Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 1 of
                                     368




                     EXHIBIT E
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 2 of
                                     368



                                                                         Page 1
                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF FLORIDA
                      MIAMI DIVISION

                           CASE NO.: 1:19-cv-24047-MGC

         YOLAISY PEREZ, as presumptive
         Personal Representative of the
         Estate of Lester Jesus Machado,

                       Plaintiff,

         vs.

         CITY OF HIALEAH, et al.,

                    Defendants.
         _________________________________/



                VIDEOTAPED DEPOSITION OF MARIA BENITEZ
                      (VOLUME 1)

               *** CONTAINS "CONFIDENTIAL" INFORMATION ***

         Taken on Behalf of the Defendant pursuant to a Notice of
         Continued Videotaped Zoom Deposition


                DATE TAKEN: Monday, April 26, 2021
                TIME:   9:13 a.m. - 1:08 p.m.
                PLACE:   Via Zoom Platform



                Examination of the witness taken before:

                      Iliana Lugo, Court Reporter
                      National Reporting Service
                      66 West Flagler Street, Ste. 310
                      Miami, Florida 33130




                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 3 of
                                      368
                                    Confidential


                                                                         Page 2
       1                    APPEARANCES

       2   For the Plaintiff:

       3      RODRIGUEZ LAW OFFICE, LLC
              BY: DOMINGO C. RODRIGUEZ, ESQ.
       4      95 Merrick Way, Suite 720
              Coral Gables, Florida 33134
       5
              RICHARD J. DIAZ, P.A.
       6       BY: RICHARD J. DIAZ, ESQ.
              3127 Ponce de Leon Blvd.
       7       Coral Gables, Florida 33134

       8   For Defendant City of Hialeah:

       9      GAEBE, MULLEN, ANTONELLI & DIMATTEO
              BY: DEVANG DESAI, ESQ.
      10       420 So. Dixie Highway, Third Floor
              Coral Gables, Florida 33146
      11
           For Defendant Antonio Luis:
      12
              BOWMAN AND BROOKE, LLP
      13       BY: CHRISTINE L. WELSTEAD, ESQ.
              Two Alhambra Plaza, Suite 800
      14       Coral Gables, Florida 33134

      15    For Defendants Abel, Elias, Garcia, Gato, Holland,
           Vidal, Hernandez, Rodriguez, Burke and Pico:
      16
              SWITKES & ZAPPALA, P.A.
      17       BY: ROBERT L. SWITKES, ESQ.
              407 Lincoln Road, Penthouse SE
      18       Miami Beach, Florida 33139

      19    Also Present:

      20       JULIO OJEDA, Paralegal, Rodriguez Law Office

      21       MAJOR HUBERT RUIZ, City of Hialeah Police
                       Department
      22

      23

      24

      25



                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 4 of
                                      368
                                    Confidential


                                                                         Page 3
       1

       2                 INDEX (VOLUME 1)

       3   Witness         Direct    Cross (Cont.)

       4   MARIA BENITEZ
            (By Ms. Welstead)   --       5
       5

       6   Pages 51-56    Transcription of testimony from the
                      Zoom video recording.
       7
           Pages 67-69      Testimony Designated "CONFIDENTIAL"
       8

       9
                  EXHIBITS FOR IDENTIFICATION
      10
                           (None)
      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25



                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 5 of
                                      368
                                    Confidential


                                                                         Page 4
       1 THEREUPON:
       2                 MARIA BENITEZ
       3 was called as a witness and, after having been first
       4 duly sworn and responded "Yes, ma'am," was examined and
       5 testified as follows:
       6         CONTINUATION OF CROSS EXAMINATION
       7 BY MS. WELSTEAD:
       8      Q. Ms. Benitez, my name is Chris Welstead. Nice
       9 to meet you.
      10          As I stated earlier, I represent Lieutenant
      11 Luis.
      12      A. Good morning.
      13      Q. I have some questions for you about your
      14 testimony regarding Lieutenant Luis. But, first I want
      15 to find out if you are represented by counsel today.
      16      A. No, ma'am.
      17      Q. Have you ever been represented by any of the
      18 counsel that are on this Zoom deposition?
      19      A. No, ma'am.
      20      Q. You told us you came in to Mr. Rodriguez'
      21 office to discuss your testimony before you gave the
      22 testimony in this case; is that correct?
      23      A. No, ma'am.
      24          MR. RODRIGUEZ: Objection to form.
      25 BY MS. WELSTEAD:


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 6 of
                                      368
                                    Confidential


                                                                         Page 5
       1     Q. Explain to me the sequence of events then.
       2     A. The sequence of events were once our --
       3         MR. SWITKES: Excuse me, you're going to have
       4     to speak up. I can hardly hear when you're
       5     speaking.
       6     A. The sequence of events was that when I was on
       7 this case Mrs. Hernandez, the attorney, she had contact
       8 me. I contact her back. I was dismissed from this
       9 case.
      10         After I was dismissed from this case, I was
      11 looking for an attorney for a personal matter, so I
      12 started to Google different attorneys. I contacted
      13 different attorneys. And it happens to be that during
      14 my Google Search, Mr. Domingo --
      15         THE WITNESS: Is that how you pronounce --
      16         MR. RODRIGUEZ: Rodriguez.
      17      A. Mr. Rodriguez' information popped up after I
      18 had called maybe ten different attorneys. I spoke to
      19 him. Once I contacted his office, I did not know that
      20 he was on this case. I called. I left a message.
      21 Then, I called again 'cause my call dropped. I called
      22 again, and I spoke to him.
      23         And then he asked me if I was feeling -- if I
      24 was going through any legal -- any legal process. I
      25 told him no, I was not.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 7 of
                                      368
                                    Confidential


                                                                         Page 6
       1         And then he says that he will call me back.
       2 He called me back and then he asked me, again, was I
       3 being represented by someone in any type of case; and I
       4 said no. I said: I would like to come into your office
       5 and speak to you.
       6         Once I came into his office to speak to him, I
       7 was not a part of this case. I would have been
       8 dismissed. And I have e-mail and documentation of that.
       9      Q. Wonderful. You have e-mail and documentation
      10 indicating when you went in to see -- when you first
      11 contacted Mr. Rodriguez?
      12      A. Well, I have information and documents.
      13 Documents, e-mail when Mrs. Hernandez contacted me in a
      14 different case.
      15      Q. My question was: Do you have documentation
      16 and e-mails indicating when you went to see
      17 Mr. Rodriguez?
      18      A. I don't think you understand my answer. I
      19 said I have documentation of Mrs. Hernandez when she
      20 removed me from the case.
      21      Q. Do you understand my question?
      22      A. Yeah. And I answered your question.
      23      Q. You didn't answer my question.
      24          You have documentation and e-mails when you
      25 went to go see Domingo Rodriguez?


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 8 of
                                      368
                                    Confidential


                                                                         Page 7
       1     A. Of course not. Why would I have an e-mail?
       2 That was the first time I contacted him.
       3     Q. Did you make an appointment to go see him?
       4     A. Yes, I did.
       5     Q. Did you confirm that appointment by e-mail?
       6     A. No, ma'am.
       7     Q. You said you called him not once but more than
       8 once because the phone call dropped. Do you have a
       9 record of that call on your cell phone?
      10      A. No, I do not. I would have it in my recent
      11 calls.
      12      Q. Have you checked your recent call log?
      13      A. It wouldn't be there. A recent call log only
      14 takes a certain amount of calls.
      15      Q. The question was: Did you check? Have you
      16 checked your recent call log to see if it's there?
      17      A. No, I have not.
      18      Q. Who else besides Mr. Domingo did you speak to
      19 at his office?
      20      A. The day I came in to -- Julio Ojeda was
      21 present.
      22      Q. Anyone else?
      23      A. No, no one else.
      24      Q. When was the meeting?
      25      A. I would have to try to ask Mr. Domingo. I


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 9 of
                                      368
                                    Confidential


                                                                         Page 8
       1 don't know off the top of my head.
       2     Q. Mr. Domingo was there and Mr. Ojeda was there?
       3     A. Yes.
       4     Q. Anyone else?
       5     A. No.
       6     Q. Was it during business hours, meaning was the
       7 office open?
       8     A. The office was open because I came in.
       9     Q. Perfect. And how long did you spend with
      10 Mr. Ojeda and Mr. Rodriguez?
      11      A. A few hours.
      12      Q. More than two?
      13      A. A few hours.
      14      Q. Do you know if it was more than two hours that
      15 you spent meeting with Mr. Rodriguez and Mr. Ojeda?
      16      A. A few hours, ma'am.
      17      Q. Do you know whether it was more than two,
      18 ma'am?
      19      A. I could not answer that question. I said a
      20 few hours. Maybe it was two, maybe it was under two,
      21 maybe it was over two.
      22      Q. So you don't know whether it was more than two
      23 hours; correct?
      24      A. Correct.
      25      Q. Okay. Did you have to pay for parking at that


                                   Confidential
                   National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 10 of
                                      368
                                    Confidential


                                                                         Page 9
       1 location?
       2      A. Did I have to pay for parking at that location
       3 when I came in? Well, you have to pay for parking. If
       4 I paid or not, I don't remember, but I know you have to
       5 pay the meters.
       6      Q. Did you park in the building?
       7      A. I parked on the side of the road.
       8      Q. On the side of the building on a street?
       9      A. Yes, on a meter.
       10     Q. Did you get a ticket that day?
       11     A. Nope.
       12     Q. Did you have to go down and refill the meter
       13 at any point in time?
       14     A. No.
       15     Q. How do you know that it was after your
       16 dismissal?
       17     A. Because I have an e-mail.
       18     Q. From who?
       19     A. From Mrs. Hernandez.
       20     Q. And --
       21     A. And I had spoken to Mrs. Hernandez.
       22     Q. Excuse me?
       23     A. I had an e-mail from Mrs. Hernandez saying
       24 that I was dismissed from the case, and I had spoken to
       25 Mrs. Hernandez and her secretary.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 11 of
                                      368
                                    Confidential


                                                                        Page 10
       1      Q. And that's how you learned that you had been
       2 dismissed from the case, from Attorney Elizabeth
       3 Hernandez?
       4      A. Yes.
       5      Q. And Attorney Elizabeth Hernandez represented
       6 you in this litigation that we're here on today;
       7 correct?
       8      A. Yes, but I never met with her in person.
       9 That's what she told me.
       10      Q. Okay. Did you understand her to be your
       11 lawyer?
       12      A. Well, I didn't want her to be my lawyer. She
       13 just told me that she was -- the City had hired her on
       14 this case and that she was getting me dismissed from the
       15 case.
       16      Q. And did there come a point in time where she
       17 was dismissed as your counsel?
       18      A. Well, I told her -- I sent her a text message.
       19 We communicated through text message. And we
       20 communicated -- the whole time we communicated through
       21 text message and also communicated through e-mail. And
       22 I sent her an e-mail because she reached out to me, and
       23 I told her that I didn't want her to represent me or
       24 anyone that had to do anything to do with the City of
       25 Hialeah.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 12 of
                                      368
                                    Confidential


                                                                        Page 11
       1      Q. Okay. And was that notification to
       2 Ms. Hernandez that you did not want her to represent you
       3 before or after your meeting with Mr. Rodriguez and
       4 Mr. Ojeda?
       5      A. Repeat the question.
       6      Q. Sure. Was that written notification to
       7 Elizabeth Hernandez, that you did not want her to
       8 represent you, before or after your in-person meeting
       9 with Mr. Rodriguez and Mr. Ojeda?
       10      A. I was already dismissed from the case.
       11         MR. SWITKES: I couldn't hear that answer.
       12      Could you repeat that?
       13      A. I was already dismissed from the case.
       14 BY MS. WELSTEAD:
       15      Q. Okay. Let's talk about the dismissal. You
       16 said you received notification of your dismissal in
       17 writing?
       18      A. Yes.
       19      Q. And is that something that Ms. Hernandez sent
       20 you?
       21      A. Mrs. Hernandez -- well, it came from
       22 Mrs. Hernandez' office. There was also a gentleman, I
       23 don't know his name, that was working in her office.
       24 Him I spoke to on the phone. And, he was on the case.
       25      Q. And he told you you had been dismissed?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 13 of
                                      368
                                    Confidential


                                                                        Page 12
       1      A. Yes. And he was doing the draft -- he was
       2 doing the final draft of dismissal.
       3      Q. Did you get a copy of the Final Notice of
       4 Voluntary Dismissal that the Plaintiffs filed in this
       5 case?
       6      A. I got -- I received an e-mail -- I received an
       7 e-mail from Mrs. Hernandez' office.
       8          MS. WELSTEAD: Madam Court Reporter, do I have
       9      the ability to share my screen?
       10          THE COURT REPORTER: Yes, you do.
       11          MS. WELSTEAD: Okay. Thank you.
       12 BY MS. WELSTEAD:
       13      Q. Can you see that document?
       14      A. Yes, I do.
       15      Q. Plaintiff's Notice of Voluntary Dismissal as
       16 to Maria Benitez.
       17          Do you recognize this document?
       18      A. I'm reading it. Give me just one second.
       19      Q. Sure.
       20      A. I would have to check the document. From what
       21 it seems like, it seems like I might have it in my
       22 phone. I have to make sure -- just to make sure that
       23 it's exactly the same one that I have on the phone.
       24          So, if I can look at my phone in my e-mail, I
       25 can check.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 14 of
                                      368
                                    Confidential


                                                                        Page 13
       1      Q. Can you do that now?
       2      A. Yes, sure.
       3          Yes, it is.
       4      Q. Okay. So Exhibit -- Defendant's Exhibit 5 to
       5 this deposition, you have identified Plaintiff's Notice
       6 of Voluntary Dismissal as to Maria Benitez as a document
       7 you were sent; correct?
       8      A. Correct.
       9      Q. And you agree with me that this document
       10 prominently says the name "Domingo Rodriguez" and
       11 includes his address and telephone number; correct?
       12     A. Correct.
       13     Q. But you deny that this is where you got
       14 Mr. Rodriguez' information from?
       15     A. Correct.
       16     Q. Are you currently present at 95 Merrick Way?
       17     A. Yes, I am.
       18     Q. Are you sitting in Suite 720?
       19     A. Yes, I am.
       20     Q. Are you at the Rodriguez Law Office today?
       21     A. Yes, I am.
       22     Q. Okay. Are you represented by any lawyer?
       23     A. No.
       24     Q. No lawyer currently represents you for any
       25 reason?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 15 of
                                      368
                                    Confidential


                                                                        Page 14
       1      A. Any reason.
       2      Q. Do you have any ongoing claims?
       3      A. No, I don't.
       4      Q. Are you currently participating in any
       5 criminal investigations, either as a victim, a subject
       6 or a witness?
       7      A. Just a witness in this case.
       8         THE COURT REPORTER: I'm sorry -- I'm sorry,
       9      can I have the witness repeat the answer?
       10         THE WITNESS: I said, "Just a witness in this
       11     case," ma'am.
       12 BY MS. WELSTEAD:
       13     Q. For your arbitration proceedings in the City
       14 of Hialeah you were represented by PBA counsel; correct?
       15     A. Correct.
       16     Q. Is that Simone Lopez?
       17     A. Yes.
       18     Q. Does Attorney Lopez currently represent you?
       19     A. No, ma'am.
       20     Q. When did she stop representing you?
       21     A. As soon as I was done in that case.
       22     Q. So that would have been the date of the
       23 arbitration award?
       24     A. Yes.
       25     Q. Did you get a copy of the arbitrator's award?


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 16 of
                                      368
                                    Confidential


                                                                        Page 15
       1       A. Yes, I did.
       2       Q. And can you tell us based on the arbitration's
       3 findings the reason that -- the reason that your
       4 termination was upheld?
       5       A. Yes. Because my attorney that was
       6 representing me at the time didn't do due process. She
       7 didn't subpoena the witnesses. She dropped the ball.
       8       Q. Is that what the arbitrator found?
       9       A. No, it's not.
       10      Q. Okay. Did the arbitrator find that you were
       11 untruthful? Is that the reason that your termination
       12 was sustained?
       13          MR. RODRIGUEZ: Objection to form.
       14      A. Repeat the question.
       15 BY MS. WELSTEAD:
       16      Q. Did the arbitrator in his award find you to be
       17 untruthful?
       18          MR. RODRIGUEZ: Form.
       19      A. Yes, because of the reason that I did not have
       20 a fair trial.
       21 BY MS. WELSTEAD:
       22      Q. Okay. So the reason that you lost the
       23 arbitration is because Attorney Simone Lopez dropped the
       24 ball?
       25      A. Yes.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 17 of
                                      368
                                    Confidential


                                                                        Page 16
       1      Q. Did you make a complaint against Ms. Lopez to
       2 any agency or organization?
       3      A. You cannot. I called the arbitration and they
       4 told me because it was final and binding, I could not
       5 file a complaint. I did go into the office. I spoke to
       6 her. And I spoke to the person in charge in the office
       7 at the PBA.
       8      Q. What person in charge at the PBA did you speak
       9 to about your dissatisfaction with the representation
       10 you received from Attorney Lopez?
       11      A. Well, I spoke to the secretary and then I
       12 spoke to the gentleman. I think he's like the head
       13 counsel or attorney over at the PBA.
       14      Q. Maybe the general counsel?
       15      A. Maybe. I don't know his name.
       16      Q. You don't know his name?
       17      A. No, I don't.
       18      Q. Did you lodge a written complaint with The
       19 Florida Bar?
       20      A. No, I did not. They told me I couldn't do
       21 anything because it was final and binding and it was an
       22 arbitration.
       23      Q. And do you agree with that?
       24      A. Do I agree with it? Well, if that's what they
       25 tell me. They said it was binding. And I looked it up


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 18 of
                                      368
                                    Confidential


                                                                        Page 17
       1 and it is final and binding.
       2      Q. Did you consult any other counsel about
       3 pursuing a claim either against the City, the PBA, or
       4 its lawyers?
       5      A. Yes. They told me that it couldn't be done.
       6      Q. Who did you consult with about pursuing such a
       7 claim?
       8      A. Different attorneys.
       9      Q. Any that took your case?
       10      A. They spoke to me about it. There was this one
       11 attorney that I spoke to in Fort Lauderdale close to the
       12 courthouse, and he said: Because the claim is against
       13 Hialeah, good luck.
       14      Q. Okay. So he didn't take you on as a client?
       15      A. No. He said he didn't want to deal with
       16 Hialeah.
       17      Q. Is this the matter, the arbitration and your
       18 dissatisfaction with the award, the reason that you went
       19 to go see Attorney Rodriguez?
       20      A. No, it's not.
       21         MR. RODRIGUEZ: Objection to form.
       22 BY MS. WELSTEAD:
       23      Q. Why did you go see Attorney Rodriguez?
       24      A. For a personal matter.
       25      Q. What is the nature of that matter?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 19 of
                                      368
                                    Confidential


                                                                        Page 18
       1 A. I won't discuss it. It's personal.
       2 Q. Did he --
       3      MR. RODRIGUEZ: I would also, again, assert
       4 attorney-client privilege regarding the substance
       5 of any communications that Ms. Benitez and I have
       6 had unrelated to this matter.
       7      MS. WELSTEAD: Are you her counsel?
       8      MR. SWITKES: Did you say, Counsel: "Relating
       9 to this matter"?
       10      MR. RODRIGUEZ: No, I don't think that -- I
       11 don't think you heard me correctly, Mr. Switkes.
       12      MR. SWITKES: That's why I wanted you to
       13 repeat it.
       14      MR. RODRIGUEZ: I do not currently represent
       15 Ms. Benitez in any matter. As we have said before
       16 and disclosed to you all, Ms. Benitez came to see
       17 me about an unrelated personal matter and that --
       18 it did not go any further than her consulting with
       19 me about it.
       20      But, insofar as that consultation occurred,
       21 the attorney-client privilege attaches to our
       22 communications concerning that matter,
       23 notwithstanding the fact that I may not have -- or
       24 that I did not undertake her representation at that
       25 time.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 20 of
                                      368
                                    Confidential


                                                                        Page 19
       1      MR. SWITKES: But that one thing -- that
       2 wouldn't include the reason why she came to talk to
       3 you?
       4      THE COURT REPORTER: I'm sorry, Mr. Switkes, I
       5 didn't get the last part.
       6      MR. SWITKES: That would not include the
       7 reason she came to speak to Mr. Rodriguez, which is
       8 not privileged.
       9      MR. RODRIGUEZ: I respectfully disagree,
       10 Mr. Switkes. And if you want to take that up with
       11 the Court, I'd be happy to do so, but I'm not
       12 waiving attorney-client privilege with respect to
       13 any communications that I had with Ms. Benitez when
       14 she came to see me to ask me for a consultation on
       15 an unrelated personal matter.
       16      MR. SWITKES: The question was not any
       17 communications she had with you. The question was
       18 what was the reason she came to consult with you,
       19 which is not privileged and is not part of your
       20 communications with her.
       21      MR. RODRIGUEZ: Same question. I would
       22 suggest that we -- if you guys want to pursue that,
       23 we can take it up with the Magistrate, but I am not
       24 going to let her inadvertently or intentionally
       25 waive her attorney-client privilege.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 21 of
                                      368
                                    Confidential


                                                                        Page 20
       1         MS. WELSTEAD: All right. Let's just make a
       2     record.
       3 BY MS. WELSTEAD:
       4     Q. Ms. Benitez, what was the reason you were
       5 looking for a lawyer at the time that you found
       6 Mr. Rodriguez?
       7         MR. RODRIGUEZ: Ms. --
       8     A. Personal matter.
       9 BY MS. WELSTEAD:
       10     Q. And what is the nature of the matter?
       11     A. Personal.
       12         MR. RODRIGUEZ: Ms. Benitez, hold on a minute.
       13     I do not represent you now.
       14         THE WITNESS: No, you don't.
       15         MR. RODRIGUEZ: But I just want you to know
       16     that you have the right to refuse to answer
       17     questions based on the attorney-client privilege
       18     which belongs to you, actually. So, if you don't
       19     want to answer questions about the nature of why
       20     you came to see me, you can refuse. And then,
       21     ultimately, it may or may not get decided by the
       22     Judge. But, I'm just letting you know that you can
       23     do that and we will, the attorneys, take it up
       24     later with the Judge, if necessary.
       25         THE WITNESS: Okay.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 22 of
                                      368
                                    Confidential


                                                                        Page 21
       1          MS. WELSTEAD: And, again, I just want to make
       2       sure that the record is clear so that the Court --
       3       when the Court is asked to determine whether or not
       4       you have a valid privilege, that my questions to
       5       you are perfectly clear and your answers are
       6       perfectly clear for the Court to consider.
       7          Okay, Ms. Benitez?
       8          THE WITNESS: Okay.
       9 BY MS. WELSTEAD:
       10      Q. The personal matter that you went to go see
       11 Mr. Rodriguez about, did you ever resolve that matter?
       12      A. That's personal. Like I told you, I'm not
       13 going to discuss it. I think I've told you four times
       14 already that's personal.
       15      Q. Right. So -- and the reason you're not
       16 telling me is because it is personal, not because it has
       17 anything to do with any attorney-client privilege;
       18 correct?
       19          MR. RODRIGUEZ: Objection to form.
       20      A. It's personal. I don't want to discuss it.
       21 BY MS. WELSTEAD:
       22      Q. It's personal and you don't want to discuss
       23 it. And you think that that's a valid answer given your
       24 appearance in a deposition today, that you can select
       25 what you want to discuss and what you don't want to


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 23 of
                                      368
                                    Confidential


                                                                        Page 22
       1 discuss; right?
       2          MR. RODRIGUEZ: Objection --
       3      A. It has --
       4          MR. RODRIGUEZ: Hold on. Let me object to the
       5      form of the question, the argumentative nature of
       6      the question as well.
       7          You can go ahead and answer that question, if
       8      you can.
       9      A. Okay. Ma'am, again, it's personal. It has
       10 nothing to do -- we're not here to discuss the personal
       11 case I came to talk to Mr. Domingo about. We're here to
       12 discuss a police-involved shooting that ended up being a
       13 homicide, and that's what I'm here for.
       14 BY MS. WELSTEAD:
       15      Q. After you met with Mr. Rodriguez, did he
       16 decline to represent you in your personal matter?
       17      A. Did he -- excuse me, did he --
       18      Q. Yes, after you met with Mr. Rodriguez, did he
       19 decline to represent you in your personal matter?
       20      A. Yes, he never represented me.
       21      Q. Okay. And were you given a reason?
       22          MR. RODRIGUEZ: Objection to form.
       23      A. You still -- I see that you're still trying in
       24 a different form to find out the reason why I came.
       25 And, again, if you're going to keep questioning me on


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 24 of
                                      368
                                    Confidential


                                                                        Page 23
       1 the personal matter why I came here, you're not going to
       2 get an answer because it's personal. If you want to
       3 continue to question me about the incident that took
       4 place and why we're here, then I'll answer all your
       5 questions.
       6 BY MS. WELSTEAD:
       7      Q. Ms. Benitez, did Mr. Rodriguez give you a
       8 reason as to why he could not represent you in your
       9 personal matter?
       10      A. You might want to ask him.
       11      Q. You're the one that's here.
       12      A. I have --
       13      Q. You're the one that's under oath, Ms. Benitez.
       14      A. And I --
       15      Q. Did Mr. Rodriguez advise you that he had a
       16 conflict of interest and could not represent you in your
       17 personal matter?
       18         MR. DIAZ: All right, guys. Hold on. Hold
       19      on. Hold on. We're all going to make a record
       20      here, but I have to make mine, okay. I want to be
       21      very clear.
       22         The Florida Bar rules require lawyers to be
       23      respectful to each other and to witnesses. And
       24      with all due respect to you, Ms. Welstead, I think
       25      it's getting a little heated. I'm not saying


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 25 of
                                      368
                                    Confidential


                                                                        Page 24
       1 you've stepped over the line. But, I just want to
       2 please remind everybody of that.
       3       If you want to take a five-minute break, take
       4 a deep breath and a cup of coffee, fine. If not,
       5 I'm fine with that too. But I'm just -- at this
       6 point in this deposition I'm just putting in my two
       7 cents worth. Thank you.
       8       MR. DESAI: Thank you. I just think at the
       9 end the day there's no need for a break. The
       10 witness can't dictate what questions get asked by
       11 counsel. However, she has a right to not answer.
       12 She can plead the Fifth. She can refuse on some
       13 attorney-client privilege. And I think that that's
       14 all we're asking for.
       15      So, Ms. Benitez is not here, as everybody
       16 knows, to dictate the course of today's deposition.
       17 It's a question/answer.
       18      And I respect what you said, Mr. Diaz.
       19 Everybody is above board and should hopefully act
       20 that way today and every other day. But, for
       21 purposes of making a good record, it's a question
       22 and an answer; and if there's no answer, no
       23 problem, we can simply move on.
       24      MR. DIAZ: Devang, let me make a suggestion,
       25 if I might, okay, and it might resolve this whole


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 26 of
                                      368
                                    Confidential


                                                                        Page 25
       1 issue.
       2      I don't mind taking on a five-minute break or
       3 two-minute break, let Mr. Domingo speak with the
       4 witness. If it turns out that it's personal to
       5 her, but maybe we can agree to have it sealed in
       6 the record or confidential, and it may just be
       7 maybe -- you know, a family matter regarding
       8 adoptions, if we agree -- and I'm not saying we
       9 have to agree now -- but if there is a description
       10 that sufficiently addresses your concern and it
       11 addresses hers that it's not going to be a public
       12 record, maybe we can resolve it.
       13      If you want to take two minutes and do that
       14 exercise?
       15      MR. SWITKES: Well, I'm a little bit confused.
       16 Is Mr. Rodriguez representing this witness or not?
       17 And if he's not, there's no reason to take any
       18 break. There's no way it's attorney-client
       19 privileged as to why she went to see Mr. Rodriguez.
       20 That's not asking what conversations they had.
       21      She is refusing because she says it's
       22 personal. And everybody on this call knows there
       23 is no such thing as a personal privilege.
       24      So, to avoid coming back, without talking to
       25 anybody 'cause nobody represents her, the witness


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 27 of
                                      368
                                    Confidential


                                                                        Page 26
       1 should be told if she doesn't answer these
       2 questions we're going to go through this again.
       3       So, I think it was a very simple question:
       4 What was the reason you went to Mr. Rodriguez?
       5       If there is something inherently personal
       6 about it that she doesn't want to share, at the end
       7 of the deposition we can clearly address that and
       8 maybe agree to seal that portion of it. But, to
       9 have this kind of discussion about attorney-client
       10 privilege for the reason she went to see
       11 Mr. Rodriguez is absurd.
       12      MR. DIAZ: Well, then -- and I don't disagree
       13 with you, Mr. Switkes. Maybe the thing to do is
       14 let's just keep going with the deposition so we
       15 don't have further interruptions. And then she,
       16 during one of the breaks, can think about it on her
       17 own.
       18      And she, certainly for purposes of answering
       19 that question, can engage Mr. Rodriguez on a break
       20 and say: I want to hire you to get a legal opinion
       21 as what I should do here.
       22      So I don't think that we want to play that
       23 game because I know how to play it, if you want to
       24 play it. I do think --
       25      Look, we had this issue come up with Suarez


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 28 of
                                      368
                                    Confidential


                                                                        Page 27
       1 where he wouldn't give me the answer as to why he
       2 went to Pembroke Pines and said it's personal. You
       3 know what? I backed off because I wanted to be
       4 respectful to him.
       5      I'm not criticizing Ms. Welstead for not
       6 wanting to give that courtesy to Ms. Benitez.
       7 That's her call. But, I do understand that
       8 people -- you know, police officers don't want
       9 their phone numbers on these depositions, and we've
       10 accommodated that. And I think that opposing
       11 counsel should accommodate the witness' ability to
       12 think about her answer. We can either do it now or
       13 one of the breaks.
       14      But I don't think that you can say that
       15 because in this deposition, with all due respect,
       16 Mr. Switkes, Domingo and I are not her lawyers, and
       17 you're right about that, that she cannot ask us and
       18 engage us for the limited purposes of should I
       19 answer that question and us advise her accordingly.
       20 I don't think you can do that to her.
       21      But, let's continue, Ms. Welstead, unless you
       22 want to do something else. If you're -- she's your
       23 witness right now.
       24      MS. WELSTEAD: Yeah.
       25      Where are we? I mean, did we get an answer to


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 29 of
                                      368
                                    Confidential


                                                                        Page 28
       1     that last question?
       2         THE COURT REPORTER: I'd have to go back,
       3     Counsel. If you'd give me a minute, see if we did
       4     get a response to that.
       5         MS. WELSTEAD: Thank you.
       6         MR. SWITKES: I think you'd be better off
       7     asking it again. It was such a long colloquy.
       8         MS. WELSTEAD: Well, you know, the whole point
       9     of this is to make a record. So I want to know
       10     what the record says.
       11        MR. SWITKES: Okay.
       12        THE COURT REPORTER: Give me one second,
       13     please.
       14        (Thereupon, the following was read by the
       15 Court Reporter:
       16        "Question: Ms. Benitez, did Mr. Rodriguez
       17     give you a reason as to why he could not represent
       18     you in your personal matter?
       19        "Answer: You might want to ask him.")
       20        THE COURT REPORTER: And then we have the
       21     discussion that took place.
       22        MS. WELSTEAD: Okay. Very good.
       23 BY MS. WELSTEAD:
       24     Q. Ms. Benitez, are you ready; to continue or do
       25 you need a break?


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 30 of
                                      368
                                    Confidential


                                                                        Page 29
       1      A. I can continue.
       2      Q. Okay. Perfect.
       3          Following your contact with Mr. Rodriguez
       4 regarding your personal matter, did you then engage
       5 counsel?
       6      A. No, I did not.
       7      Q. You never had a lawyer represent you for your
       8 personal matter that you don't want to disclose today;
       9 is that correct?
       10      A. Correct.
       11      Q. Okay. Did you ever engage Mr. Rodriguez,
       12 Mr. Pertierra, or Mr. Diaz on a limited basis for advice
       13 concerning your testimony in this case?
       14      A. I don't understand the question.
       15      Q. Did you ever ask them whether or not you would
       16 be put in any legal jeopardy for coming forward to
       17 testify in this case?
       18          MR. RODRIGUEZ: Objection to form.
       19      A. I do not understand the question.
       20 BY MS. WELSTEAD:
       21      Q. Did you ever ask Mr. Rodriguez for legal
       22 advice as it relates to this case?
       23      A. No, I did not.
       24      Q. Okay. You previously identified Exhibit --
       25 Defense Exhibit 5, which is the Notice of Voluntary


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 31 of
                                      368
                                    Confidential


                                                                        Page 30
       1 Dismissal. That document is dated February 18, 2020.
       2 How soon after that voluntary dismissal was filed did
       3 you go in to have your communication with Mr. Rodriguez
       4 and Mr. Ojeda about this police-involved shooting?
       5      A. Well, I already knew I was dismissed from the
       6 case prior to receiving that notice because
       7 Mrs. Elizabeth Hernandez and the gentleman -- I don't
       8 know his name -- had told me from the beginning that I
       9 was being dismissed.
       10      Q. Okay. So you think that you --
       11      A. So I can't give you a date because I don't
       12 remember. But, prior to me receiving this notice I
       13 already knew that I was being dismissed from the case.
       14      Q. Okay. How soon before your February 2nd, 2021
       15 deposition did you have that hours long meeting with
       16 Mr. Rodriguez and Mr. Ojeda?
       17      A. From when did you say, February what?
       18      Q. You were deposed in this case February 2nd,
       19 2021. Do you remember that?
       20      A. Yes, I do.
       21      Q. Okay. How soon before that deposition did you
       22 have your hours long meeting with Mr. Rodriguez and
       23 Mr. Ojeda?
       24      A. To prepare -- ask me the question again.
       25      Q. Sure.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 32 of
                                      368
                                    Confidential


                                                                        Page 31
       1         How long before your February 2nd, 2021
       2 deposition in this case did you have your hours long
       3 meeting with Mr. Rodriguez and Mr. Ojeda?
       4      A. A few months before.
       5      Q. A few months?
       6      A. A few months before.
       7      Q. How many times did you meet with them?
       8         MR. RODRIGUEZ: If you remember.
       9      A. I don't remember how many times I met.
       10        MS. WELSTEAD: Mr. Rodriguez --
       11        MR. RODRIGUEZ: Yeah.
       12        MS. WELSTEAD: -- I don't need your commentary
       13     to the witness: "If you remember," followed
       14     quickly by the witness responding: "I don't
       15     remember." It's inappropriate.
       16 BY MS. WELSTEAD:
       17     Q. Ms. Benitez, do you have any calendars, phone
       18 records, anything that would help you remember how many
       19 times you met with Mr. Rodriguez and Mr. Ojeda?
       20     A. No, ma'am.
       21     Q. During any of those meetings did Mr. Rodriguez
       22 or Mr. Ojeda show you any documents?
       23     A. Yes.
       24     Q. What documents did they show you?
       25     A. I saw the videos of the incident, the chase


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 33 of
                                      368
                                    Confidential


                                                                        Page 32
       1 that night.
       2      Q. There are several videos of the incident. Do
       3 you want to describe which ones you reviewed with
       4 Mr. Ojeda and Mr. Rodriguez?
       5      A. All the videos that the City gave to him.
       6      Q. And how about audio? Did you listen to the
       7 communications --
       8      A. Yeah.
       9      Q. -- tapes?
       10         How about documents, did you look at any
       11 documents?
       12     A. Documents? I don't remember.
       13     Q. Did you review any general records from the
       14 police department?
       15     A. Yes.
       16     Q. Which ones?
       17     A. The chase policy.
       18     Q. The one that was in effect at the time?
       19     A. I don't know which was in effect at the time.
       20 The chase policy has changed several times.
       21     Q. And did they show you all the versions of the
       22 chase policy or just one?
       23     A. The one the City gave them.
       24     Q. Did you review any deposition testimony?
       25     A. No.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 34 of
                                      368
                                    Confidential


                                                                        Page 33
       1       Q. Do you know what any of the witnesses have
       2 testified to in this case?
       3       A. No.
       4       Q. Have you ever reviewed the State Attorney's
       5 closeout memo?
       6       A. Yes.
       7       Q. Where?
       8       A. I Googled it on my phone.
       9       Q. You what?
       10      A. I searched it on my phone.
       11      Q. Where is it -- how did you get it on your
       12 phone?
       13      A. I searched it. Shooting -- Hialeah Shooting
       14 involving officer, and Benitez, and then it comes up.
       15      Q. You reviewed the State Attorney's closeout
       16 memo through a Google search?
       17      A. Yes, I did.
       18      Q. When?
       19      A. Right after -- I would say like right after
       20 the case was closed. And I also reviewed it -- once the
       21 City received it, I also reviewed it.
       22      Q. You were not provided a copy of it by the
       23 State Attorney; correct?
       24      A. No. The copy that I saw, like I said, I did a
       25 Google search on it. But the first time that I heard of


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 35 of
                                      368
                                    Confidential


                                                                        Page 34
       1 the closing memo, I obtained -- I didn't physically
       2 obtain a copy. I read it off of -- Carlos Garcia
       3 provided me with the information.
       4      Q. And do you know how soon after that memo was
       5 issued did Carlos Garcia provide you with a copy?
       6      A. No, I can't -- I don't remember.
       7      Q. Was the State Attorney's closeout memo one of
       8 the documents you reviewed when you were preparing for
       9 your deposition with Mr. Rodriguez and Mr. Ojeda?
       10     A. No.
       11     Q. I want to go through the timeline a little
       12 bit. Do you know the date of the State Attorney's
       13 closeout memo?
       14     A. No, I don't.
       15     Q. All right. September 18, 2018, does that
       16 sound right to you?
       17     A. I wouldn't be able to tell you. When I read
       18 the memo, I just read the memo. I didn't look at the
       19 date.
       20     Q. Okay.
       21     A. Just read it to see what it said.
       22     Q. If you want to look at it, I'll pull a copy
       23 for you at some point so we can get the timeline down.
       24         What was the date you were terminated from the
       25 Hialeah Police Department?


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 36 of
                                      368
                                    Confidential


                                                                        Page 35
       1      A. Well, I was terminated on -- I was terminated
       2 in August, but you would have to ask the City of
       3 Hialeah, because after I was terminated, like, I was
       4 relieved of duty pending termination, and I was
       5 already -- the determination was already made, they
       6 brought me back to work for a week. So, to get the
       7 exact date of the day that I was dismissed or fired or
       8 terminated, you would have to ask the City what date do
       9 they have.
       10      Q. Here, let me show you Defense Exhibit 1. This
       11 is a Police Department Memo to Human Resources from the
       12 Chief of Police, dated August 28, 2018. Can you see
       13 that on your screen?
       14      A. Yes, I do.
       15      Q. This document indicates: "Termination Date:
       16 August 20, 2018." Is that accurate?
       17      A. Well, they have -- on documents that I have,
       18 it says August 18, 2018. They have here August 20th,
       19 2018.
       20         So, like I said, you would have to ask them.
       21 And that just says there: "Release of final pay."
       22         So, you would have to ask them what they have
       23 as the termination date.
       24      Q. Okay. I did ask them, and the City of Hialeah
       25 produced this document and said: "Termination Date:


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 37 of
                                      368
                                    Confidential


                                                                        Page 36
       1 August 20, 2018."
       2          Can we agree that you've never worked for the
       3 City of Hialeah after August 20, 2018?
       4      A. I would have to look to see that year where I
       5 was the first day of school, because I took the day off.
       6 I took the day off, and they forced me to come in to
       7 work after approving my day off. That's why I say you
       8 would have to ask them what date they have because in my
       9 documents it's not August 20th.
       10      Q. What does your document say?
       11      A. I don't have the document here, but it's not
       12 August 20th.
       13      Q. It's some time before August 20th?
       14      A. Yes.
       15      Q. Okay. Before you were terminated, you were on
       16 administrative leave; is that correct?
       17      A. Yes, I was on administrative leave. But, like
       18 I said, I was terminated and brought back to work to
       19 work for a week. I even worked -- I even worked an
       20 off-duty. I worked the road and I worked an off-duty.
       21         And, if you want, you can talk to them and
       22 they can provide you with the e-mail that was sent out
       23 telling me to come back to the station to pick up my
       24 uniform, my gun belt, the City gun issued, and report
       25 back to work.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 38 of
                                      368
                                    Confidential


                                                                        Page 37
       1       Q. When were you placed on administrative leave
       2 prior to your termination?
       3       A. In April.
       4       Q. And how long were you out on administrative
       5 leave?
       6       A. A few months.
       7       Q. Okay. Let me show you your Performance
       8 Evaluation. Can you see the -- your Performance
       9 Evaluation for the appraisal period June 7, 2017 through
       10 June 7th, 2018?
       11      A. Yes.
       12      Q. Okay. We'll scroll down here. This
       13 indicates, section 7: Discipline: Officer Benitez was
       14 placed on administrative leave from April 3, 2018
       15 through August 6th, 2018.
       16          Is that accurate?
       17      A. Well, you see, there you have another date.
       18 You have August 6th. Then you're showing me a document
       19 that says: August 20th. I'm telling you you have
       20 another document that says before August -- before
       21 August 20th. And then at the same time, that evaluation
       22 that you have there, I received it, and then they went
       23 ahead and said not to turn it in. They told the
       24 sergeant not to turn it in, that he needed to re-do it,
       25 and that he couldn't give me the points. Meaning, the


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 39 of
                                      368
                                    Confidential


                                                                        Page 38
       1 way that he did the evaluation was incorrect. So that
       2 evaluation, you have it but nobody else has it.
       3      Q. Were you on administrative leave from April 3,
       4 2018 to August 6, 2018?
       5      A. I don't know about August 6th. Remember, it
       6 says there August 6th. Your letter says August 20th.
       7 I'm telling you it was before. I'm telling you they
       8 brought me back to work -- they terminated me and
       9 brought me back to work for a week on the road.
       10      Q. You --
       11      A. So, obviously, I cannot say that I agree with
       12 August 6th, 2018.
       13      Q. Is August 6th, 2018 the date that you met with
       14 the Mayor for your pre-disciplinary hearing?
       15      A. Repeat the question.
       16      Q. Was August 6th, 2018 the date that you met
       17 with the Mayor about the first of two pre-disciplinary
       18 hearings you had with the Mayor of the City of Hialeah?
       19      A. I can't tell you the date, but I can tell you
       20 that I met with him twice because what they wanted to
       21 do, they wanted to split the case. And after I ran to
       22 see him and they said, okay, we're going to terminate
       23 her. And then, the second time they said they're going
       24 to terminate her, and then they brought me back to work.
       25 So maybe you can ask the City of Hialeah to provide you


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 40 of
                                      368
                                    Confidential


                                                                        Page 39
       1 with that letter, which is an e-mail that was sent out.
       2      Q. You were not terminated on August 6th; were
       3 you?
       4      A. No, I was not.
       5      Q. You were terminated on August 14th; correct?
       6      A. I don't know if August 14th. I don't know the
       7 date. I told you I knew it was before August 20th. I
       8 don't know the exact date.
       9      Q. Okay. Going back to the timeline, your -- you
       10 never worked for the City of Hialeah after August 20th,
       11 2018; do you agree with that?
       12      A. Yes, I agree with that.
       13      Q. Okay. And then the State Attorney's closeout
       14 memo comes out and Carlos Garcia provides it to you.
       15 Can you at least now recall that at the time Carlos
       16 Garcia gave you a copy of that closeout memo you were
       17 not working at the City of Hialeah; correct?
       18      A. Well, I wasn't -- when you say "not working,"
       19 I still had contact with him. I was placed on
       20 administrative leave. Even after I was terminated, I
       21 still had contact with. And -- so I wouldn't be able to
       22 tell you a timeline as a date of when. I can't tell you
       23 that. But I know before the memo came out, I knew that
       24 the shooting was going to be labeled a justified
       25 shooting.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 41 of
                                      368
                                    Confidential


                                                                        Page 40
       1      Q. And how did you know that?
       2      A. Because Carlos Garcia told me.
       3      Q. Does Carlos Garcia work at the State
       4 Attorney's Office?
       5      A. No, but he cleans up the dirt for the Chief.
       6      Q. Carlos Garcia cleans up the dirt for the
       7 Chief?
       8      A. Yes.
       9      Q. When you learned from Carlos Garcia that the
       10 shooting was going to be deemed justified, did you
       11 report the information you had in order to change that
       12 outcome?
       13      A. Repeat the question.
       14      Q. Sure.
       15         After you learned that the shooting was going
       16 to be deemed justified, did you come forward to disclose
       17 the information that you had about the shooting?
       18      A. Well, I knew that -- I knew that the shooting
       19 was going to be justifiable way before the memo came
       20 out.
       21      Q. Okay. Your testimony in this case in February
       22 of 2020 really puts into question your sworn statement
       23 of October 1st and October 5th of 2018. Do you agree
       24 with that?
       25      A. No, I don't agree because it wasn't 2020.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 42 of
                                      368
                                    Confidential


                                                                        Page 41
       1     Q. Your sworn testimony in this case in February
       2 of 2021 puts into question the accuracy of your sworn
       3 statements given in the police investigation conducted
       4 into the shooting of Lester Machado and your sworn
       5 statements of October 1 and October 5th of 2017;
       6 correct?
       7         MR. RODRIGUEZ: Objection to form.
       8         You can answer.
       9     A. Repeat the question. I don't understand your
       10 question.
       11        MS. WELSTEAD: Sure.
       12        I'll have the Court Reporter read it back.
       13        (Thereupon, the following was read by the
       14 Court Reporter:
       15        "Question: Your sworn testimony in this case
       16     in February of 2021 puts into question the accuracy
       17     of your sworn statements given in the police
       18     investigation conducted into the shooting of Lester
       19     Machado and your sworn statements of October 1 and
       20     October 5th of 2017; correct?")
       21        THE WITNESS: What do you mean by that?
       22        That question is for the attorney, of course.
       23        THE COURT Reporter: I'm sorry, the question
       24     is what?
       25        THE WITNESS: I know that you read the


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 43 of
                                      368
                                    Confidential


                                                                        Page 42
       1      question. But, my reply to not to you. It's to
       2      the attorney, that what does she mean by that?
       3 BY MS. WELSTEAD:
       4      Q. Your testimony in this case is that you were
       5 lying on October 1 and October 5th, 2017; correct?
       6      A. No, it's not correct.
       7      Q. You describe it. What is the takeaway from
       8 your testimony in this case about your prior sworn
       9 statements?
       10     A. I don't know how to answer that question.
       11 What do you mean "What is the takeaway"?
       12     Q. Well, what do you come forward to tell about
       13 those statements?
       14     A. Well, I answered what they wanted me to
       15 answer.
       16     Q. Did you answer the truth?
       17     A. I answered the truth, but I didn't answer
       18 completely.
       19     Q. Did you withhold information?
       20     A. I answered what they asked me.
       21     Q. Did you withhold information?
       22     A. I answered what they asked me. That's what
       23 you're supposed to answer. You answer what they ask
       24 you. That's common practice in Hialeah. You answer
       25 what they ask you.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 44 of
                                      368
                                    Confidential


                                                                        Page 43
       1      Q. There is information that you did not disclose
       2 during those two sworn statements, correct, information
       3 you had about the shooting that you did not disclose;
       4 right?
       5      A. Correct, because I answered what they asked
       6 me. And they said: You're going to answer what we ask
       7 you.
       8      Q. Did you come forward at any point prior to
       9 February 2nd, 2021, when you were deposed in this case,
       10 to let someone know that there was information you had
       11 but nobody had asked for?
       12      A. Repeat the question.
       13      Q. At any point prior to February 21st of 2020,
       14 when you gave your -- 2021, when you gave your
       15 deposition in this case, did you come forward to let
       16 people know that you had more information?
       17      A. Well, they know I had more information. Prior
       18 to giving my testimony on the 1st and the 5th, Carlos
       19 already knew what had happened. And that's why my
       20 testimony -- my recorded statement is the way that it
       21 is, because they said -- okay, I told them what
       22 happened. He says: You're going to answer what we ask
       23 you.
       24         So, that's why my statement was incomplete.
       25      Q. Carlos knew what had happened because you told


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 45 of
                                      368
                                    Confidential


                                                                        Page 44
       1 him before your statement was recorded; correct?
       2       A. Correct.
       3       Q. And do you remember what time in the morning
       4 your statement was recorded?
       5       A. No, I don't remember the time.
       6       Q. Do you remember how much time you spent with
       7 Carlos telling him all of the information you knew about
       8 the shooting but were not going to give if he didn't ask
       9 the right questions?
       10          MR. RODRIGUEZ: Objection to form.
       11      A. He knew everything that happened in the
       12 case from --
       13 BY MS. WELSTEAD:
       14      Q. He knew everything that happened from you?
       15      A. He knew everything that happened that night
       16 prior to the shooting, during the chase, at the first
       17 scene, at the second scene, and afterwards.
       18      Q. Did he know it because you told him?
       19      A. Yes.
       20      Q. And when did you tell him?
       21      A. I told him on -- when he was driving to the
       22 scene of the shooting.
       23      Q. How long did you spend telling him while he
       24 was driving to the scene of the shooting?
       25      A. Well, you have to see how fast he got to the


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 46 of
                                      368
                                    Confidential


                                                                        Page 45
       1 scene. And right after he arrived at the scene, that he
       2 walked around, then he spoke to me again --
       3      Q. And how many minutes --
       4      A. -- and he took my statement.
       5      Q. Well, you said by the time that he took your
       6 statement he already knew the truth but he wasn't going
       7 to ask you for the truth; is that correct?
       8      A. Well, he already knew the truth. He knew
       9 everything. He knew everything that had happened
       10 and then --
       11     Q. And he --
       12     A. Go ahead.
       13     Q. Did he know everything that you knew before
       14 you gave your sworn statement?
       15     A. Yes.
       16     Q. Okay. So when did you tell him that, on the
       17 car ride to the scene?
       18     A. On the car ride and before he put me on tape.
       19     Q. Okay. So how many minutes was that that you
       20 spent telling him everything you knew?
       21     A. I can't tell you how many minutes. I wasn't
       22 talking to him looking at my watch.
       23     Q. You can't judge time unless you look at your
       24 watch?
       25     A. No, I just can't tell you. I'm not going to


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 47 of
                                      368
                                    Confidential


                                                                        Page 46
       1 make something up just to give you an answer. I don't
       2 know how much time.
       3      Q. Okay. Did you spend less than an hour with
       4 him?
       5      A. I spent the whole night with him.
       6      Q. The whole night of October 1st?
       7      A. Yes.
       8      Q. What about the morning of October 1st?
       9      A. And the morning hours also and after we left
       10 the scene. The whole day.
       11      Q. You spent the whole --
       12      A. Yes, the whole day, yes.
       13      Q. You spent the whole day with Carlos Garcia on
       14 October 1st, 2017?
       15      A. Yes, I did.
       16      Q. Okay. So any sworn statements or recorded
       17 statements we have that were taken by Carlos Garcia that
       18 day, it's your testimony that you were present during
       19 those sworn statements?
       20      A. Repeat the question.
       21      Q. Sure. Carlos Garcia had some official duties
       22 on October 1, 2017; did he not?
       23      A. Yes, he did.
       24      Q. And that included taking sworn statements;
       25 didn't it?


                                       Confidential
                       National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 48 of
                                      368
                                    Confidential


                                                                        Page 47
       1      A. Yes, from other officers, yes.
       2      Q. In fact, he took your sworn statement; right?
       3      A. Correct.
       4      Q. And it's your testimony today that you were
       5 with him the entire day, October 1, 2017; correct?
       6      A. Correct.
       7      Q. Were you with him when he was taking sworn
       8 statements from other officers?
       9      A. Yes, I was.
       10     Q. Okay. Was -- did there ever come a point in
       11 time on October 1, 2017, when you and Carlos Garcia were
       12 not together?
       13     A. Well, obviously when I went home to shower,
       14 when I went to the restroom. You can say most of the
       15 day, yes.
       16     Q. Well, that's not what you said. You said "the
       17 whole day." So, that's not true?
       18     A. Well, it wasn't the whole 24 hours that the
       19 day holds, but you can say most of the day.
       20     Q. Okay. And the reason that you only answered
       21 the questions you were asked and provided no other
       22 information was because that's the way it was done at
       23 Hialeah; correct?
       24     A. Correct.
       25     Q. How come you did not come forward after you


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 49 of
                                      368
                                    Confidential


                                                                        Page 48
       1 were no longer with the City of Hialeah?
       2       A. Come forward to where?
       3       Q. To anywhere?
       4       A. What's "anywhere"?
       5       Q. What about the State Attorney's Office?
       6       A. What about the State Attorney's Office? State
       7 Attorney's Office said that it was justifiable.
       8       Q. The State Attorney's Office didn't say it was
       9 justifiable at the time that you left Hialeah. You left
       10 Hialeah in August of 2018. Their closeout memo doesn't
       11 come out for a month later. Why didn't you go to the
       12 State Attorney's Office when you left Hialeah to tell
       13 them the information that had not been revealed in the
       14 investigation?
       15      A. Because prior to this memo coming out and
       16 right after the shooting when Carlos Garcia went into
       17 State Attorney's Office, I don't know what floor it is,
       18 but it was the person that was in charge of this case, I
       19 went with him, and I heard the whole conversation. I
       20 sat in the conference room and I heard the whole
       21 conversation that this was going to be a justifiable
       22 shooting.
       23      Q. You sat in a conference room with what State
       24 Attorney?
       25      A. Whoever was taking care of the case at the


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 50 of
                                      368
                                    Confidential


                                                                        Page 49
       1 time.
       2      Q. So you were present when Carlos Garcia
       3 provided his summary of his investigation to the State
       4 Attorney's Office?
       5      A. Yes.
       6      Q. You were present?
       7      A. Yes. And when they spoke about how many shots
       8 were fired and how many hit Justin Machado, I was there,
       9 how the casings -- they couldn't tell what casings came
       10 out of what gun. Yes, I was present.
       11      Q. Okay. And were you employed at the City of
       12 Hialeah at that time?
       13      A. Was I employed? I believe so.
       14      Q. Okay. My question was: When you were no
       15 longer employed by the City of Hialeah, why didn't you
       16 return to the State Attorney's Office to let them know
       17 you had information that was not disclosed in the
       18 investigation? Do you understand that question?
       19      A. Yes, I do.
       20      Q. Okay. Tell me. Why after your separation
       21 from the City of Hialeah didn't you return to the State
       22 Attorney's Office to let them know the information that
       23 you had but did not disclose?
       24      A. Because they were not going to do anything
       25 about it.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 51 of
                                      368
                                    Confidential


                                                                        Page 50
       1        Q. Well, they would have taken it down; right?
       2        A. Yes.
       3        Q. They would have made a record of it; correct?
       4        A. Yes. Really? Just like they did with the
       5 Menocal case.
       6        Q. Can you answer the question? They would have
       7 taken it down and made a record of it; correct?
       8        A. And I'm saying: Really, they would?
       9           I don't know that. I don't think so. My
       10 perception is they were not going to do anything about
       11 it.
       12       Q. Did you go in after your termination from the
       13 City of Hialeah and register a complaint with Internal
       14 Affairs about the way you were treated in this
       15 investigation?
       16       A. Did I go into the City and file a complaint?
       17       Q. Yes.
       18       A. No, I did not. And the reason why I did not
       19 is because the City is not going to do anything about
       20 it. Remember, they're the ones involved in the
       21 shooting.
       22       Q. You're familiar with the Professional
       23 Compliance Bureau; correct?
       24       A. With the what?
       25       Q. Internal Affairs. It's now PCB.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 52 of
                                      368
                                    Confidential


                                                                        Page 51
       1      A. Yes, I am.
       2      Q. Okay. And you're familiar that the police
       3 departments have an obligation to make a record of
       4 civilian complaints; correct?
       5      A. That's what they are supposed to do, correct.
       6 Supposed to do, correct.
       7      Q. You've taken advantage of that; haven't you?
       8      A. I have gone in and filed --
       9          (Thereupon, the Court Reporter experienced
       10 technical difficulties and lost the Zoom connection.
       11 The videotaped deposition continued being recorded via
       12 Zoom with no court reporter present.)
       13         (Thereupon, the following testimony was
       14 transcribed from the Zoom video recording:)
       15 BY MS. WELSTEAD:
       16      Q. You've taken advantage of that; haven't you?
       17      A. I have gone in and filed complaints, and it
       18 turns around that you make the complaint and you end up
       19 the one getting in trouble for making the complaint.
       20      Q. Is that what happened to you?
       21      A. Well, I didn't go in for this case, like I
       22 said.
       23      Q. My question is: Why didn't you go in for this
       24 case? Why didn't you go in and make a citizen's
       25 complaint with PCB so that they would have a written


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 53 of
                                      368
                                    Confidential


                                                                        Page 52
       1 record of your position that you withheld information
       2 during the investigation into this police-involved
       3 shooting?
       4          MR. RODRIGUEZ: Objection to form.
       5      A. Because I would have been terminated even
       6 earlier than --
       7 BY MS. WELSTEAD:
       8      Q. Excuse me?
       9      A. I would have been terminated right there on
       10 the spot.
       11      Q. You were trying to protect your job? That's
       12 why you didn't tell the truth?
       13      A. Yes.
       14      Q. Yes?
       15      A. Yes.
       16      Q. Okay. So my question is: After you lost your
       17 job, which occurred in August of 2018, why didn't you
       18 report your information to the Hialeah Police
       19 Department, to the State Attorney's Office, or to any
       20 official agency? Why didn't you do that?
       21      A. Well, I was not going to have any contact with
       22 the Hialeah Police Department. That's number one.
       23      Q. Okay. Why didn't you go to the State
       24 Attorney's Office?
       25      A. Because the State Attorney's Office is not


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 54 of
                                      368
                                    Confidential


                                                                        Page 53
       1 going to do anything about it.
       2      Q. Okay. Well, why didn't you go to the FBI?
       3      A. Because I didn't know I could contact the FBI.
       4      Q. You keep talking about Menocal. Didn't -- the
       5 FBI, aren't they the ones that arrested Menocal?
       6      A. Yes.
       7      Q. So you've been following that case pretty
       8 closely. So you knew that the FBI --
       9      A. Well, I didn't --
       10     Q. -- would take a step and do something that the
       11 Hialeah Police Department would not do, according to
       12 you. Why didn't you, when you read about Menocal's
       13 arrest, walk into the FBI and advise them that you had
       14 information about this police-involved shooting?
       15     A. Like I said, I didn't know I could contact the
       16 FBI on an open, ongoing investigation. I didn't know
       17 that.
       18     Q. You didn't know that you could contact the FBI
       19 to discuss --
       20     A. Discuss --
       21     Q. -- to report what you have told us here today
       22 was a homicide? You didn't know you could report a
       23 homicide to the FBI?
       24     A. On an ongoing investigation to discuss it with
       25 somebody else? No.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 55 of
                                      368
                                    Confidential


                                                                        Page 54
       1      Q. Okay. What about after the investigation was
       2 closed?
       3      A. The investigation is still not closed.
       4      Q. The police investigation into the shooting of
       5 Lester Machado remains open?
       6      A. Yes.
       7      Q. What agency has an open investigation on that?
       8      A. Well, like you said, the investigation that
       9 would have it open is the FBI now, with everything
       10 that's going on.
       11     Q. Okay. Does the FBI have an open investigation
       12 on this case?
       13     A. Do they have an open case now?
       14     Q. Yes.
       15     A. I believe so. I would think so.
       16     Q. And why would you think that?
       17     A. Because the coverup.
       18     Q. And did you report the coverup to the FBI?
       19     A. No. Who would I contact?
       20     Q. Excuse me?
       21     A. I said no.
       22     Q. Why not?
       23     A. Because who am I supposed to contact?
       24     Q. Your local FBI bureau. You can Google it just
       25 like you Googled the State Attorney's memo.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 56 of
                                      368
                                    Confidential


                                                                        Page 55
       1       A. Google --
       2       Q. Did you Google the FBI?
       3       A. No, I did not.
       4       Q. What about the U.S. Attorney's Office, did you
       5 speak with anyone at the U.S. Attorney's Office about
       6 the alleged coverup at Hialeah?
       7       A. No, I did not.
       8       Q. Why not?
       9       A. Because I didn't know that I could contact
       10 them.
       11      Q. Well, you spent three or four hours, maybe
       12 less, with Mr. Rodriguez and Mr. Ojeda. Mr. Ojeda is a
       13 former homicide investigator; correct?
       14      A. Well, three or four hours? I said a few
       15 hours. I never said if it's three or four or two or
       16 eight. I don't know.
       17      Q. Okay. During the few hours that you spent with
       18 Mr. Rodriguez and Mr. Ojeda, did he tell you that he was
       19 a former homicide investigator?
       20      A. No.
       21      Q. Did he tell you that you could report your
       22 concerns to the FBI?
       23      A. No, we didn't discuss that.
       24      Q. Did you discuss bringing your information to
       25 any investigating agency at all?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 57 of
                                      368
                                    Confidential


                                                                        Page 56
       1         (This concludes the transcription of the
       2 testimony from the Zoom video recording wherein the
       3 Court Reporter was not present.)
       4         (Thereupon, the Court Reporter was able to
       5 re-connect via Zoom platform, and the deposition
       6 continued as follows:)
       7         THE COURT REPORTER: I'm sorry. Counsel, this
       8     is the court reporter. I lost connection. I don't
       9     know if you noticed. I had gone frozen and I tried
       10     to connect back on.
       11        So the last I have -- it probably was about a
       12     minute ago.
       13        MS. WELSTEAD: Okay. Has the recording kept
       14     recording or did we lose the video recording as
       15     well?
       16        THE COURT REPORTER: Well, the recording is
       17     being recorded through Zoom, so I'm sure if you
       18     lose connection through me, I think it would have
       19     gone too. I don't know how that really works with
       20     Zoom, because it wasn't showing on my end that I
       21     had anything going. I didn't even have any of you
       22     showing up.
       23        The last part I have is when you were talking
       24     about -- let me see.
       25        (Thereupon, the following was read by the


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 58 of
                                      368
                                    Confidential


                                                                        Page 57
       1 Court Reporter:
       2         "Question: And you're familiar that the
       3     police departments have an obligation to make a
       4     record of civilian complaints; correct?
       5         "Answer: That's what they are supposed to do,
       6     correct. Supposed to do, correct.
       7         "Question: You've taken advantage of that;
       8     haven't you?
       9         "Answer: I have gone in and filed --")
       10         THE COURT REPORTER: And that's where I had a
       11     frozen screen come up.
       12         MS. WELSTEAD: Okay. So, yeah, that's more
       13     than a minute ago.
       14         Is there any way we can check whether -- what
       15     the status is of the video recording so I need to
       16     know whether or not we're going to have to re-do
       17     those questions again?
       18         THE COURT REPORTER: If you give me one second
       19     to contact my office and let me find out from
       20     them if --
       21         MS. WELSTEAD: How about if we go off the
       22     record and take our five-minute break? And I'll,
       23     of course, give you time for your break as well,
       24     Madam Court Reporter. But, if we could get an
       25     answer on that to see if we have a video recording.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 59 of
                                      368
                                    Confidential


                                                                        Page 58
       1          THE COURT REPORTER: I will. I'll get that
       2      back to you. And I apologize.
       3          MS. WELSTEAD: Oh, no --
       4          THE COURT REPORTER: I tried putting the
       5      information on the chat but it wouldn't --
       6          MS. WELSTEAD: You know, maybe if we have your
       7      cell phone or something, and I'll give you my cell
       8      phone number in the chat, and you can just pin me
       9      if that happens again.
       10         THE COURT REPORTER: And I'll do the same. If
       11      you see me disappear -- I actually went on a
       12      hotspot.
       13         MS. WELSTEAD: Yeah, I'm not looking at
       14      whether you're on the screen. Sorry.
       15         THE COURT REPORTER: Right. I apologize. Let
       16      me put my information on the chat too, in case
       17      anyone notices that I'm gone from the thing. It
       18      shouldn't happen because I went off my WiFi
       19      completely and I'm doing it via a hotspot.
       20         MS. WELSTEAD: Okay. So let's take five
       21      minutes and we'll reconvene and figure out where we
       22      are in the record.
       23         MR. RODRIGUEZ: Okay.
       24         (Thereupon, at 10:18 a.m. a recess was taken
       25 until 10:30 a.m., after which the deposition continued


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 60 of
                                      368
                                    Confidential


                                                                        Page 59
       1 as follows:)
       2          MS. WELSTEAD: So the Court Reporter has said
       3      apparently we have a recording of what was lost,
       4      but we don't have a written record. Once we see
       5      the video, I guess I'd like counsel to take a look
       6      at it and see if we can stipulate that the video
       7      record is accurate, but just in case I need to go
       8      back and clarify a couple of things. Is that an
       9      acceptable procedure for everyone?
       10         MR. RODRIGUEZ: Sure.
       11 BY MS. WELSTEAD:
       12      Q. Okay. Ms. Benitez, I was asking you about
       13 complaints, whether you voluntarily went to any law
       14 enforcement agency to report the information you had
       15 about this police-involved shooting but that you did not
       16 disclose during the Hialeah investigation.
       17         What is your answer to that question? Did you
       18 report your information to any law enforcement agency?
       19      A. No, I did not.
       20      Q. The only people you reported the information
       21 you had was to Domingo Rodriguez and Julio Ojeda; is
       22 that correct?
       23      A. Well, it's not I reported. It's when I had my
       24 deposition I came up and I spoke about it.
       25      Q. Okay. You spoke about it before your


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 61 of
                                      368
                                    Confidential


                                                                        Page 60
       1 deposition to those two gentlemen; correct?
       2      A. Correct.
       3      Q. But you've never reported it to any law
       4 enforcement agency; correct?
       5      A. Correct. I never went to the State Attorney's
       6 because I didn't trust -- I didn't have faith in them
       7 that they were going to do anything and also at the time
       8 I didn't know that I can report it to them.
       9      Q. Okay. You're in law enforcement yourself;
       10 were you not?
       11      A. Yes.
       12      Q. For over a decade; right?
       13      A. Correct.
       14      Q. And it's your testimony that being a law
       15 enforcement officer for over ten years you had no
       16 knowledge that you could report your concerns about a
       17 police-involved shooting investigation to the FBI? Is
       18 that your testimony?
       19      A. That I did not know, yes.
       20      Q. Okay. And how about the U.S. Attorney's
       21 Office, you had no knowledge based on your years in law
       22 enforcement activity that you could report wrongdoing
       23 and corruption in the Hialeah Police Department to the
       24 U.S. Attorney's office; is that your testimony?
       25      A. Yes, I thought that you could only report it


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 62 of
                                      368
                                    Confidential


                                                                        Page 61
       1 to the State Attorney's Office, and I didn't have faith
       2 in the State Attorney's Office.
       3      Q. What about FDLE, how come you didn't report it
       4 to FDLE?
       5      A. I didn't know you could report it to FDLE.
       6      Q. Why not? How do you not know that?
       7      A. I didn't know it. I found out afterwards that
       8 when you want to make a complaint at an officer, just an
       9 officer or just not an incident, that you could contact
       10 the FDLE and that the FDLE also does an investigation.
       11 I didn't know that.
       12      Q. How did you learn that?
       13      A. Excuse me?
       14      Q. How did you learn that?
       15      A. Because when I called FDLE to find out about
       16 my status with my certification.
       17      Q. When did you do that?
       18      A. After I was terminated.
       19      Q. How soon after you were terminated did you
       20 contact FDLE?
       21      A. A few months after.
       22      Q. So a few months after you were terminated. So
       23 would that have been 2018 or 2019?
       24      A. Could have been either or.
       25      Q. Okay. What is your current status with FDLE?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 63 of
                                      368
                                    Confidential


                                                                        Page 62
       1      A. Active. Meaning I still have my
       2 certification.
       3      Q. And how long is it active for?
       4      A. I have no idea.
       5      Q. Did you call FDLE to let them know that you
       6 were separated from the City of Hialeah Police
       7 Department?
       8      A. Yes, I did.
       9      Q. How soon after your termination did you
       10 contact them to let them know that information?
       11      A. When I contacted them to find out about my
       12 certification. But they already knew.
       13      Q. Okay.
       14      A. The Department lets FDLE know that you're
       15 terminated.
       16      Q. But you contacted --
       17         I'm sorry, did you finish your answer?
       18      A. I said that as soon as you separate or you're
       19 terminated from law enforcement, the Department contacts
       20 FDLE and lets them know.
       21      Q. And you contacted them yourself?
       22      A. Well, when I contacted them to find out about
       23 my certification, they already were aware that I was
       24 terminated.
       25      Q. And what did you ask them?


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 64 of
                                      368
                                    Confidential


                                                                        Page 63
       1      A. I asked them if -- what was the reason for
       2 termination.
       3      Q. And what did they tell you?
       4      A. Well, the person I spoke to said that the
       5 reason why I was terminated was because I didn't pass a
       6 training.
       7      Q. And was that accurate?
       8      A. No, that's not.
       9      Q. Did you correct that information with FDLE and
       10 give them the real reason for your termination?
       11      A. Well, I told them the reason why they
       12 terminated me.
       13      Q. Do you know if it's been corrected on FDLE's
       14 record?
       15      A. I don't know.
       16      Q. During that telephone call did you learn that
       17 you were able to make a complaint against an officer
       18 with FDLE?
       19      A. No. No.
       20      Q. When did you learn that information?
       21      A. It was after the phone call, and I went into
       22 their website and I started reading.
       23      Q. And when was that?
       24      A. After I contact them, whenever I contact them.
       25 I can't give you a date.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 65 of
                                      368
                                    Confidential


                                                                        Page 64
       1      Q. Can you give me a month?
       2      A. No, I can't give you a month.
       3      Q. Can you put it in relation to your termination
       4 date?
       5      A. It was after the termination.
       6      Q. How much after?
       7      A. I can't tell you that. I don't know. I don't
       8 keep notes like that. I call, contact them and that's
       9 it. I don't keep notes.
       10     Q. Did you send an e-mail?
       11     A. I believe I sent an e-mail way after that.
       12     Q. To FDLE?
       13     A. Yes.
       14     Q. About what?
       15     A. So that they can send me the information.
       16     Q. For what?
       17     A. As to the reason why they had me terminated.
       18     Q. Did they do that?
       19     A. Yes, they sent me an e-mail.
       20     Q. And what did they send you?
       21     A. A form. A form that was provided by the City
       22 of Hialeah.
       23     Q. What does the form say?
       24     A. The reason why I was terminated.
       25     Q. What reason is given on the form?


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 66 of
                                      368
                                    Confidential


                                                                        Page 65
       1      A. Well, I can't tell you off the top of my head.
       2 I would have to see the paper, the document, so I can
       3 read it off of there and tell you.
       4      Q. Do you have the document in your e-mail?
       5      A. Not on my phone, no.
       6      Q. So you have the e-mail from your prior counsel
       7 on your phone, but you don't have the e-mail from FDLE
       8 on your phone? Yes?
       9      A. Correct.
       10      Q. But you have different e-mail addresses that
       11 you use?
       12      A. Yes, I do.
       13      Q. What is the one that you use for your
       14 communications with FDLE?
       15      A. I don't wish to share that.
       16      Q. We can stop the video recording but that's
       17 information that I'm going to need, your contact
       18 information, Ms. Benitez.
       19      A. Well, I'm not going to give you my personal
       20 e-mail.
       21      Q. On what basis?
       22      A. The basis that I don't want to give it to you.
       23      Q. What is the e-mail address that you used to
       24 communicate with FDLE?
       25      A. Ma'am, I just told you. I'm not going to give


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 67 of
                                      368
                                    Confidential


                                                                        Page 66
       1 you my personal email.
       2      Q. Okay. What is the cell phone number that you
       3 used to communicate with FDLE?
       4      A. I have to give you my cell phone on the
       5 record?
       6      Q. I am more than happy to go off the video
       7 record and to maintain your personal contact information
       8 private, particularly given that there's a State statute
       9 protecting the private information of law enforcement
       10 officers. So, that's never been a problem for anyone.
       11         So I would like to know what your personal
       12 contact information is.
       13     A. My cell phone --
       14     Q. Would you like to do it off the record?
       15     A. Yeah, you can do it off the record.
       16     Q. Excuse me?
       17     A. I said: Can you do it off the record?
       18     Q. I said: Would you like to do it off the
       19 record?
       20     A. Yes, that's fine.
       21         MS. WELSTEAD: Okay. Great.
       22         Can we stop the video recording?
       23         (Thereupon, the video recording was paused.)
       24
       25


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 68 of
                                      368
                                    Confidential


                                                                        Page 67
       1           *** THIS PAGE IS CONFIDENTIAL ***
       2           (Thereupon, the deposition continued off the
       3 video record, and the following testimony is designated
       4 "CONFIDENTIAL":)
       5 BY MS. WELSTEAD:
       6     Q. Okay. Ms. Benitez, what is your cell phone?
       7           THE COURT REPORTER: I'm sorry, Counsel. I'm
       8     sorry, Counsel. You wanted the video stopped and
       9     you want the Reporter to continue?
       10          MS. WELSTEAD: I want the Reporter to
       11     continue. We'll maintain this section of the
       12     deposition "Confidential" and it will not be
       13     video-recorded.
       14          Do you understand, Ms. Benitez?
       15          THE WITNESS: Yes, I understand.
       16          MS. WELSTEAD: Okay. And you agree with those
       17     conditions?
       18          THE WITNESS: Yes.
       19 BY MS. WELSTEAD:
       20     Q. Okay. Your cell phone, please?
       21     A.
       22     Q. And what is your current address?
       23     A. My mailing address is                        .
       24     Q.
       25     A. Yes.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 69 of
                                      368
                                    Confidential


                                                                        Page 68
       1           *** THIS PAGE IS CONFIDENTIAL ***
       2      Q. And the city and zip, please?
       3      A.                          .
       4      Q. And you have another address that you are
       5 physically living at?
       6      A. Yes, but I don't know it.
       7      Q. What's the street?
       8      A. I don't know the street.
       9      Q. Excuse me?
       10      A. I don't know the street.
       11      Q. You don't know which street that you --
       12      A. No, I don't.
       13      Q. You what?
       14      A. I do not know the physical address. I don't
       15 know it.
       16      Q. I didn't ask the number of the home. I asked
       17 for the street. You don't know which street you live
       18 on?
       19      A. No, I don't.
       20      Q. Do you know what city you live in?
       21      A. Well, I stay at two places. I stay in the
       22 address I gave you in Hialeah or, if not, in Pembroke
       23 Pines. I don't know the address.
       24      Q. And what's the best e-mail address to contact
       25 you at?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 70 of
                                      368
                                    Confidential


                                                                         Page 69
       1           *** THIS PAGE IS CONFIDENTIAL ***
       2      A.
       3      Q. And do you have a professional e-mail address
       4 that you use to communicate with the FDLE?
       5      A. It should be the
       6                            .
       7      Q. Would it be                              or something
       8 else?
       9      A.                        .
       10     Q.
       11     A. Yes.
       12          MS. WELSTEAD: Okay. Those are all the
       13     personal questions regarding contact information.
       14          So, let's start up the video record again.
       15      *** END OF "CONFIDENTIAL" INFORMATION ***
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 71 of
                                      368
                                    Confidential


                                                                        Page 70
       1          (Thereupon, the video recording resumed, and
       2 the deposition continued as follows:)
       3 BY MS. WELSTEAD:
       4      Q. Ms. Benitez, since your termination from the
       5 Hialeah Police Department have you applied to any other
       6 agencies?
       7      A. No.
       8      Q. Are you currently working?
       9      A. No.
       10      Q. Have you worked since your termination from
       11 the Hialeah Police Department?
       12      A. Have I worked since the termination? No.
       13      Q. Okay. Going back to our timeline. You have
       14 mentioned a couple of times in your prior deposition the
       15 Menocal case. Do you remember that?
       16      A. Yes.
       17      Q. Did you have any personal involvement in the
       18 Menocal case?
       19      A. No.
       20      Q. Do you know what agency was investigating
       21 Sergeant Menocal?
       22      A. That be would Hialeah.
       23      Q. Do you know what agency arrested Sergeant
       24 Menocal?
       25      A. The FBI.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 72 of
                                      368
                                    Confidential


                                                                        Page 71
       1      Q. And how did you learn that?
       2      A. It made -- it was on the news.
       3      Q. And did you see it on the news?
       4      A. Yes, I did.
       5      Q. And after you saw it on the news, did you
       6 contact the FBI to let them know that you had personal
       7 information about corruption in the City of Hialeah?
       8      A. No, I did not.
       9      Q. Why not?
       10      A. I figured they would find out as soon as
       11 they're investigating Hialeah -- an officer in Hialeah.
       12 So at the end of the day whatever other corruption is
       13 out there is going to come out.
       14      Q. At the end of the day, you chose to not come
       15 forward and provide your information?
       16      A. Excuse me?
       17      Q. At the end of the day, you chose to not come
       18 forward and provide your information to the FBI; is that
       19 correct?
       20      A. No, that's not correct.
       21      Q. Okay. When did you go to the FBI?
       22      A. I didn't go to the FBI.
       23      Q. Why did you choose not to go to the FBI?
       24      A. It's not that I chose not to go to the FBI. I
       25 didn't know that I could go to the FBI.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 73 of
                                      368
                                    Confidential


                                                                        Page 72
       1      Q. Did you figure it out once you saw that
       2 Menocal was arrested by the FBI?
       3      A. No.
       4      Q. Did Mr. Ojeda tell you that he was formerly a
       5 police officer?
       6      A. Yes.
       7      Q. And did you provide him with the information
       8 that you had regarding this police-involved shooting?
       9      A. We spoke about it.
       10      Q. Okay. So you let him know the information
       11 that, say, Carlos Garcia didn't ask you about when he
       12 was asking you in your sworn statement; correct?
       13      A. I told him what happened.
       14      Q. You gave Mr. Ojeda the whole story; right?
       15      A. Right. I gave him the whole story of what
       16 happened the night of the shooting.
       17      Q. Got it. So did Mr. Ojeda give you the name of
       18 anyone at the FBI or the U.S. Attorney's Office that you
       19 could tell that story to?
       20      A. No.
       21      Q. What about Mr. Rodriguez, did Mr. Rodriguez
       22 give you the name of any law enforcement agency you
       23 could give your story to?
       24      A. No.
       25      Q. Has anyone from the FBI ever contacted you


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 74 of
                                      368
                                    Confidential


                                                                        Page 73
       1 about what information you may have?
       2        A. No.
       3        Q. Do you know if Mr. Ojeda has contacted the FBI
       4 about your information?
       5        A. I don't know.
       6        Q. Do you know if any of the lawyers in this case
       7 have contacted the FBI about your information?
       8        A. I don't know.
       9        Q. Have you ever seen a copy of your deposition
       10 transcript?
       11       A. Yes, I did.
       12       Q. When did you see that?
       13       A. Saturday.
       14       Q. And where was it on Saturday that you reviewed
       15 it?
       16       A. I reviewed it in Rick -- Rick Diaz' office.
       17       Q. Had you seen it before Saturday?
       18       A. No.
       19       Q. Who else was present in Rick Diaz' office on
       20 Saturday when you reviewed your transcript?
       21       A. Mr. Domingo.
       22       Q. Anyone else?
       23       A. There was a gentleman there.
       24       Q. Anyone that you knew?
       25       A. No.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 75 of
                                      368
                                    Confidential


                                                                        Page 74
       1       Q. Did the other gentleman remain in your meeting
       2 with Mr. Diaz and Mr. Domingo?
       3       A. He was in and out.
       4       Q. And what did you spend your time doing on
       5 Saturday?
       6       A. I got the depo -- a transcript of the depo and
       7 I was supposed to read it, to review it, and to make
       8 sure that I was available Monday morning. And, here I
       9 am.
       10      Q. Did you review the transcript for accuracy?
       11      A. Well, to be honest with you, I took the
       12 transcript home, but I didn't have time to look at it.
       13 So it was obviously in the back seat of my car.
       14      Q. Okay. So, as you sit here today, you have not
       15 reviewed your deposition transcript?
       16      A. Correct.
       17      Q. Okay. You just have seen it. You know that
       18 it exists and you have a copy of it; right?
       19      A. Correct.
       20      Q. So how long did you spend at Mr. Diaz' office
       21 on Saturday?
       22      A. About an hour.
       23      Q. And what did you do for an hour?
       24      A. I got the transcript. Like I said, they told
       25 me to make sure -- you know, just to look over it. And


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 76 of
                                      368
                                    Confidential


                                                                        Page 75
       1 then I was on the phone -- most of the time I was on the
       2 phone, and I was also doing something on my iPad. I was
       3 doing personal stuff. And that's about it.
       4      Q. Who were you on the phone with?
       5      A. I have to give you that information too?
       6      Q. You were on the phone with someone other than
       7 Mr. Diaz and Mr. Rodriguez?
       8      A. Yes.
       9      Q. And you were on your iPad doing personal
       10 business while you were at Mr. Diaz' office?
       11      A. Yes.
       12      Q. I'm more interested in your interactions with
       13 Mr. Diaz and Mr. Rodriguez on Saturday. What were those
       14 interactions?
       15      A. Interactions? I arrived. It took me a while
       16 to make contact with them because I was on a personal
       17 phone call. Then, I walked in and said: Good morning.
       18          I was -- I got the transcript. Then, I got
       19 back on the phone, on my phone. And then they told me
       20 to -- you know: This is the deposition so you can read
       21 it. This is everything that was said -- that you said,
       22 you know, if you want to take a look at it.
       23          Then, I got on the iPad -- on my iPad, and I
       24 got back on the phone.
       25          Then, they were talking amongst each other.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 77 of
                                      368
                                    Confidential


                                                                        Page 76
       1 Then, one of us received a phone call. Then, we spoke
       2 very briefly. And then the other attorney got on his
       3 phone. So, we really didn't have much interaction
       4 because I was taking care of personal issues.
       5       Q. What was the purpose of the meeting?
       6       A. The purpose of the meeting was so I can pick
       7 up the transcript and to make sure that I will be
       8 available today for this depo.
       9       Q. Okay. And do you know why the meeting was in
       10 person then?
       11      A. Why it was in person?
       12      Q. Yeah.
       13      A. Because they needed me to pick up the depo --
       14 the transcript, I'm sorry. The transcript of my
       15 deposition.
       16      Q. And what did you discuss with Mr. Diaz about
       17 the case?
       18      A. I just discussed briefly -- we just spoke
       19 briefly about the case. We didn't get too much into
       20 detail.
       21      Q. I understand. So, just the surface level
       22 then?
       23      A. He told me to read it, that that was my
       24 transcript for my deposition, that there was a copy,
       25 just to go over it, if I needed to go over it. That's


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 78 of
                                      368
                                    Confidential


                                                                        Page 77
       1 it.
       2       Q. Right. So I'm curious as to why you didn't
       3 leave after you got the deposition transcript.
       4       A. Because I was on the phone and I was doing
       5 something on my iPad. If I go ahead and walk out, then
       6 I need connection from the hotspot from my phone to my
       7 iPad.
       8       Q. So you spent an hour at his office doing
       9 personal business and not discussing the case; is that
       10 your testimony today?
       11      A. I didn't spend a whole hour doing personal
       12 business. I just told him: Excuse me for a second. I
       13 need to do something.
       14         And they were fine with it.
       15      Q. Okay. You still have not told me anything
       16 that you discussed with the lawyers on Saturday.
       17      A. I just told you that we went -- that we
       18 discussed that that was the transcript to my deposition,
       19 for me to look over it. I told you that they were on a
       20 phone call, that I was on a phone call, that I was on my
       21 iPad.
       22         I don't know what answer you're looking for.
       23      Q. Well, you said you discussed the case but not
       24 in detail. Tell me what you discussed about the case.
       25      A. Okay. I'm going to repeat it again. We


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 79 of
                                      368
                                    Confidential


                                                                        Page 78
       1 discussed --
       2      Q. No, I don't need you to repeat it again. I'm
       3 asking you: You have not yet disclosed the subject of
       4 your conversation with the lawyers. I understand it
       5 wasn't in detail, but you haven't disclosed at all what
       6 the conversation was.
       7      A. Okay. So what details do you want? The time?
       8 It was Saturday, whatever date Saturday was, Saturday,
       9 about some time in the morning. We were sitting in
       10 Mr. Richard Diaz' office. I was on my personal cell
       11 phone. I was on my personal iPad. They gave -- they
       12 handed me over the transcript to my depo. They told me
       13 to look over it and read it, if I needed to. They were
       14 on personal phone calls also. And, that's it.
       15      Q. Do you know who has been deposed in this case?
       16      A. Who is being deposed?
       17      Q. Do you know who has been deposed in this case?
       18      A. Well, from my perception it's everyone that's
       19 involved.
       20      Q. How about from your information from Mr. Diaz
       21 and Mr. Rodriguez, did they tell you?
       22      A. They told me that they've talked to officers
       23 on this case, yes, but we didn't get into details.
       24      Q. Did you learn what any of the officer in this
       25 case have testified about you?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 80 of
                                      368
                                    Confidential


                                                                        Page 79
       1      A. No.
       2      Q. Were you provided with the deposition
       3 transcripts of any other witness?
       4      A. No.
       5      Q. Did you review any documents on Saturday while
       6 you were at Mr. Diaz' office?
       7      A. No. All they did was hand me the transcript
       8 to my depo.
       9      Q. Does the transcript to your deposition have
       10 exhibits attached?
       11      A. I don't know. I didn't look at it, like I
       12 told you. They handed it me over and it's probably
       13 sitting in the back seat of my car.
       14      Q. Okay. Did you do anything else to prepare for
       15 today's deposition?
       16      A. No.
       17      Q. Did you review the videotapes in this case
       18 since the time of your deposition?
       19      A. No.
       20      Q. What about the audio recordings? Did you
       21 review any audio recordings?
       22      A. No.
       23      Q. After the time of your administrative leave --
       24 during the time of your administrative leave, did you
       25 have any reason to go to the police department?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 81 of
                                      368
                                    Confidential


                                                                        Page 80
       1      A. Well, I had two administrative leaves.
       2      Q. I'm talking about the one that began on April
       3 3, 2018.
       4      A. Did I have any reason to?
       5      Q. Yeah. Did you have any reason --
       6      A. When they called --
       7      Q. -- to go to the police department?
       8      A. When they called me in to report in, yes.
       9      Q. When did they call you in to report in, about
       10 three months later?
       11      A. I wouldn't be able to tell you a time. It
       12 was -- while I was on administrative leave I went
       13 several times to the police station.
       14      Q. For what reason?
       15      A. I went in for my -- for them questioning me.
       16 I also went in for supposedly the case of perjury. I
       17 went for that also. So I went in several times.
       18      Q. Okay. As part of your administrative leave,
       19 were you supposed to not be in the police department?
       20      A. I was never trespassing but I didn't have no
       21 reason to go over there. I would only go when they
       22 would call me to go.
       23      Q. It's your testimony that while you were on
       24 administrative leave you only went to the police
       25 department when someone called you to go; is that


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 82 of
                                      368
                                    Confidential


                                                                        Page 81
       1 correct?
       2       A. Yes.
       3       Q. Do you know a Mayrelis Chavez?
       4       A. Yes, I do.
       5       Q. How do you know her?
       6       A. Co-worker -- ex-co-worker.
       7       Q. Did you have any problems with Ms. Chavez?
       8       A. No, I didn't have problems. She had problems
       9 with me. She was harassing me. If you have a copy of
       10 the complaint, you will see it on there, if you had time
       11 to go through it.
       12      Q. Ms. Chavez made a complaint against you; is
       13 that what you're telling me?
       14      A. No, that's not what I'm saying. You asked me
       15 if I had problems with her. And I said: No, she had
       16 problems with me.
       17      Q. Okay. So how would I know she had problems
       18 with you? What do you want me to look at?
       19      A. Well, on my -- when they took my recorded
       20 statement, it's all in there.
       21      Q. Okay. Is it your testimony that you never had
       22 a problem with Mayrelis Chavez?
       23          MR. RODRIGUEZ: Form.
       24      A. No, I did not.
       25 BY MS. WELSTEAD:


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 83 of
                                      368
                                    Confidential


                                                                        Page 82
       1      Q. Excuse me?
       2      A. I said no, I did not.
       3      Q. You never had a problem with her?
       4      A. Nope, never had a problem with her.
       5      Q. Okay. Did anyone accuse you of being jealous
       6 of her?
       7      A. Me jealous of her? I'm not jealous of her.
       8      Q. Yes, ma'am.
       9      A. Ha ha.
       10      Q. Did anyone ever accuse you of that?
       11      A. No.
       12      Q. Did you go into the Hialeah Police Department
       13 on May 29 of 2018, while you were on administrative
       14 leave, to file a civilian complaint against Mayrelis
       15 Chavez?
       16      A. I went in -- I don't know if the date is
       17 correct. But, I did go into the police department to
       18 file a complaint on an Officer of wrongdoing, which was
       19 Mayrelis Chavez.
       20      Q. And this is an officer that you just testified
       21 you had no problem with whatsoever, but you reported her
       22 to PCB; correct?
       23      A. Correct.
       24      Q. And you swore on a statement accusing her of
       25 wrongdoing; right?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 84 of
                                      368
                                    Confidential


                                                                        Page 83
       1      A. Correct.
       2      Q. Okay. So that was a voluntary complaint that
       3 you presented to the Hialeah Police Department based on
       4 your own volition; am I right?
       5      A. Correct.
       6      Q. Okay. And do you have a copy of the closed
       7 PCB investigation?
       8      A. At home.
       9      Q. Okay. So you were provided a copy and you
       10 know what the outcome of that complaint was; correct?
       11      A. Correct.
       12      Q. Was she -- was the complaint sustained against
       13 Ms. Chavez?
       14      A. That -- I don't know if it's sustained or not.
       15      Q. Okay. Am I correct that this occurred while
       16 you were on administrative leave?
       17      A. Correct.
       18      Q. Okay. And then they called you back to
       19 clarify a portion of your statement; right?
       20      A. They called me and they also went to my house,
       21 yes.
       22      Q. That was the next day, May 30, 2018?
       23      A. Yeah, and they took a state -- a non-recorded
       24 statement outside of my house, yes.
       25      Q. Okay. And then a month later you appear again


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 85 of
                                      368
                                    Confidential


                                                                        Page 84
       1 to give a third statement regarding that complaint.
       2 Only that time you were represented by counsel; right?
       3 That's when Ms. Simone Lopez --
       4      A. I was ordered -- I was ordered to go in and
       5 give a statement. And the statement was taken outside
       6 of my house. I was ordered. But, of course, that
       7 statement that was taken outside of my house was never
       8 brought up. I was set up.
       9      Q. The setup occurred after you voluntarily
       10 appeared in the police department to report Mayrelis
       11 Chavez; correct?
       12      A. Wrong. The setup was -- the setup from the
       13 beginning, ever since the papers were left in the
       14 mailbox.
       15      Q. Okay. And this whole incident is the subject
       16 of your eventual termination for untruthfulness from the
       17 Hialeah Police Department; correct?
       18      A. It was a setup, correct.
       19      Q. Okay. Had you ever made a complaint to IA --
       20 to PCB before that day in May 2018 when you reported
       21 Ms. Chavez?
       22      A. Have I ever made a complaint?
       23      Q. Yeah.
       24      A. No, I've never made a complaint. Whenever
       25 I've had a problem, I've spoken to the officer myself or


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 86 of
                                      368
                                    Confidential


                                                                        Page 85
       1 the supervisor.
       2      Q. Okay. You knew that you could report problems
       3 with other officers to IA and PCB and they have an
       4 obligation to investigate; correct?
       5      A. Wrong.
       6      Q. What's wrong about that statement?
       7      A. It doesn't work like that.
       8      Q. Why not?
       9      A. It doesn't work like that. It all depends who
       10 the officer is and what the complaint is about.
       11      Q. And have you ever worked in IA yourself?
       12      A. No, but I have made complaints about sexual
       13 harassment and nothing was ever done about it.
       14      Q. Okay. When did you make a complaint of sexual
       15 harassment?
       16      A. When Sergeant Joseph Harmon was there. And
       17 you can pull the records of it, because they never
       18 documented the sexual harassment. All they did was
       19 moved that supervisor from Sector 4 station, they moved
       20 him to Sector 1 station, so he wouldn't bother me
       21 anymore. And then he still came back -- while he was on
       22 duty would come to Sector 4 and then he would go to
       23 Sector 4 and would still mess with me.
       24         So, I even brought it up -- at the time I
       25 brought it up to my commander, which no longer works


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 87 of
                                      368
                                    Confidential


                                                                        Page 86
       1 there, and I told him. So they had a sit-down meeting
       2 with him. They told him to leave me alone. Then, the
       3 next day he was right back to where I'm at. So there is
       4 a complaint. Nothing happened about it.
       5      Q. Is it documented?
       6      A. Is it documented? You have to ask that to the
       7 Department. I told them about it.
       8      Q. And did you get any documentation?
       9      A. And if it's not documented, then you can ask
       10 why was he moved from Sector 4 to Sector 1. But,
       11 everybody was aware. The Chief was aware of it. The
       12 commanders were aware of it. The Major was aware of it.
       13      Q. Give me the year so I can know what Chief
       14 you're talking about.
       15      A. Sergio Velazquez.
       16      Q. And what's the year?
       17      A. The year? I can't tell you. It was probably
       18 a year maybe or two years. It was right before Joseph
       19 Harmon retired.
       20      Q. And that's who you swore the complaint out
       21 against?
       22      A. Yes.
       23      Q. Other than Sergeant Harmon and May Chavez,
       24 have you filed a complaint against any other officer?
       25      A. No, I've never filed a complaint, no.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 88 of
                                      368
                                    Confidential


                                                                        Page 87
       1      Q. Have you ever requested that the State
       2 Attorney file charges against anyone?
       3      A. No.
       4      Q. Were you aware that that was something that
       5 you could do?
       6      A. No.
       7      Q. You were not aware that you could go to the
       8 State Attorney and swear out a complaint against
       9 someone?
       10      A. You said "file charges." In order to file
       11 charges you need to be a victim. I'm not a victim -- at
       12 the time I haven't been a victim of anything. So how am
       13 I going to file charges?
       14      Q. You often answer my questions with questions.
       15 And I understand --
       16      A. Yeah, because I'm trying to make sure we're on
       17 the same page. You're telling me if I filed charges,
       18 and I'm telling you in order for me to file charges I
       19 need to be a victim of something. How am I going to
       20 file charges?
       21      Q. And then I asked --
       22      A. I can't file charges being a witness.
       23      Q. And then I asked the second question, if you
       24 ever went to the State Attorney and swore out a
       25 complaint. Do you remember that?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 89 of
                                      368
                                    Confidential


                                                                        Page 88
       1       A. Yes.
       2       Q. Okay. Did you ever do that?
       3       A. No.
       4       Q. Were you aware that the State Attorney could
       5 handle such a complaint?
       6       A. Which complaint?
       7       Q. Any complaint that you may have against a law
       8 enforcement officer.
       9       A. Well, I told you from -- I told you before, I
       10 had no faith in the State Attorney's Office. I told you
       11 that. Just like I told you that I didn't like how you
       12 all filed a complaint.
       13      Q. So you knew you could do it and chose not to;
       14 right?
       15      A. No, I didn't choose not to. I told you in the
       16 beginning that I didn't know I could go file a complaint
       17 at the State Attorney's office. That's what I told you.
       18      Q. Okay. You were involved in an incident at
       19 Disney on Ice in Broward County on March 30, 2018. Do
       20 you remember that incident?
       21      A. I do.
       22      Q. And were you arrested that day?
       23      A. No, I was not.
       24      Q. Did the Sunrise Police Department arrest any
       25 person?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 90 of
                                      368
                                    Confidential


                                                                        Page 89
       1      A. No, they did not.
       2      Q. Did you want them to arrest someone?
       3      A. Yes.
       4      Q. And did they tell you why they didn't arrest
       5 anyone?
       6      A. Yes, because they said they didn't have any
       7 witnesses, which they did have a witness.
       8      Q. And what did the investigating officer of that
       9 incident tell you to do?
       10      A. He told me that to just leave it alone. Said:
       11 Just leave it alone.
       12      Q. Isn't it true that that investigating officer
       13 told you that if you wanted to pursue it, go to the
       14 State Attorney's Office?
       15      A. No, he did not tell me that because I even
       16 went afterwards -- if you contacted the Department, I
       17 went -- I left Disney on Ice and I drove myself to the
       18 police department of the Department that responded.
       19      Q. And did you --
       20      A. I'm glad you bring up that incident. I'm glad
       21 that you brought up that incident so you can see. This
       22 was never an Internal Investigation incident. They
       23 never investigated. Hialeah never got involved, never
       24 did anything. I was the one that called Hialeah and
       25 told them what had happened.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 91 of
                                      368
                                    Confidential


                                                                        Page 90
       1      Q. Did the incident occur in Hialeah?
       2      A. Doesn't matter. I was an officer. When an --
       3      Q. Did the --
       4      A. When an officer gets involved in something,
       5 you need to contact your Department, and they send
       6 Internal Affairs -- someone from the Internal Affairs
       7 Department out to the location.
       8      Q. Is it your understanding that the Hialeah
       9 Police Department had jurisdiction to arrest the
       10 individual involved in your altercation in Sunrise,
       11 Florida?
       12      A. That's not what I said. I never asked Hialeah
       13 to arrest anyone. The officer that responded from the
       14 Department that was there -- there was even a Hialeah
       15 officer that was there with his family, which I did not
       16 know that he was there, and he even came to me and spoke
       17 to the officer from that Department and said that he saw
       18 the whole incident, that why weren't they arresting the
       19 other party.
       20      Q. Does the Hialeah Police Department know about
       21 that individual that was at Disney on Ice the day that
       22 you were in an altercation?
       23      A. Yes, they did.
       24      Q. And is that because they conducted an
       25 investigation into your report?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 92 of
                                      368
                                    Confidential


                                                                        Page 91
       1      A. No. That's because the officer called -- in
       2 front of me called the Hialeah Police Department and
       3 said: If anything comes out of this, you let me know
       4 because I will be a witness in this case.
       5      Q. And did anything come out of it? Did you go
       6 to the Sunrise Police Department and make a complaint
       7 against the woman that you claim assaulted you?
       8      A. No. The incident -- like I told you before, I
       9 drove to the Department, whichever department responded
       10 to the Disney on Ice, to the arena, and I spoke to them
       11 and I told them what had happened. And I told them: I
       12 don't know how your department works, but you didn't
       13 even get someone to come out and take photos of the
       14 injuries.
       15      Q. Did you take photos of your injuries?
       16      A. Yes, I did.
       17      Q. And did you turn them over to anyone?
       18      A. No, I just left it alone.
       19      Q. So you didn't go to the State Attorney's
       20 Office, like the Sunrise Police Department told you you
       21 could, to report the assault that occurred at Disney on
       22 Ice; correct?
       23      A. Let me correct you, again. The Sunrise police
       24 officer or the Department -- I'm going to say "Sunrise"
       25 because that's what you are saying responded. I don't


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 93 of
                                      368
                                    Confidential


                                                                        Page 92
       1 remember. I know it was a department from Broward. He
       2 never told me or she never told me to go to the State
       3 Attorney's Office and file charges.
       4       Q. So, if that's what's included in his report,
       5 his report is inaccurate?
       6       A. I never picked up the report.
       7       Q. Okay.
       8       A. I never got --
       9       Q. The report --
       10      A. I never got a copy of the report. I never
       11 requested the report. I never saw the report.
       12      Q. Why not?
       13      A. Because I left it alone. If they didn't do
       14 anything there, I left it alone.
       15      Q. Okay. So you left it alone but you wanted
       16 Hialeah to do something about it?
       17      A. No, I never said I wanted Hialeah to do
       18 something about it. Where did you get that from?
       19      Q. Because you just told me that Hialeah failed
       20 to investigate the incident that you reported to them.
       21 Isn't that your testimony?
       22      A. No, I said now that you're bringing that up --
       23 I said just like this: Now that you're bringing it up,
       24 and I'm glad you're bringing it up, Hialeah never
       25 investigated like they're supposed to investigate,


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 94 of
                                      368
                                    Confidential


                                                                        Page 93
       1 because if I was a Hialeah officer at the time and I was
       2 involved in an incident, they're supposed to investigate
       3 it. And they didn't investigate.
       4      Q. They didn't take a statement from you?
       5      A. Excuse me?
       6      Q. Hialeah didn't take a statement from you about
       7 that incident?
       8      A. Nope. I called them on the phone, and I told
       9 them what happened.
       10     Q. You didn't -- you didn't know that the Hialeah
       11 Police Department contacted Sunrise Police dispatch
       12 about your report?
       13     A. Nope. I didn't know that.
       14     Q. This happened -- your incident happened when,
       15 on a Friday morning?
       16     A. Yep, it was a Friday morning.
       17     Q. And you reported it to Hialeah by telephone;
       18 correct?
       19     A. Correct.
       20     Q. Did you ever report in person to give them a
       21 sworn statement about what happened to you?
       22     A. I did it over the phone.
       23     Q. Okay. And did you know that the Hialeah
       24 Police Department took a sworn statement from Detective
       25 Goitia?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 95 of
                                      368
                                    Confidential


                                                                        Page 94
       1      A. I didn't know that.
       2      Q. Isn't that what you would expect them to do
       3 when they would investigate something that you reported?
       4      A. Right. But, like I told you before, I just
       5 finished telling you that they never investigated.
       6          Now, if they investigated after, I don't know.
       7 But, I'm telling you they never investigated it. To my
       8 knowledge, they never investigated it.
       9      Q. Well, that's kind of the point. You've
       10 testified under oath the City of Hialeah did not
       11 investigate your report of an incident at Disney on Ice,
       12 but you have no idea whether they investigated it or
       13 not; correct?
       14      A. If you're part of an investigation, the
       15 correct way you're supposed to do is you're supposed to
       16 let the officer know or the person involved that you're
       17 being investigated or that you're involved in an
       18 investigation.
       19      Q. But you don't know whether they investigated
       20 it or not; do you?
       21      A. No, I don't. And, to my knowledge, they did
       22 not investigate it. I never received a letterhead
       23 signed by the Chief saying that you're being
       24 investigated under PC and a number. I never received
       25 that.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 96 of
                                      368
                                    Confidential


                                                                        Page 95
       1      Q. Whether you received anything or not has
       2 nothing to do with whether the Hialeah Police Department
       3 investigated your report of an incident at Disney on
       4 Ice; correct?
       5      A. Well, then, how am I supposed to know?
       6      Q. Well, you feel very comfortable testifying
       7 that they didn't investigate. And --
       8      A. Well, you're --
       9      Q. -- I am trying to find out --
       10      A. How can you investigate if I'm a party
       11 involved and you don't call me in or come out and take
       12 my statement? I called them and told them what was
       13 going on.
       14      Q. Did you give your statement over the phone,
       15 Ms. Benitez?
       16      A. Yeah, but it wasn't a formal statement. I
       17 called and said: Listen, I'm here on Disney on Ice with
       18 my family and this is what just happened.
       19      Q. Okay. And what is it that you wanted the
       20 Hialeah Police Department to do?
       21      A. I was just telling them, like you are supposed
       22 to do. You're supposed to let the Department know when
       23 you are involved in an incident, and that's exactly what
       24 I was doing.
       25         It wasn't about investigating or not. It was


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 97 of
                                      368
                                    Confidential


                                                                        Page 96
       1 about me calling them -- when I called them, it was me
       2 calling them and letting them know what was going on.
       3 Because, then, if you fail to let them know what's going
       4 on, then you're violating the Department's rules and
       5 regulations.
       6           So, I wasn't looking for Hialeah to do
       7 anything, because I know Hialeah cannot do anything.
       8 They're out of the jurisdiction.
       9      Q. Did you ever speak with Officer Carrasquillo
       10 of the Sunrise Police Department again after the
       11 incident on March 30, 2018?
       12      A. I don't know who Officer Carrasquillo is.
       13      Q. You don't know the name of the officer that
       14 responded to your incident at the Disney on Ice show?
       15      A. No, I do not.
       16      Q. And you never got a copy of the report, so you
       17 can't tell me whether or not --
       18      A. I never got a case card either, a case number.
       19 I went into their department, walked into the lobby.
       20 They have a front desk. Went to the front desk. I told
       21 them that I was just involved in an incident at the
       22 arena.
       23          I said: I don't know the address to the
       24 arena.
       25          I said: Officers arrived. I do not know the


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 98 of
                                      368
                                    Confidential


                                                                        Page 97
       1 officer.
       2            So they called the Communications Department.
       3 And then I had a gentleman -- I don't know what his rank
       4 was -- come out and speak to me about it.
       5      Q. Was he able to find your incident?
       6      A. Yes, he was.
       7      Q. So he had the case number and you chose not to
       8 write it down; right?
       9      A. Who failed to write it down?
       10      Q. You. You said you don't have the case number.
       11      A. No, I never knew the case number. The
       12 gentleman came out and he spoke to me.
       13      Q. Did you identify yourself as a Hialeah police
       14 officer?
       15      A. Yes, I did. And I told him that I was
       16 off-duty, that had nothing to do. I told him: Listen,
       17 just so you know, I am an officer but I am not working.
       18           Yes, I did let them know.
       19      Q. So your purpose in going to the Sunrise Police
       20 Department was to complain about how they investigated
       21 your incident; correct?
       22      A. Correct.
       23      Q. Okay. Did you ever respond to any law
       24 enforcement agency to complain about the way Hialeah
       25 investigated this police-involved shooting?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 99 of
                                      368
                                    Confidential


                                                                        Page 98
       1      A. No.
       2      Q. Got it.
       3          Have you ever filed a complaint against
       4 Lieutenant Luis?
       5      A. No.
       6      Q. Has Lieutenant Luis ever filed a complaint
       7 against you?
       8      A. I don't know if he's done it on the record or
       9 off the record, but I had an incident with Tony Luis
       10 once.
       11      Q. If it was on the record you would get
       12 notification; correct?
       13      A. Correct.
       14      Q. Okay. So you have never gotten notification
       15 that Lieutenant Luis made a complaint against you on the
       16 record; right?
       17      A. That I can remember, no.
       18      Q. Okay. In your deposition you told us that
       19 Lieutenant Luis was a higher ranked officer and he tried
       20 to get you in trouble before. Do you remember that
       21 testimony?
       22      A. Yes, I do.
       23      Q. What are you referring to? When did
       24 Lieutenant Luis try to get you in trouble?
       25      A. It was when he worked Sector 1 before he was


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 100 of
                                       368
                                     Confidential


                                                                        Page 99
        1 demoted and then promoted again, where Sergio Velazquez
        2 was in charge of Sector 1, where there was an incident
        3 outside of the Hialeah Police Department parking lot
        4 with some other officer, and he went and told the
        5 officer to go file a complaint against me.
        6         And at that time I called Sergio Velazquez,
        7 called him on his cell phone, and I told him what was
        8 going on. And he told me not to worry about it, that he
        9 was going to take care of it.
       10      Q. Who was the other officer that Lieutenant Luis
       11 told to file a complaint against you?
       12      A. First name is Leyanis (phonetic). She
       13 doesn't --
       14          UNIDENTIFIED SPEAKER: Ask Charlie to come up
       15      here, please.
       16          THE COURT REPORTER: I'm sorry, who spoke?
       17          MS. WELSTEAD: I don't know.
       18          MR. SWITKES: The witness spoke but I couldn't
       19      hear it either. Could you say that answer again,
       20      ma'am, the name? We couldn't hear it.
       21          MR. RODRIGUEZ: Christine, you're doing the
       22      questioning now. So I'm not sure what it is that's
       23      being asked.
       24          MR. SWITKES: I'm asking the witness to repeat
       25      the answer. I couldn't hear it.


                                       Confidential
                       National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 101 of
                                       368
                                     Confidential


                                                                       Page 100
        1         THE WITNESS: Leyanis. She doesn't work
        2     here -- she doesn't work for Hialeah anymore.
        3         MR. SWITKES: But what is the name? Can you
        4     spell it? I can't hear it.
        5         THE WITNESS: I don't know how to spell it.
        6     Leyanis.
        7 BY MS. WELSTEAD:
        8     Q. What is the name, ma'am?
        9     A. For the fourth time, Leyanis.
       10      Q. And do you know the first name?
       11      A. That is the first name.
       12      Q. Do you know the last name?
       13      A. No, I do not know the last name.
       14      Q. Did officer first name Leyanis make a
       15 complaint against you?
       16      A. Yes, she did.
       17      Q. And what was it for?
       18      A. Her complaint was -- I think she put --
       19 believe -- I think that the complaint was that I
       20 threatened her.
       21      Q. On duty?
       22      A. Yes, on duty.
       23      Q. Were there any witnesses to her complaint of
       24 being threatened?
       25      A. Yes.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 102 of
                                       368
                                     Confidential


                                                                       Page 101
        1     Q. Who?
        2     A. Other officers.
        3     Q. Did any officers give any testimony against
        4 you?
        5     A. Against me, no. They said exactly what
        6 happened.
        7     Q. Was Tony Luis one of those officers?
        8     A. No. All he did was help the officer file a
        9 complaint.
       10     Q. But he didn't give sworn testimony against
       11 you; correct?
       12     A. Correct, but he helped the officer file the
       13 complaint.
       14     Q. And this was before Sergio Velazquez was Chief
       15 of Police?
       16     A. Correct.
       17     Q. So how many years ago was that?
       18     A. It was a few years before he became Chief.
       19     Q. How many years before?
       20     A. A few years before he became Chief.
       21     Q. Got it. And is it your testimony that Sergio
       22 Velazquez took care of that complaint on your behalf?
       23     A. Yes.
       24     Q. Were you on Sergio Velazquez' good list at
       25 that time?


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 103 of
                                       368
                                     Confidential


                                                                       Page 102
        1      A. I don't know if you want to call it the "good
        2 list," but you can say that I had a good working
        3 relationship.
        4      Q. Isn't that your word "list"? In Sergio
        5 Velazquez' good list that you testified to in this case?
        6      A. He has two sides. You're either in the club
        7 or out of the club.
        8      Q. So I take it when he was in charge of Sector 1
        9 you were in the club?
       10      A. Nope, never in the club. I never accepted
       11 anything from him. I didn't want to be a part of the
       12 club. I was just independent.
       13      Q. Were you exonerated in the complaint made by
       14 Officer Leyanis?
       15      A. I don't remember.
       16      Q. You said that you were not reprimanded; right?
       17      A. But I don't know how they closed it out.
       18      Q. Did they close it out in the correct way?
       19      A. Well, nothing happened. They had -- they had
       20 statements from witnesses as to what happened. There
       21 are statements that said exactly what happened.
       22      Q. Okay.
       23      A. I didn't receive a reprimand. I didn't
       24 receive a write-up. I didn't receive suspension. But,
       25 I don't know how they closed it out. I can't remember.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 104 of
                                       368
                                     Confidential


                                                                       Page 103
        1      Q. So they got the right result in that case;
        2 right?
        3          You didn't hear that question?
        4      A. I didn't hear you.
        5      Q. Did the City of Hialeah come to the right
        6 result in that complaint filed by Officer Leyanis?
        7      A. I don't know if they came to the right result
        8 or not, but they heard exactly what happened. They had
        9 witnesses. Not one witness; they had a few witnesses.
       10      Q. Okay. So the result had nothing to do with
       11 whether you were on a good list or a bad list or whether
       12 Lieutenant Luis was out to get you or whether Sergio
       13 Velazquez was out to protect you; right? They just came
       14 to the right result?
       15      A. Well, if you have witnesses that are saying
       16 exactly what happened, you can't cover that up.
       17      Q. If you have witnesses who are saying exactly
       18 what happened, you can't cover that up; is that your
       19 testimony?
       20      A. Yeah. They have video cameras.
       21      Q. Video evidence. Any other evidence they had
       22 in your case?
       23      A. Well, I know there was video. I don't know
       24 what other evidence was used.
       25      Q. Any, say, 911 or other audio recordings?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 105 of
                                       368
                                     Confidential


                                                                       Page 104
        1     A. 911?
        2     Q. Yeah. You know, they record calls when you
        3 call 911.
        4     A. Did she call 911? I don't know.
        5     Q. You know they record calls when you call 911;
        6 right?
        7     A. Yes, ma'am, but I don't know if she called
        8 911.
        9     Q. Have you ever been confronted with a 911
       10 communication in any IA investigation involving you?
       11      A. Yes.
       12      Q. And did the 911 communication accurately
       13 record your statements?
       14      A. Yes. They record --
       15      Q. Was there interaction --
       16      A. -- all statements.
       17      Q. Excuse me?
       18      A. They record all statements. All calls coming
       19 into 911 are recorded.
       20      Q. Was that 911 call you made during a road rage
       21 incident?
       22          Did you answer? I didn't hear?
       23      A. You didn't finish the question.
       24      Q. Was the 911 call you made during a road rage
       25 incident?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 106 of
                                       368
                                     Confidential


                                                                       Page 105
        1     A. Did I make a 911 call? Yes.
        2     Q. Was it during a road rage incident?
        3     A. Yes.
        4     Q. And do you remember if that incident resulted
        5 in an IA investigation?
        6     A. Yes, it did.
        7         MR. RODRIGUEZ: Objection to form.
        8 BY MS. WELSTEAD:
        9     Q. And who was the complaining party?
       10      A. There were two complaining. I was the
       11 complaining party at one and --
       12         MR. RODRIGUEZ: Form.
       13      A. -- the other party was a complaining party.
       14 BY MS. WELSTEAD:
       15      Q. So you both simultaneously reported that an
       16 incident to the Hialeah Police Department for
       17 investigation; correct?
       18      A. Well, we called 911.
       19      Q. You both called 911?
       20      A. Yes.
       21      Q. Okay. And then I'm talking about a later
       22 investigation. That incident where you and a civilian
       23 both called 911 resulted in a Hialeah Police
       24 investigation; correct?
       25      A. Yes.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 107 of
                                       368
                                     Confidential


                                                                       Page 106
        1     Q. Did it result in any discipline against you?
        2     A. Yes.
        3     Q. What was the discipline?
        4     A. Suspension.
        5     Q. For how long?
        6     A. You have to look at the document that
        7 suspended.
        8     Q. Okay. I want to go back to Lieutenant Luis.
        9 So you described one incident where he told Officer
       10 Leyanis to make a complaint against you back a couple of
       11 years before Sergio Velazquez became Chief. Are there
       12 any other incidents in your history with Lieutenant Luis
       13 that you believe him to be out to get you?
       14      A. Not that I can think of from the top of my
       15 head.
       16      Q. During the 10 or 12 years that you were a
       17 Hialeah police officer was he always a higher rank than
       18 you?
       19      A. Yes.
       20      Q. Did he ever, himself, do anything to you that
       21 you believe exhibited some desire to get you?
       22         MR. RODRIGUEZ: Object to form.
       23      A. That incident there that I can remember.
       24 BY MS. WELSTEAD:
       25      Q. Anything else?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 108 of
                                       368
                                     Confidential


                                                                       Page 107
        1     A. I said not that I can remember.
        2     Q. Okay. Was there something about that incident
        3 years before Sergio Velazquez became Chief that caused
        4 you to not want to tell the truth about what Lieutenant
        5 Luis did on October 1, 2017?
        6     A. Repeat the question.
        7     Q. Sure. Is there anything about that incident
        8 involving Officer Leyanis that occurred several years
        9 before Sergio Velazquez ever became Chief that would
       10 cause you to be concerned that Lieutenant Luis was out
       11 to get you?
       12      A. I didn't understand the question.
       13      Q. Okay. Let's go back to your testimony in this
       14 case.
       15      A. Okay.
       16      Q. You testified that the reason you didn't tell
       17 anyone about a PIT maneuver is because Luis is a higher
       18 ranked officer and he tried to get you in trouble?
       19      A. Correct. That's one reason.
       20      Q. Okay. What's the other reason?
       21      A. The second reason is, like I told you when we
       22 first started, that you will only answer the questions
       23 that I ask you and that's what you're going to stick to.
       24      Q. So it had nothing to do with Tony Luis
       25 wanting -- being of a higher rank than you; right?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 109 of
                                       368
                                     Confidential


                                                                       Page 108
        1      A. It had to do with him being higher rank,
        2 number one; and number two, because you will only answer
        3 the questions that we ask you.
        4      Q. He never did anything to hinder or hurt your
        5 career; did he?
        6      A. Well, he did with that incident, I'm sure.
        7      Q. Do you remember being involved in an auto
        8 accident a few months before this Machado shooting where
        9 you were trying to avoid a bicyclist that was later
       10 Baker-Acted?
       11      A. Yes.
       12      Q. And were you found to be at fault in that
       13 incident?
       14      A. No, I was not at fault.
       15      Q. And wasn't Lieutenant Luis one of the officers
       16 on the scene there that was able to confirm that you
       17 were not at fault in that incident?
       18      A. Yes, along with the witnesses.
       19      Q. Right.
       20      A. Yes.
       21      Q. Excuse me?
       22      A. I said yes, along with civilian witnesses.
       23      Q. That occurred August 6th, 2017; correct?
       24      A. I don't know the date.
       25      Q. Do you want to look at the report for the date


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 110 of
                                       368
                                     Confidential


                                                                       Page 109
        1 or will you trust me it's August 6th, 2017?
        2     A. No, I'll look at it.
        3     Q. You'll look at it?
        4     A. Yeah.
        5     Q. Let me pull it up for you.
        6         Hialeah Police Department, Supervisor Report
        7 of Vehicle Accident. Driver: Maria Benitez. Date of
        8 accident: August 6, 2017.
        9         Do you see that?
       10      A. Okay. I see the report.
       11      Q. Is this the incident where Lieutenant Luis was
       12 on scene and supported your version of events?
       13      A. He supported what happened, along with what
       14 the witness testified to.
       15      Q. So, he told the truth?
       16          Did you answer that?
       17      A. I'm reading the report.
       18          Okay. What was your question?
       19      Q. My question was: Did he tell the truth?
       20      A. Did he tell the truth? That's what the report
       21 says. And they found me not at fault.
       22      Q. And he supported that decision; correct?
       23      A. He supported what happened.
       24      Q. By accurately reporting what he saw; right?
       25      A. If he put there what he saw, then that's what


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 111 of
                                       368
                                     Confidential


                                                                       Page 110
        1 it is, that's what he's testifying to.
        2      Q. Right. Well, my question was: This occurred
        3 in August of 2017, just a few months before the Machado
        4 incident; correct?
        5      A. August, yes.
        6      Q. And so if he was really out to get you, don't
        7 you think that this at-fault accident might -- this not
        8 at-fault accident might have turned out a little bit
        9 differently?
       10       A. Well, what is -- wait. Now you're saying that
       11 he's out to get me. I never said in the shooting that
       12 he was out to get me. The incident that I said he was
       13 out to get me, I said that happened a few years prior to
       14 the Chief becoming Chief. This is 2017. Find out when
       15 the Chief became Chief, the date, and then take it a few
       16 years before that.
       17       Q. Thanks for the clarification.
       18           So, in 2017, at the time of this incident, you
       19 had no problems with Lieutenant Luis; is that correct?
       20       A. Correct.
       21       Q. Okay. So let's talk about what you testified
       22 you saw Lieutenant Luis do on October 1, 2017. During
       23 the chase portion of these events in the morning of
       24 October 1, 2017 were you caravanning?
       25       A. Yes, I was the last -- when the chase started


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 112 of
                                       368
                                     Confidential


                                                                       Page 111
        1 I was the last vehicle.
        2     Q. And how many vehicles were in front of you
        3 when it started out?
        4     A. Several vehicles.
        5     Q. How many vehicles make a caravan?
        6     A. More than three.
        7     Q. So you would have been at least the fourth
        8 vehicle to join the chase?
        9     A. It was more than that.
       10      Q. Excuse me?
       11      A. There was more vehicles than that.
       12      Q. So you would have been at least the fourth to
       13 join the chase?
       14      A. No, not the fourth. I said more vehicles. It
       15 was more than four vehicles.
       16      Q. And I said "at least four." I didn't give you
       17 an exact number. Were you at least the fourth?
       18      A. No. Yeah, maybe six vehicles. Fifth, sixth.
       19      Q. Okay.
       20          At the time you joined the chase there were
       21 already five vehicles following Mr. Machado?
       22      A. About.
       23      Q. So at the time you joined the chase you
       24 violated Department policy by caravanning?
       25      A. Correct.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 113 of
                                       368
                                     Confidential


                                                                       Page 112
        1     Q. And how long did you continue to caravan in
        2 this chase in violation of Department policy?
        3     A. For as long as the chase went on.
        4     Q. So the entire time you were caravanning?
        5     A. Yes.
        6     Q. Did there ever come a point in time when you
        7 were paralleling the chase?
        8     A. Yes.
        9     Q. What is "paralleling"?
       10      A. Paralleling means that you are on the side of
       11 another vehicle driving in the same direction.
       12 Side-by-side. You might have a few feet or length in
       13 between.
       14      Q. Does "paralleling" mean that you are on the
       15 same street or does it mean you're on a different
       16 street?
       17      A. The same street.
       18      Q. During the time in this chase when you
       19 previously testified you were paralleling the Machado
       20 vehicle, were you always on the same street?
       21      A. No.
       22      Q. Okay. Did there come a point in time when you
       23 were on a different street when you pulled off of the
       24 chase in order to try and intercept the Machado vehicle
       25 at some other location?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 114 of
                                       368
                                     Confidential


                                                                       Page 113
        1      A. Well, there is times where I was on another
        2 street, I was on another street when Machado was
        3 driving -- yeah, he was driving on another street and I
        4 was like a few blocks away, correct.
        5      Q. Let's talk about Lieutenant Luis. Where were
        6 you in relation to Lieutenant Luis' vehicle?
        7      A. I was in a lot of places. You have to narrow
        8 that question down.
        9      Q. Sure. How about after the first shooting and
       10 before the second shooting. Does that narrow it down
       11 for you?
       12      A. There you're talking about the first shooting
       13 took place between East 7th Avenue and East 8th Avenue
       14 and 25 Street. And then -- that's the first shooting.
       15          And the second shooting was -- the final stop
       16 was 35 and 79. So you have a pretty -- a few blocks
       17 there.
       18          So, it depends what are you trying for me to
       19 say, or where are you trying for me to describe, where
       20 is it exactly that you want to position me at. You need
       21 to give me a little bit more.
       22      Q. You tell me. During the entire time from East
       23 8th and 25th to the final stop at 35th and 79th --
       24      A. Okay.
       25      Q. -- where were you in relation to Lieutenant


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 115 of
                                       368
                                     Confidential


                                                                       Page 114
        1 Luis' vehicle?
        2      A. I was on the -- when he first took off from
        3 East 7 and 25 --
        4      Q. You're talking about Machado when you say
        5 "he"; correct?
        6      A. No, I'm talking about Lieutenant Luis.
        7      Q. When Lieutenant Luis first took off?
        8      A. Right. Let me -- let me say, okay. Machado
        9 takes off. Then Lieutenant Luis takes off. Then, a few
       10 vehicles.
       11          So, I do a U-turn and I go on the opposite
       12 lane driving eastbound on 25 Street. So I am -- when he
       13 first takes off, I'm not parallel on the opposite lane.
       14 Then, I'm parallel.
       15          So I am next to on the opposite lane --
       16 remember, you have two lanes going westbound, two lanes
       17 going eastbound. And you have a wide median in the
       18 middle. So, I am on the other side of traffic,
       19 parallel. So I'm parallel, maybe starting at -- after
       20 East 8th Avenue all the way to 37th, you go over the
       21 railroad tracks, then you cross that first light into
       22 Northwest 37. And, then he does the PIT maneuver. I'm
       23 still there. So that whole time.
       24      Q. Where is your car when you observe Lieutenant
       25 Luis do a PIT maneuver?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 116 of
                                       368
                                     Confidential


                                                                       Page 115
        1     A. My vehicle was on the westbound lane facing
        2 eastbound.
        3     Q. So you were on the opposite side of the
        4 median?
        5     A. Opposite side of traffic.
        6     Q. Were you on the opposite side of the median?
        7     A. Yes.
        8     Q. And Lieutenant Luis' vehicle was on the
        9 eastbound lane?
       10     A. He was on the eastbound lane, yes, correct.
       11     Q. And which lane on the eastbound side?
       12     A. I don't remember which lane. There's two
       13 lanes.
       14     Q. My question is -- I'm aware there's two lanes,
       15 ma'am. My question is: Which lane was Lieutenant Luis'
       16 vehicle on?
       17     A. I would have to see the video.
       18     Q. I'm asking you from your personal
       19 recollection. You said you saw a PIT maneuver. Which
       20 lane was Lieutenant Luis' vehicle in when he did the PIT
       21 maneuver?
       22     A. I don't remember.
       23     Q. What lane was Machado's vehicle in, the
       24 vehicle that you were paralleling?
       25     A. I can't remember. He was in front of Tony


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 117 of
                                       368
                                     Confidential


                                                                       Page 116
        1 Lewis.
        2      Q. What lane was he in?
        3      A. I can't remember.
        4      Q. That was the vehicle you were chasing for nine
        5 minutes; correct?
        6      A. That I was chasing? Which vehicle?
        7      Q. The Machado vehicle.
        8          MR. RODRIGUEZ: Objection to form.
        9      A. I wasn't chasing his vehicle. I was in the
       10 caravan, but I was on the opposite -- on the opposite
       11 lane of traffic.
       12      Q. Nine minutes you were following this vehicle
       13 around the city of Hialeah; correct?
       14      A. Not the whole time. Remember, I wasn't the
       15 whole time behind the vehicle. If you listened to my
       16 testimony, I wasn't behind the vehicle at all times.
       17      Q. If you'll listen to my question, I didn't say
       18 whether you were behind --
       19      A. You said --
       20      Q. -- on the side or in front, okay. This
       21 vehicle was the vehicle that the caravan was chasing;
       22 correct?
       23      A. Correct.
       24      Q. And my question is: At the time you're
       25 paralleling the vehicle, what lane was it in?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 118 of
                                       368
                                     Confidential


                                                                       Page 117
        1     A. Well, like you said, I was chasing the whole
        2 time, so where are you trying to put me? Where are you
        3 trying to put my vehicle and at what time? Meaning the
        4 incident, what time of the incident?
        5     Q. I'm asking about the PIT maneuver.
        6     A. Okay.
        7     Q. You testified you saw the PIT maneuver.
        8     A. Yes, I did.
        9     Q. You swore that under oath.
       10      A. Yes, I did.
       11      Q. And do you stand by that testimony as you sit
       12 here today?
       13      A. Yes.
       14      Q. And you are very familiar with the
       15 consequences of lying under oath, right, because you
       16 lost your job for the same reason; right?
       17          MR. RODRIGUEZ: Objection to form.
       18      A. I didn't lose my job -- I didn't lose my job
       19 for perjury. I told you why I lost my job.
       20 BY MS. WELSTEAD:
       21      Q. Right.
       22      A. And now that you want to bring that up, if it
       23 would have been perjury and I did commit the perjury,
       24 where is the charges from the State Attorney's Office?
       25 There was no charges filed. I was never arrested.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 119 of
                                       368
                                     Confidential


                                                                       Page 118
        1         We just had two officers arrested for perjury.
        2 And you know there are people getting arrested for
        3 perjury. So where's the charges?
        4         Or, did the State Attorney, once again, fail
        5 to get an officer for doing wrong? Can you answer that
        6 question?
        7     Q. Well, you're the officer doing wrong in this
        8 situation; correct?
        9     A. Counselor, can you answer that? You want to
       10 bring up the --
       11      Q. I'm not under oath and I'm asking the
       12 questions.
       13      A. I know --
       14      Q. I know you have a lot of questions.
       15      A. You're bringing it up. Was I charged with --
       16         MR. DIAZ: Hold on.
       17      A. Was I charged with perjury, ma'am?
       18         Guys -- guys. Please hold on. I've got to
       19      interject something here, okay.
       20         I think that it is improper -- we take a
       21      deposition of the witness. She's sworn under oath.
       22      I think it is highly improper to remind the
       23      officer -- when you ask them a question and they
       24      give an answer you don't like, to remind them of
       25      them being under oath. I think it is


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 120 of
                                       368
                                     Confidential


                                                                       Page 119
        1 argumentative.
        2      I don't represent Maria Benitez, but as an
        3 officer of the court and the Florida Bar, which I
        4 cited earlier, we have to treat each other with
        5 respect. And I think it is highly improper in the
        6 middle of deposition to remind a person they're
        7 under oath when they just gave you an answer you
        8 don't like.
        9      Go ahead.
       10      MR. SWITKES: I object to the speaking
       11 objection from one of two attorneys proposing that
       12 they're not representing the witness but
       13 interjecting on her behalf, ultimately.
       14      MS. WELSTEAD: I believe the word you're
       15 looking for, Mr. Diaz, is "Form."
       16      MR. DIAZ: I believe as an officer of the
       17 court and a member of the Florida Bar I have an
       18 obligation to make sure that a witness who is being
       19 badgered and falsely accused and intimidated, that
       20 the attorney doing it has an obligation to not do
       21 it. And if I don't stand up to that attorney --
       22 I'm not defending the witness. I'm protecting the
       23 system and I'm protecting the Bar rules.
       24      So, yes, form, and plus, plus, plus, dot, dot,
       25 dot, Ms. Welstead.


                                    Confidential
                    National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 121 of
                                       368
                                     Confidential


                                                                       Page 120
        1         MR. DESAI: Thank you very much for that,
        2     Mr. Diaz. We ask that same courtesy when you're
        3     deposing every defendant/officer/witness in this
        4     case as well. Let's move on.
        5 BY MS. WELSTEAD:
        6     Q. Ms. Benitez --
        7     A. Yes.
        8     Q. -- you stand by your previous testimony in
        9 this case that you observed Lieutenant Luis commit a PIT
       10 maneuver on the Machado vehicle?
       11      A. Yes.
       12      Q. Let's concentrate at that precise time, so
       13 there's no question later on. I'm talking about your
       14 testimony regarding observing a PIT maneuver.
       15          It's a very simple question. What lane was
       16 the Machado vehicle in at the time Lieutenant Luis
       17 committed a PIT maneuver?
       18          MR. RODRIGUEZ: Objection to form. This is
       19      repetitive and has been asked and answered.
       20      A. If you want me to answer that question, you
       21 can go ahead and you can share the screen, you can play
       22 the video, and I can tell you. I'm not going to testify
       23 to say one lane or the other one and I make an honest
       24 mistake and then you're going to grab on to that and
       25 say: Oh, you're lying again.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 122 of
                                       368
                                     Confidential


                                                                       Page 121
        1         So just like I told you, I witnessed it. You
        2 can see it in the video. You can see where the car is
        3 driving off, when the PIT maneuver is performed, and you
        4 can see the headlights of the vehicle I was driving that
        5 morning.
        6 BY MS. WELSTEAD:
        7     Q. Ms. Benitez, is it your testimony that you do
        8 not recall what lane the Machado vehicle was in at the
        9 time of the PIT --
       10      A. Can't remember. I used the word "remember."
       11 Cannot remember.
       12      Q. You cannot remember? As you sit here --
       13      A. Ma'am, if you want to get on and move forward
       14 with this question, you can play the video, and I can
       15 testify the same way, and I can tell you under oath that
       16 I did see it, that I did observe it, and we can move on
       17 to the next question.
       18      Q. We're not moving on until I get an answer to
       19 this question.
       20          What lane was the Machado vehicle in when you
       21 observed the PIT maneuver?
       22      A. I'm going to answer you again --
       23          MR. RODRIGUEZ: Objection, Christine. You
       24      have asked that question at least three times.
       25          MS. WELSTEAD: You tell me. What lane was he


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 123 of
                                       368
                                     Confidential


                                                                       Page 122
        1     in, Domingo?
        2         MR. RODRIGUEZ: She answered the question.
        3     I'm not going to speak for her. But she -- you've
        4     asked that question three times and she's answered
        5     it three times.
        6 BY MS. WELSTEAD:
        7     Q. What lane was -- very simple. What lane was
        8 he in when you observed the PIT maneuver?
        9         MR. RODRIGUEZ: Form.
       10      A. Play the video and I can answer the question.
       11 BY MS. WELSTEAD:
       12      Q. That's not an answer.
       13      A. Even if you were to answer the question for
       14 me, I'm still not going to agree with your answer.
       15 Mr. Domingo can answer the question for me; I'm still
       16 not going to agree to his answer. Until I don't see the
       17 video myself, I cannot answer the question.
       18      Q. So --
       19      A. We're here --
       20      Q. So you can't answer the question without
       21 watching the video; is that your testimony?
       22      A. Yeah. You know when was the last time I saw
       23 the video? I don't have a copy of the video. I don't
       24 have a copies of the evidence in this case. If I had a
       25 copy of it, maybe I would saw the video before coming


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 124 of
                                       368
                                     Confidential


                                                                       Page 123
        1 in. I don't have that information.
        2      Q. I guess that's --
        3      A. I didn't request the City and ask them to give
        4 me all the evidence they have in this case so I can
        5 prepare. I'm going off the top of my head, and I'm
        6 telling that you can't remember.
        7      Q. Right.
        8      A. I told you I can't remember the times. I
        9 can't remember the date, just like I told you.
       10      Q. Just so we're clear, I'm not asking you about
       11 what's on the video. I'm asking you what you saw.
       12 Those are two different things.
       13          You were in a different location than the
       14 camera that recorded the video.
       15      A. Okay.
       16      Q. I want to know from your perspective, so we're
       17 clear, what you saw from your position what lane Machado
       18 was in. What did it look like from your position?
       19          MR. RODRIGUEZ: Objection to form.
       20      A. Okay. Let me answer your question. What was
       21 the date of this incident? October 1st, what year?
       22 BY MS. WELSTEAD:
       23      Q. 2017.
       24      A. Okay. And what year are we in?
       25      Q. Ma'am, if you don't know what year we're in,


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 125 of
                                       368
                                     Confidential


                                                                       Page 124
        1 we're going to have to start over.
        2      A. No, no, no. I'm asking you to see if from
        3 2017 to now, 2021, you want me to answer a question of
        4 which lane he was in, like if that's going to make a
        5 difference, if the PIT maneuver, if I saw it or not.
        6 I'm telling under oath that I saw the PIT maneuver.
        7      Q. What did you see?
        8      A. Okay. What did I see? I saw when Lieutenant
        9 Tony Luis impacted -- the corner of his vehicle
       10 impacted -- his front bumper impacted the rear side
       11 bumper of Lester Machado's car, which caused him to spin
       12 out of control and hit the pillar.
       13      Q. Which side?
       14          MR. RODRIGUEZ: Form.
       15      A. The side of the front of his car -- of Tony
       16 Luis' car --
       17 BY MS. WELSTEAD:
       18      Q. The driver's side or the passenger's side?
       19      A. The front bumper side that impacted Lester
       20 Machado's car is going to be the opposite. So, meaning,
       21 for example, if he hits with -- Tony Luis impacts Lester
       22 Machado's vehicle with -- to give you an example, with
       23 the driver's side front bumper, he would have to impact
       24 Lester Machado's rear passenger side and vice versa.
       25      Q. I'm not looking for an example. I'm looking


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 126 of
                                       368
                                     Confidential


                                                                       Page 125
        1 for an answer to my question. Which side, the driver's
        2 side or the passenger's side, of Tony Luis' vehicle did
        3 you see strike the Machado vehicle?
        4      A. From what I -- from -- I'm going off because,
        5 again, you don't want to show the video, the same way I
        6 told you that I don't remember which lane the car was
        7 in, it's going to be Tony Luis' -- and I know this is
        8 under oath, but I'm going to say it again, okay, I'm
        9 going off of the top of my head. I would have to see
       10 the video, which you refuse to show it. I don't know
       11 why. I don't know what they're trying to hide or cover
       12 up. But, I believe it's Tony Luis' front bumper on the
       13 driver's side with Lester's rear passenger side.
       14      Q. Based on that description can you now answer
       15 my question as to which lane Machado was in and which
       16 lane Luis was in --
       17      A. No.
       18      Q. -- or are you going to defer to the video?
       19      A. I need to look at the video.
       20      Q. And where were you when you personally
       21 observed from your vehicle the front bumper of
       22 Lieutenant Luis' vehicle impact the rear bumper of the
       23 Machado vehicle? Where were you?
       24      A. I was on the -- I was on the eastbound lane
       25 driving -- no, sorry, I was on the -- I was on the


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 127 of
                                       368
                                     Confidential


                                                                       Page 126
        1 westbound lane driving eastbound.
        2     Q. How close to the Machado vehicle are you in
        3 car lengths? Were you --
        4         MS. WELSTEAD: If somebody is speaking, can
        5     they please mute their mic? I'm questioning the
        6     witness.
        7         UNIDENTIFIED SPEAKER: Rick -- Rick --
        8         MR. DIAZ: If that was me, I apologize.
        9 BY MS. WELSTEAD:
       10      Q. In terms of car lengths, where -- how far
       11 behind the Machado vehicle were you at the time you
       12 observed the PIT maneuver? Do you understand that
       13 question?
       14      A. Yes. I was -- again, I wasn't following
       15 behind. I was on the opposite side of traffic. Meaning
       16 Lester Machado is driving on the eastbound lane and I'm
       17 driving on the westbound lane but I'm driving eastbound,
       18 okay. And I say that I was parallel to Tony Luis'
       19 car -- police marked vehicle, and he was -- he was
       20 pretty close. He was like right on Lester Machado's
       21 vehicle.
       22         So the only space that I have from Lester
       23 Machado is that I am on the opposite side of traffic.
       24      Q. You're on the opposite side of traffic and
       25 you're even with Tony Luis' vehicle; correct?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 128 of
                                       368
                                     Confidential


                                                                       Page 127
        1      A. Right.
        2      Q. And describe the median that's separating the
        3 westbound traffic where you are and the eastbound
        4 traffic where the Machado and Lieutenant Luis' vehicles
        5 are.
        6      A. Okay. It's a median and in the middle of the
        7 median there's some grass patches and some rocks.
        8      Q. Anything else in the median?
        9      A. Yes, they have columns but they're not close
       10 together. It's the pillars, like the column pillars
       11 that hold up the Metrorail.
       12        Q. And how large are they?
       13        A. Well, they hold up the Metrorail.
       14        Q. They're not insignificant in width; correct?
       15        A. Excuse me?
       16        Q. They're not insignificant in width; are they?
       17           MR. RODRIGUEZ: Objection to form.
       18 BY MS. WELSTEAD:
       19        Q. Can you give me an estimate on how big those
       20 pillars are?
       21        A. I can't.
       22        Q. Okay.
       23        A. But you can see. It's not like it's a wall
       24 that you can't see to the other side. Do you
       25 understand?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 129 of
                                       368
                                     Confidential


                                                                       Page 128
        1     Q. I think we can defer to the video on that;
        2 right?
        3     A. Right. Or, if you drive by there you can see
        4 it also.
        5     Q. So what was your speed at the time you were
        6 driving parallel to Lieutenant Luis?
        7     A. I don't know what the speed was.
        8     Q. You don't know what speed you were traveling
        9 at that time?
       10      A. No, I do not.
       11      Q. Did you observe at any point at or around the
       12 time of this impact that you observed brake lights?
       13            MR. RODRIGUEZ: Objection to form.
       14      A. Did I observe brake lights? I don't remember.
       15      Q. Yes, ma'am.
       16      A. Ma'am, at the time I had a tunnel vision, and
       17 at the same time I have an officer that's shooting at a
       18 moving vehicle, constantly shooting, shooting, shooting.
       19 You think I was worried about the speed or the brake
       20 lights on the vehicle? That was the least of my worry.
       21      Q. At the time you observed the PIT maneuver,
       22 were there offices shooting at a moving vehicle?
       23      A. The shooting, yes, because the shooting --
       24 there were shots being fired, I would say, on the west
       25 side of the railroad tracks. So the railroad tracks is


                                       Confidential
                       National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 130 of
                                       368
                                     Confidential


                                                                       Page 129
        1 between -- it's right after East 10th Avenue where they
        2 have like actual Tri-rail stop and the Metrorail stop.
        3 So the shooting started way before that.
        4         So the shooting started on the west side of
        5 East 10th Avenue.
        6      Q. Were shots being fired at the time you
        7 observed the PIT maneuver?
        8      A. Yes.
        9      Q. And from what direction were they coming?
       10      A. They were coming from -- the vehicle were
       11 driving eastbound. So they were shooting from -- the
       12 vehicle is driving eastbound and the officer is in the
       13 car, he has to be shooting in whichever direction. He
       14 could be shooting -- if you're in a car -- I'm not
       15 observing the officer that's shooting. But, if you're
       16 sitting in the car and the car is driving eastbound,
       17 right, you could be shooting eastbound, you could be
       18 shooting northeast, you could be shooting anywhere. You
       19 would have to ask the officer. But, I'm telling you the
       20 vehicle was driving eastbound and the officer was
       21 shooting.
       22      Q. Did the shooting begin before the vehicle
       23 swerved left and hit the pillar? Do you understand that
       24 question?
       25      A. Swerved left? Okay.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 131 of
                                       368
                                     Confidential


                                                                       Page 130
        1         MR. RODRIGUEZ: Objection to form.
        2     A. Yeah, ask the question again just to make sure
        3 that I answer correctly.
        4 BY MS. WELSTEAD:
        5     Q. Did the shooting begin before the Machado
        6 vehicle swerved left and spun out hitting the column?
        7         MR. RODRIGUEZ: Objection to form.
        8     A. I just answered that question. I said the
        9 shooting started west of the railroad tracks and west of
       10 the railroad tracks is West -- East 10th Avenue -- East
       11 10th Avenue.
       12 BY MS. WELSTEAD:
       13      Q. Got it. Got it. So the shooting occurred
       14 before the PIT maneuver?
       15      A. They started shooting. There was shooting
       16 going on before the PIT maneuver.
       17      Q. Okay. What vehicle was immediately behind
       18 Machado?
       19          MR. RODRIGUEZ: Objection to form.
       20      A. Tony Luis'.
       21 BY MS. WELSTEAD:
       22      Q. Tony Luis'?
       23      A. Yeah.
       24      Q. And was Lieutenant Luis shooting at the
       25 Machado vehicle?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 132 of
                                       368
                                     Confidential


                                                                       Page 131
        1      A. No.
        2      Q. So it was an officer behind Lieutenant Luis
        3 that was firing shots towards Machado?
        4      A. Well, there was other officers at that time.
        5 I don't know who the officer is.
        6      Q. Was it an officer in a vehicle driving behind
        7 Lieutenant Luis?
        8      A. There was -- yeah, there was, but I can't tell
        9 if you it was the first car, the second car, the third
       10 car, the fifth car. I can't tell you. But, yeah, it
       11 was after Tony Luis. Because, first it was Lester
       12 Machado, then it was Tony Luis, and then there were
       13 other vehicles.
       14      Q. An officer behind Lieutenant Luis was firing
       15 shots in Lieutenant Luis' -- an officer behind
       16 Lieutenant Luis was firing shots towards Lieutenant Luis
       17 in an effort to get to the Machado vehicle that was in
       18 front of Lieutenant Luis; is that your testimony?
       19          MR. RODRIGUEZ: Objection to form.
       20      A. I cannot answer that question. You would have
       21 to ask the officer if he was shooting towards Tony Luis.
       22 I don't know where the officer was shooting. I'd just
       23 say that I heard shots fired as Lester Machado is
       24 driving, Tony Luis is behind him, and then there are
       25 other vehicles.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 133 of
                                       368
                                     Confidential


                                                                       Page 132
        1         If the officer was shooting towards Tony Luis,
        2 you would have to ask the officer that shot.
        3 BY MS. WELSTEAD:
        4      Q. When you first heard shots fired at the moving
        5 vehicle, did you announce on the radio: "Shots fired"?
        6      A. Yes.
        7      Q. Would that be immediately at the time you
        8 first heard the shots starting?
        9      A. Yes.
       10          MS. WELSTEAD: So, it's 12 o'clock now. I
       11      still have a little bit more to go, but I'd like to
       12      advise the witness we're going to go past lunch and
       13      make sure that you get some food on a break so
       14      you're ready to continue.
       15          THE WITNESS: All right. Thank you.
       16          MS. WELSTEAD: Maybe Mr. Rodriguez will buy
       17      you lunch. If you need to put an order in now, can
       18      we do that and maybe break? Want to take five now
       19      and then come back with a plan?
       20          MR. SWITKES: Sounds good.
       21          MR. RODRIGUEZ: That works.
       22          (Thereupon, at 12:01 p.m. a recess was taken
       23 until 12:11 p.m., after which the deposition continued
       24 as follows:)
       25 BY MS. WELSTEAD:


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 134 of
                                       368
                                     Confidential


                                                                       Page 133
        1      Q. During the break did you have a conversation
        2 with any attorney about your testimony?
        3      A. No, ma'am.
        4      Q. Okay. So, let's stay at this location where
        5 you observed the PIT maneuver.
        6         Would you agree with me that in order to see
        7 the front bumper of Lieutenant Luis strike the rear
        8 bumper of the Machado vehicle you would have to be at
        9 least parallel to the Lieutenant Luis vehicle; correct?
       10          MR. RODRIGUEZ: Objection to form.
       11      A. Do you have me parallel to the vehicle?
       12 BY MS. WELSTEAD:
       13      Q. Yeah, you would have to be -- at least be
       14 parallel to where Lieutenant Luis' vehicle is in order
       15 to see the front of his car?
       16          MR. RODRIGUEZ: Form.
       17      A. I don't agree.
       18 BY MS. WELSTEAD:
       19      Q. Okay. So were you at least at the same
       20 distance behind Machado as Lieutenant Luis at the time
       21 you saw the PIT maneuver?
       22          MR. RODRIGUEZ: Objection to form.
       23      A. No.
       24 BY MS. WELSTEAD:
       25      Q. How far back were you or were you in front?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 135 of
                                       368
                                     Confidential


                                                                       Page 134
        1     A. I was behind but on the opposite lane.
        2     Q. How far behind the Machado vehicle?
        3     A. Not too far.
        4     Q. Was there any police vehicle closer to you on
        5 the west side -- westbound lanes than you?
        6     A. No.
        7     Q. Did you ever get ahead of Lieutenant Luis?
        8     A. No.
        9     Q. Out of what window did you observe the PIT
       10 maneuver?
       11      A. What window? Out of my vehicle.
       12      Q. The front or the side?
       13      A. The vehicle. I can't answer that question.
       14 Out of the vehicle.
       15      Q. You don't know if it was the front window or
       16 the side window?
       17      A. Right.
       18      Q. And I asked you about brake lights. You said
       19 you had tunnel vision. So, let me -- just to be clear,
       20 did you observe either the -- did you observe the
       21 Machado vehicle's brake lights go on?
       22         MR. RODRIGUEZ: Form.
       23      A. I can't answer that.
       24 BY MS. WELSTEAD:
       25      Q. How about during the entire chase, do you


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 136 of
                                       368
                                     Confidential


                                                                       Page 135
        1 recall whether those brake lights went on at any point
        2 in time --
        3     A. I don't remember.
        4     Q. -- during the chase?
        5     A. I don't remember, ma'am.
        6     Q. Did you see Lieutenant Luis' brake lights go
        7 on?
        8     A. Don't remember.
        9     Q. Did you see what occurred after the impact of
       10 these two vehicles?
       11       A. After the PIT maneuver?
       12       Q. Yes, after the impact of the two vehicles.
       13       A. Yes.
       14       Q. And where did you observe that from?
       15       A. From my vehicle, from inside my vehicle.
       16       Q. From the westbound lane?
       17       A. Yes.
       18       Q. How far away were you?
       19       A. From?
       20       Q. The Machado vehicle.
       21       A. Not too far.
       22       Q. How about in car lengths?
       23       A. It would be at an angle. So I would say
       24 maybe -- maybe three car lengths.
       25       Q. You were three car lengths behind the Machado


                                       Confidential
                       National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 137 of
                                       368
                                     Confidential


                                                                       Page 136
        1 vehicle at the time of the PIT maneuver?
        2     A. No. That's not what you asked.
        3         MR. RODRIGUEZ: Objection to form.
        4     A. You asked that after the car impact -- both
        5 cars impacted, right --
        6 BY MS. WELSTEAD:
        7     Q. Yes.
        8     A. -- and Machado's car spun and hit the pillar,
        9 how close was I or how far was I from the Machado
       10 vehicle. And I said I wasn't too far from his vehicle.
       11          And then you said: Well, how close were you
       12 to the vehicle?
       13          And you said: Give me car lengths.
       14          And I said: At an angle. Because, remember,
       15 his final stop, he was facing an angle, and I am on the
       16 opposite side of traffic.
       17          So, at an angle I would say about three cars.
       18      Q. Okay. At the time that you observed the PIT
       19 maneuver were you traveling at the same rate of speed as
       20 the Machado vehicle?
       21      A. As the Machado vehicle? No.
       22      Q. Were you traveling at the same rate of speed
       23 as Lieutenant Luis?
       24      A. I don't know his speed but I was parallel to
       25 his vehicle.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 138 of
                                       368
                                     Confidential


                                                                       Page 137
        1      Q. And you were keeping up with him?
        2      A. I was parallel.
        3      Q. You were keeping up with him?
        4      A. I was parallel to his vehicle.
        5      Q. Does that mean you were going approximately
        6 the same speed?
        7      A. I don't know what speed he was going.
        8      Q. Were you going approximately the same speed?
        9 You don't have to know what speed he was going to tell
       10 me whether you were going approximately the same speed.
       11      A. That's not true. I don't agree with that.
       12      Q. Okay. Was your car at about the same location
       13 away from the Machado vehicle as Lieutenant Luis' was?
       14      A. No.
       15      Q. Do you know whether Lieutenant Luis was going
       16 faster than you?
       17      A. I don't know. I can't answer that question.
       18 I don't know how fast he was going. I don't know how
       19 fast I was going. All I can say that I was parallel --
       20      Q. Were they --
       21      A. -- on the opposite side of traffic.
       22      Q. Were you trying to keep up with the Machado
       23 vehicle from the westbound lanes?
       24      A. No, I was just driving. I wasn't trying to
       25 keep up. I was just parallel to Tony Luis' vehicle.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 139 of
                                       368
                                     Confidential


                                                                       Page 138
        1      Q. Were you trying to keep up with Tony Luis?
        2      A. No, I was just traveling.
        3      Q. You were just traveling?
        4      A. Yeah, driving, driving the vehicle, driving
        5 the vehicle parallel.
        6      Q. To do -- for what purpose, ma'am?
        7      A. I was driving.
        8      Q. Well, you weren't just driving. You were in
        9 the middle of a police chase; were you not?
       10      A. Okay. Then, the police chase --
       11      Q. Okay.
       12      A. -- but I was driving. In order to be involved
       13 in the police chase I have to drive; correct?
       14      Q. Yes. And my question is: What was your
       15 intent at this point paralleling?
       16      A. I don't know what my intent was. I was just
       17 driving.
       18      Q. Well, tell me about your police training.
       19 What does your police training tell you when you're
       20 involved in a high speed -- or in a chase, a police
       21 chase, and you're paralleling, what does your police
       22 training tell you that your purpose is at that point?
       23      A. Well, we don't have police training in chases.
       24 We just get your -- what is it called -- the order, you
       25 read it, and that's it. But there's no -- actually,


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 140 of
                                       368
                                     Confidential


                                                                       Page 139
        1 there's no training.
        2     Q. Did you have to undergo any training maybe at
        3 the police academy on driving, defensive driving, police
        4 chases, anything like that --
        5     A. No, they --
        6     Q. -- where you're actually in a car driving?
        7     A. They teach you about driving but not about
        8 chasing. They don't teach chasing vehicles. They teach
        9 you about applying stops, but they don't teach you about
       10 chasing vehicles. Well, not when I went to the academy.
       11 I don't know about now.
       12      Q. Okay. So after your 10, 12 years on the force,
       13 did you have any experience in police chases?
       14      A. No.
       15      Q. Okay. So you wouldn't be qualified to testify
       16 regarding what the proper police practices were in
       17 police vehicle chases; correct?
       18      A. Correct.
       19      Q. Okay. Were you driving in the westbound lanes
       20 in an attempt to maintain visual sight of the Machado
       21 vehicle?
       22      A. Repeat the question, please.
       23      Q. Were you driving in the westbound lanes --
       24      A. Okay.
       25      Q. -- in an attempt to maintain visual contact


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 141 of
                                       368
                                     Confidential


                                                                       Page 140
        1 with the Machado vehicle?
        2     A. Yes.
        3     Q. You wanted to keep eyes on it; correct?
        4     A. Correct.
        5     Q. What did you do when you observed the impact?
        6         If you need to make a phone call, you can make
        7 a phone call, but you can't have this on the record.
        8     A. Okay, listen, I'm just checking up on my son.
        9     Q. Okay.
       10          MR. SWITKES: Okay. You and the attorney are
       11      checking the phones at the same time.
       12          MS. WELSTEAD: I mean, we can absolutely take
       13      a break if we need to --
       14          THE WITNESS: Yes, ma'am.
       15          MR. RODRIGUEZ: I'm getting a message from my
       16      assistant, if that's okay with you, Mr. Switkes.
       17 BY MS. WELSTEAD:
       18      Q. So, Ms. Benitez, if you need to check on your
       19 son, we can absolutely do that, but I just want to get
       20 an answer to my question and then we'll take a break.
       21 Okay?
       22          Answer my question, please.
       23      A. Go ahead. Go ahead. Can you repeat the
       24 question?
       25          MS. WELSTEAD: Yeah. Let's just read it back.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 142 of
                                       368
                                     Confidential


                                                                       Page 141
        1         (Thereupon, the following was read by the
        2 Court Reporter:
        3         "Question: What did you do when you observed
        4     the impact?
        5         "If you need to make a phone call, you can
        6     make a phone call...")
        7 BY MS. WELSTEAD:
        8     Q. What did you do when you observed the impact,
        9 Ms. Benitez? That's the pending question.
       10      A. Okay. Before the impact, when Tony Luis'
       11 bumper impacted the rear bumper of Lester Machado's
       12 vehicle, I came to a complete stop. So while the car
       13 was spinning, my vehicle was stopped. When Lester
       14 Machado's vehicle hit the Metrorail column I was already
       15 stopped.
       16      Q. When did you hit the brakes?
       17      A. I hit the brakes when Lieutenant Tony Luis'
       18 vehicle impacted the rear of Lester Machado's vehicle.
       19      Q. Okay. So, am I correct then when you observed
       20 the impact between Lieutenant Luis and the Machado
       21 vehicle you hit the brakes; correct?
       22      A. Yes.
       23      Q. Yes?
       24      A. Yes.
       25      Q. Why is that?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 143 of
                                       368
                                     Confidential


                                                                       Page 142
        1      A. Because the car was going to spin out of
        2 control. I didn't want to get -- I didn't know if the
        3 car was going to hit me or not.
        4      Q. How close did you come to the car hitting you?
        5      A. Not close. But that was just my reaction.
        6      Q. Okay. Your reaction was to hit the brakes?
        7      A. Yes.
        8      Q. Did you have to hit them hard in order to
        9 bring your vehicle to a stop?
       10      A. No, I just stopped. I hit the brakes.
       11      Q. So how long did it take you to stop?
       12      A. When I hit the brakes the vehicle stopped.
       13      Q. Okay.
       14      A. The car kept going. I hit the brakes; the car
       15 would stop.
       16      Q. Okay. Did your car stop eastbound -- I mean,
       17 westbound of where Lieutenant Luis' car stopped?
       18          MR. RODRIGUEZ: Form.
       19      A. My vehicle stopped as I was driving on east --
       20 on the westbound lane, so that's where my vehicle
       21 stopped. Tony Luis' car passed -- drove past Lester
       22 Machado and the pillar where he hit and then he stopped.
       23 So, no, my car did not stop where Tony Luis' car
       24 stopped.
       25 BY MS. WELSTEAD:


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 144 of
                                       368
                                     Confidential


                                                                       Page 143
        1     Q. Your car stopped west of where Lieutenant
        2 Luis' vehicle stopped; correct?
        3     A. No. No.
        4     Q. No?
        5     A. No. I'm driving -- okay, I'm driving
        6 eastbound on the westbound lane, okay. Tony Luis is
        7 driving eastbound on the eastbound lane. He hits the
        8 vehicle, right, the car. Both cars impact. They make
        9 contact. The car spins out of control.
       10          I'm already stopped. I'm stopped on the
       11 westbound lane facing eastbound, I'm stopped there. I'm
       12 stopped right before the pillar that Lester Machado's
       13 vehicle hits. So, I'm stopped there.
       14          Tony Luis' car impacts. The car spins out of
       15 control. And his car stops where Lester Machado's car
       16 comes to a stop. He goes past that just a little bit
       17 and then his car stops -- Tony Luis' car stops. So,
       18 we're not --
       19      Q. Tony --
       20      A. So, we're not in the same direction or in the
       21 same location.
       22      Q. Well, you are in the same direction; aren't
       23 you? Didn't you testify that all three of you were
       24 going eastbound?
       25      A. Yes, ma'am, but what I mean is the same


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 145 of
                                       368
                                     Confidential


                                                                       Page 144
        1 location. What I'm saying is Tony Luis is on the
        2 eastbound -- maybe I confused you. Tony Luis is on the
        3 eastbound lane. I'm on the westbound lane. So
        4 that's where we're now.
        5         So, yeah, we're facing the same direction but
        6 we're not in the same place. He's on the one side of
        7 the road and I'm on the other side of the median.
        8     Q. Maybe it was my question that wasn't clear.
        9 And that's absolutely possible.
       10          You, Lester Machado and Tony Luis are all
       11 heading east; correct? You're in an easterly direction
       12 at this point; am I correct?
       13      A. Yes.
       14      Q. And you've been very clear, you're
       15 paralleling, you're on the westbound lanes and these two
       16 cars are on the eastbound lanes, but you're all
       17 traveling in the same direction of travel, which is
       18 eastbound; correct?
       19      A. Yes.
       20      Q. At the time of the impact between Lieutenant
       21 Luis' vehicle and the Machado vehicle, did Lieutenant
       22 Luis brake his car?
       23      A. Yes, he came to a stop.
       24      Q. Okay. And did he come to a stop east of your
       25 location?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 146 of
                                       368
                                     Confidential


                                                                       Page 145
        1     A. He came to a stop south of my location.
        2     Q. Was he also east of your location?
        3     A. He was south -- okay, south and he's east
        4 because he was driving east. So you can say southeast
        5 location.
        6     Q. Okay. And you are driving east as well;
        7 right?
        8     A. I'm driving east, yes.
        9     Q. And you did not brake until you saw the
       10 impact; am I correct?
       11      A. Yes. The impact of both vehicles, not the
       12 impact of the vehicle with the column.
       13      Q. You saw the impact of both vehicles and you
       14 hit your brakes; correct?
       15      A. Correct.
       16      Q. And you don't know how long it took your car
       17 to stop; right?
       18      A. No, I said when I hit the brakes the car
       19 stopped.
       20      Q. So it doesn't stop immediately, it travels
       21 some distance in order for the brakes to kick in and
       22 bring the vehicle from your speed to zero; correct?
       23      A. No. When I hit the brakes, the car stopped.
       24          MR. RODRIGUEZ: Can we take a break? Somebody
       25      is banging at my door in the office.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 147 of
                                       368
                                     Confidential


                                                                       Page 146
        1         Hold on. Just pause for a second.
        2         MS. WELSTEAD: Yep.
        3         (Thereupon, there was a brief interruption,
        4 after which the deposition continued as follows:)
        5 BY MS. WELSTEAD:
        6      Q. Ms. Benitez, when you braked, your testimony
        7 is your car stopped immediately?
        8      A. Yeah, I braked and my car stopped. It's not
        9 like I brake and the car kept going and then finally
       10 came to a stop. No, I hit the brake and the car
       11 stopped.
       12      Q. Well, you hit the brakes and the car slows
       13 down until it comes to a stop. Isn't that the way
       14 brakes work?
       15          MR. RODRIGUEZ: Objection to form,
       16      argumentative.
       17          You can answer.
       18      A. When you brake the car stops.
       19 BY MS. WELSTEAD:
       20      Q. Doesn't it slow down?
       21      A. Well, I would have to go outside to my car.
       22 Maybe it does. I'm telling you -- you're asking me did
       23 you brake, did the car stop? Yes, the car stopped.
       24      Q. I'm asking you how long it took to come to a
       25 complete stop from the time that when you hit the


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 148 of
                                       368
                                     Confidential


                                                                       Page 147
        1 brakes.
        2     A. Okay. When I press the brakes it's not like
        3 it went a few car lengths or a few blocks. That
        4 wasn't -- or if the brakes squeaked and the car didn't
        5 stop. That wasn't the case. Whichever way the brakes
        6 work, I know that when I press the brakes the car
        7 stopped. Yeah, it didn't do a hard stop but the car
        8 stopped.
        9     Q. You did not do a hard stop?
       10      A. It wasn't -- it wasn't a hard like -- it
       11 wasn't a hard stop that everything in my car fell over,
       12 my laptop fell over, no.
       13      Q. Got it. Are there portions of this incident
       14 that you've testified to that you only observed on video
       15 as opposed to having personally observed them?
       16      A. No. I personally observed the impact of the
       17 two vehicles. I personally observed the impact of
       18 Lester Machado's car with the column.
       19           What I said so I can't testify correctly,
       20 because I couldn't remember, was if I can see the video
       21 to testify as to what lane the vehicles were in when the
       22 cars -- when -- what lane was Tony Luis' car traveling,
       23 that's the question you asked me, and what lane was
       24 Lester Machado traveling in. That's what I said I
       25 needed to see the video. But not because I only


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 149 of
                                       368
                                     Confidential


                                                                       Page 148
        1 observed it on video. No, that's not the case.
        2     Q. Got it. And we talked about the timing of the
        3 shots. The shots that you heard fired at this location,
        4 shots started -- you first heard shots before you
        5 braked; correct?
        6     A. Yes.
        7     Q. Okay. And did you ever get in the crossfire
        8 yourself?
        9     A. At which location?
       10      Q. At that location where you've braked now after
       11 the impact.
       12      A. Well, I'm on the opposite side of traffic.
       13 So, remember, I am in the westbound. The shooting was
       14 coming from the eastbound traffic lane.
       15      Q. So that's a no? No, you were never in the
       16 crossfire?
       17      A. Well, I don't know which way the officers are
       18 shooting. Remember I said there was an officer that was
       19 shooting. And he's traveling on the eastbound lane.
       20 I'm traveling on the westbound lane, which that was one
       21 of the reasons why I went on the westbound lane was so I
       22 wouldn't get shot. Because, from the first scene when
       23 Lester Machado left they were shooting. So, if I would
       24 have been behind his car or behind Tony Luis' car, I
       25 would have got shot. So that's one of the main reasons


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 150 of
                                       368
                                     Confidential


                                                                       Page 149
        1 why I'm on the opposite side of the lane parallel --
        2 driving parallel, traveling eastbound.
        3      Q. Okay. So you're paralleling this chase in an
        4 effort not to get shot, not because the general orders
        5 prohibit caravanning; correct?
        6      A. Repeat that again.
        7      Q. Is it your testimony that you're on the
        8 westbound lanes paralleling this chase because you don't
        9 want to get shot and not because you're trying to avoid
       10 caravanning?
       11          MR. RODRIGUEZ: Objection to form.
       12      A. Well, I said I didn't want to get shot, that
       13 is one of the reasons I was traveling --
       14 BY MS. WELSTEAD:
       15      Q. Did Tony Luis' car get shot?
       16      A. I don't know that.
       17      Q. Did you ever observe Lieutenant Luis' car
       18 after the impact?
       19      A. I observed where it had been to the final
       20 stop, but I never walked up to his car and looked around
       21 at the car. No, I did not do that.
       22      Q. Did anyone tell you that his car got hit by
       23 rounds?
       24      A. No. I never had any discussion or I never
       25 questioned if his car got hit or not.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 151 of
                                       368
                                     Confidential


                                                                       Page 150
        1      Q. You had numerous discussions with Carlos
        2 Garcia; correct?
        3      A. Correct.
        4      Q. Did he ever mention to you that Lieutenant
        5 Luis' car was shot?
        6      A. No.
        7      Q. Okay. So from your position where your car
        8 came to a final resting point after the impact of the
        9 Machado vehicle with the pillar, were you ever in the
       10 crossfire?
       11      A. Well, I don't know what directions the other
       12 officers that were behind Tony Luis were shooting, so I
       13 wouldn't be able to answer that question.
       14      Q. I'm just really asking you based on your
       15 personal observations. You remained in your vehicle
       16 after it came to a complete stop; am I correct?
       17      A. I got out of the vehicle.
       18      Q. Immediately?
       19      A. Maybe a few seconds after.
       20      Q. Okay. Well, that's my question. During the
       21 few seconds that you're in the car in your vehicle and
       22 it's in a complete stop, were shots being fired?
       23      A. Yes, shots were being fired.
       24      Q. And am I correct shots were not being fired in
       25 your direction because you chose to get out of the


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 152 of
                                       368
                                     Confidential


                                                                       Page 151
        1 vehicle; correct?
        2      A. Well, I can't answer that question. I don't
        3 know what direction the other officers were shooting.
        4      Q. Well, if you had any perception of shots
        5 coming your way you would not have gotten out of your
        6 vehicle; correct?
        7      A. No, I got out of my vehicle. When I stepped
        8 out of my vehicle, I stepped out of my vehicle, I was
        9 putting on my vest, and I stood to the side of my car.
       10 Because even --
       11      Q. Where?
       12      A. On the driver's side, a little bit to the
       13 rear, not all the way.
       14          Because even if you're sitting in your car and
       15 you're getting shot at, you're going to get hit.
       16      Q. I'm aware.
       17      A. It's not going to save you.
       18      Q. I'm aware.
       19          Did you put the engine block of your car in
       20 between you and where you perceived the shots coming
       21 from?
       22      A. No.
       23      Q. Did you get in a safe location?
       24      A. I believe it was a safe location.
       25      Q. And that was in your driver's side door?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 153 of
                                       368
                                     Confidential


                                                                       Page 152
        1      A. Well, I said I got a little bit -- I got out
        2 of the car on the driver's side door, but it wasn't like
        3 right outside the door. It was probably like a little
        4 bit more rear, maybe, a little more rear, like the tire
        5 or the back driver's side door, somewhere in that
        6 location there.
        7      Q. Okay. And why did you get to that location?
        8 What were you there for?
        9      A. For cover.
       10      Q. And while you were in that location for cover,
       11 did you observe any rounds, bullets coming towards you?
       12      A. No. I just remember -- I could hear the shots
       13 and I remember Tony Luis saying: "Cease fire."
       14      Q. Okay. That's something you heard on the
       15 radio; correct?
       16      A. Correct.
       17      Q. So that was from your handheld radio, right,
       18 not the vehicle radio?
       19      A. No, from my handheld radio.
       20      Q. Got it. And do you make any transmissions
       21 over the radio at that time?
       22      A. At that time, no.
       23      Q. Did there come a point in time when you left
       24 that location where you had sought cover?
       25      A. Excuse me?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 154 of
                                       368
                                     Confidential


                                                                       Page 153
        1      Q. Did there come a point in time where you left
        2 that location where you had sought cover?
        3      A. No.
        4      Q. You stayed there the whole time?
        5      A. Yes.
        6      Q. Until when?
        7      A. Until -- remember, I exit the car. I walked
        8 back there. Tony Luis is already saying: "Cease fire."
        9 And then the only time that I moved was the shots
       10 were -- already had stopped, and then I walked up to
       11 Lester Machado's vehicle.
       12      Q. That's my question.
       13          So you do not approach -- you do not leave
       14 your place of safety where you have sought cover by your
       15 driver's side door near the tire until all shots had
       16 stopped; correct?
       17      A. Correct. It happened fast. The car spins out
       18 of control. The shooting is going -- the car is
       19 spinning out of control. The car hits the pillar.
       20 They're still shooting. Lieutenant Luis says: "Cease
       21 fire." The fire stops. And then I walk up to Lester
       22 Machado's vehicle.
       23      Q. Does the rounds being fired continue for some
       24 period of time after Lieutenant Luis says to cease fire?
       25      A. Yes. It didn't stop like right away.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 155 of
                                       368
                                     Confidential


                                                                       Page 154
        1 Remember, there's shots being fired as he's talking on
        2 the radio. So there's a lot of people that can't hear
        3 it.
        4       Q. Right. So just to kind of put it in
        5 chronological order then. You don't leave your cover
        6 location because Lieutenant Luis says: "Cease fire."
        7 You leave your cover location once all shots have
        8 stopped being fired; correct?
        9       A. Correct. That's common sense.
       10       Q. Just I'm trying to get a clear record of the
       11 timing, okay.
       12           And what did you observe from your location by
       13 your driver's side door after the firing -- the shots --
       14 the rounds stop being fired?
       15       A. Lester Machado reaches to the back, to the --
       16 you know, to the back seat or the back of the vehicle
       17 behind the passenger -- behind the passenger's seat.
       18 The door opens -- the rear passenger door opens. And
       19 it's like if he's like trying to like climb to the back
       20 seat. And then --
       21           I'm telling you this like this 'cause to me it
       22 was like, I'm telling you, like slow motion.
       23           He goes to the back seat. The door opens.
       24 And then I guess he's trying to make his way out. And
       25 then he just falls and he lays there.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 156 of
                                       368
                                     Confidential


                                                                       Page 155
        1          As then when he lays there, as that's going
        2 on, I'm approaching the vehicle. And then he's laying
        3 on the passenger's side of the vehicle. He's laying
        4 there. I walk up to him. I -- he's still breathing. I
        5 look at him. I make eye contact with him. He's still
        6 breathing. And then he takes his last breath.
        7       Q. And what else did you see?
        8       A. His body laying there, dead body.
        9       Q. You didn't mention seeing any police officers
       10 at this time?
       11       A. There was a Metro -- after that there was a
       12 Metro-Dade officer in full uniform that was standing --
       13 that was standing there. I don't know who the officer
       14 is.
       15       Q. At the time that you saw Lester Machado take
       16 his last breath, the Metro-Dade police officer is
       17 present on the scene?
       18       A. I think he's making his way there.
       19       Q. Making his way close enough so that you can
       20 observe him; correct?
       21       A. Right.
       22       Q. And who's closer to Machado at this point, you
       23 or the Metro-Dade officer?
       24       A. I am. And then Officer Hernandez is like a
       25 few feet away from me.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 157 of
                                       368
                                     Confidential


                                                                       Page 156
        1      Q. But you're in front of Officer Hernandez;
        2 correct?
        3      A. Right.
        4      Q. Okay. So, when you're behind your driver's
        5 side door and the Lester Machado car comes to a rest and
        6 the vehicle -- his vehicle stopped by the pillar,
        7 correct, and you're outside of your car taking cover and
        8 the shots are being fired. Do you understand where I am
        9 in the chronology?
       10      A. Right.
       11      Q. I want to know how far away you are from the
       12 Machado vehicle. You're standing outside your open
       13 driver's side door.
       14      A. Well, remember earlier before I told you it
       15 was about three car lengths, about.
       16      Q. Right.
       17      A. So, I'm right -- if it's the three car
       18 lengths, I'm right there. Like, I can see, I can see
       19 inside the vehicle. I can see Lester Machado sitting in
       20 the driver's seat. That's how close I am.
       21      Q. Got it. So Lester Machado is sitting in the
       22 driver's seat after his car makes impact with the
       23 pillar; correct?
       24      A. Correct.
       25      Q. And he's alive; correct?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 158 of
                                       368
                                     Confidential


                                                                       Page 157
        1     A. Correct.
        2     Q. And you see him moving inside of his car;
        3 correct?
        4     A. Yes, he's reaching back -- back, to the rear,
        5 to the back seat. And then movement in the passenger
        6 rear door.
        7     Q. Okay. Do you hear any officers shouting any
        8 commands at Machado at this point?
        9     A. I don't remember.
       10     Q. Do you know -- had he made it into the back
       11 seat by the time the shooting stopped?
       12     A. Yes.
       13     Q. Does the door open before the shooting stops
       14 or after?
       15     A. Before -- wait. The shooting --
       16     Q. Yes.
       17     A. The shooting -- they stopped the shooting. He
       18 reaches to the back and then the door opens. So when
       19 he's opening the door, there's no shooting. There's no
       20 shots being fired.
       21     Q. Got it.
       22         Did you have a shield that day?
       23     A. No, not everybody in the City of Hialeah where
       24 I was working had a shield.
       25     Q. And the bulletproof vest, you put that on in


                                       Confidential
                       National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 159 of
                                       368
                                     Confidential


                                                                       Page 158
        1 your car?
        2      A. Yes.
        3      Q. How long did that take you to put on?
        4      A. Well, I put it over my shirt. So it was
        5 quick. I just threw it over.
        6      Q. Got it. That's not a tactical vest; right?
        7 It's a regular bulletproof vest?
        8      A. It's -- yeah, regular bulletproof.
        9      Q. Were you the closest Hialeah police officer to
       10 Lester Machado at this point?
       11      A. Well, it's myself and Tony Luis.
       12      Q. Who's closer?
       13      A. I would say Tony Luis.
       14      Q. And Hernandez is behind you?
       15      A. She's a few -- a few -- you're saying when
       16 we're in the car or not in the car? Or, when I'm
       17 outside of the car?
       18      Q. When you're -- you're still by your driver's
       19 side door, correct --
       20      A. Yeah.
       21      Q. -- when you observe him come out of the
       22 passenger door; am I correct or no?
       23      A. Yes, you're correct.
       24      Q. That's what I'm talking about.
       25      A. She's also -- she's also in the westbound lane


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 160 of
                                       368
                                     Confidential


                                                                       Page 159
        1 facing eastbound, a few feet away from my car. Like,
        2 her vehicle is a few feet away from my vehicle.
        3     Q. Did you see any other police vehicles in the
        4 eastbound lanes besides Lieutenant Luis' vehicle?
        5     A. In the eastbound lanes?
        6     Q. Yes, ma'am.
        7     A. There was a few other vehicles, several
        8 vehicles.
        9     Q. And did you look at them at this point from
       10 your driver's side cover?
       11      A. Did I look at them?
       12      Q. Yeah.
       13      A. While I'm taking cover?
       14      Q. Yeah.
       15      A. I don't remember. I don't -- I remember --
       16 everything happened so quick. I know there were other
       17 vehicles there, but I didn't take my eyes away from
       18 staring. I was looking at Lester Machado's vehicle, in
       19 his direction.
       20      Q. While you're deciding to leave cover, okay, do
       21 you look to see if there are any other officers in the
       22 area?
       23      A. Yes, I saw other officers in the area, yes.
       24      Q. Okay. Great. What did you see?
       25      A. When or what did I see?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 161 of
                                       368
                                     Confidential


                                                                       Page 160
        1      Q. What? What? What did you see?
        2      A. I saw other vehicles. I saw other vehicles.
        3 I saw officers standing outside of their cars.
        4      Q. Was there anything obstructing your view of
        5 the eastbound lanes from where you were in the westbound
        6 lane?
        7      A. A few feet back, yeah. Because then there's
        8 another pillar, so I couldn't see past. But I could see
        9 about -- about five cars, five police cars.
       10      Q. And any of them closer --
       11          Sorry. Did you finish your answer?
       12      A. No, no, I was going to say five cars. I could
       13 see about five cars.
       14      Q. Were any of the five police cars in the
       15 eastbound lanes closer to the Machado vehicle than where
       16 your car came to rest?
       17      A. No.
       18      Q. How do you know that?
       19      A. Because Lester Machado's car was already at --
       20 was stopped. He was outside of the car. His body was
       21 laying there. The only closer car than me was Tony
       22 Luis' car.
       23      Q. But Tony Luis' car was beyond Machado's car;
       24 right?
       25      A. Yeah, but not that much -- not that much


                                       Confidential
                       National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 162 of
                                       368
                                     Confidential


                                                                       Page 161
        1 beyond. Luis was the closest car and then it's me
        2 after. And then after leaving the second closest car,
        3 then you have two cars. They weren't really like
        4 parallel like at the same distance. But there were two
        5 others cars. And there was another car and there was
        6 another car.
        7      Q. So all of the police cars in the eastbound
        8 lanes were farther away from the Machado vehicle than
        9 your car, except for Tony Luis. Is that what you recall
       10 seeing?
       11      A. Not so much far. I don't know what you mean
       12 by "far." How far you mean? I dont' mean that far.
       13          You said: Who was the closest?
       14          The closest was first Tony Luis. Second was
       15 I. And then right after it was somebody else's vehicle.
       16 I don't know whose vehicle it was, but it was somebody
       17 else's vehicle. But, it's not far. It's pretty close.
       18          But, if you're telling me: Who is the
       19 closest? Again, Tony Luis is first. I'm second. Then
       20 there's another car and then right behind there's
       21 another car and then the other car.
       22      Q. Okay. So is it possible one of those cars in
       23 the eastbound lanes was as close to the Machado vehicle
       24 as you were?
       25      A. No.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 163 of
                                       368
                                     Confidential


                                                                       Page 162
        1      Q. Well, you didn't measure; right? I mean, it's
        2 possible; isn't it?
        3      A. Well, anything is possible.
        4      Q. Okay. What about your observations? Based on
        5 your observations you said it's pretty close. Is it
        6 possible that your perception is wrong and one of those
        7 cars was closer than yours?
        8          MR. RODRIGUEZ: Objection to form.
        9      A. Well, anything is possible, ma'am. You're
       10 asking me what I saw, and I'm telling you what I saw.
       11          Now, if you go out there with a measuring
       12 tape, maybe you'll find another car is closer. I can't
       13 answer that. I'm telling you what I saw, what I
       14 remember, and that's what I'm answering to.
       15 BY MS. WELSTEAD:
       16      Q. Okay. I asked you about brake lights.
       17 Remember those questions?
       18      A. Yes.
       19      Q. And you never saw any brake lights come on at
       20 all during the chase that you can recall?
       21      A. No, not that -- I can't answer yes or no. Do
       22 you understand?
       23          What I'm saying is you asked me: Do you
       24 remember any brake lights coming on? I'm saying no.
       25 I'm not saying that there weren't any brake lights. I


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 164 of
                                       368
                                     Confidential


                                                                       Page 163
        1 just don't remember. I wasn't worried about who had
        2 brake lights on and who didn't have brake lights.
        3      Q. Okay. Did you observe the Machado vehicle
        4 stopping short in an effort to get Lieutenant Luis to
        5 run into him?
        6      A. Repeat the question.
        7      Q. Did you observe Mr. Machado stopping short in
        8 an effort to get Lester -- to get Lieutenant Luis to run
        9 into him?
       10      A. I remember him --
       11          MR. RODRIGUEZ: Objection to form.
       12      A. -- slowing down. I do remember him slowing
       13 down. It was -- like, there were intersections that he
       14 had to cross, so I do remember him slowing down.
       15 BY MS. WELSTEAD:
       16      Q. That's not my question, though; right? You
       17 understood my question?
       18      A. Yeah. I didn't answer your question?
       19      Q. Did you see Lester Machado stopping short when
       20 Lieutenant Luis was behind him in an effort to get
       21 Lieutenant Luis to hit him?
       22      A. I remember him stopping. I do remember him
       23 stopping.
       24      Q. Okay. When did you --
       25      A. I do remember that Tony Luis almost hit him in


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 165 of
                                       368
                                     Confidential


                                                                       Page 164
        1 the back, you know, with his front bumper, almost
        2 rear-ended Mr. Machado. I do remember that.
        3      Q. You just testified you saw Lester Machado
        4 stop?
        5      A. No, I didn't see him stop. I saw him -- like
        6 how could I say? To cross an intersection you have to
        7 stop or slow down some. So, because it's a fresh
        8 pursuit, it's a fresh chase, he's chasing. So, if
        9 Lester Machado is driving and Tony Luis is behind him,
       10 you know, they're pretty close.
       11      Q. I agree.
       12      A. Once Lester Machado stops or slows down,
       13 right, Tony Luis has to do the same thing.
       14      Q. Okay.
       15      A. So there was a time when he almost hit him
       16 from behind.
       17      Q. Okay. What I'm describing is like a little
       18 bit different, okay. Not because of an obstruction, not
       19 because of a traffic signal, not because of a
       20 pedestrian. I'm talking about some kind of an
       21 intentional movement on the part of Lester Machado, like
       22 where he slammed on his brakes in an effort to get
       23 Lieutenant Luis to ram into him from the back.
       24          Did you see that?
       25          MR. RODRIGUEZ: Objection to form.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 166 of
                                       368
                                     Confidential


                                                                       Page 165
        1      A. One of the times that I remember that
        2 happening is on East 10th Avenue.
        3 BY MS. WELSTEAD:
        4      Q. Right.
        5      A. But, come to think about it, I don't know if
        6 it's because of the railroad tracks or is it
        7 intentionally.
        8      Q. Okay. But you observed him slam on the
        9 brakes?
       10      A. Right. I observed him -- not slam on the
       11 brakes. The car, you know, shifts. You understand?
       12          But, like I said, is it intentionally/
       13 unintentionally? At the time I would say that it would
       14 be intentionally.
       15          Now, there's a railroad tracks there. So
       16 because of the railroad tracks you do have to slow down.
       17 If not, you're going to lose control of your vehicle.
       18      Q. So, you know, two different things: Slowing
       19 down and slamming on the brakes.
       20      A. Okay.
       21      Q. And my question is slamming on the brakes.
       22 Did you observe him slamming on the brakes in an effort
       23 to get Lieutenant Luis to ram into him?
       24      A. I can't say if he slammed --
       25          MR. RODRIGUEZ: Objection to form.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 167 of
                                       368
                                     Confidential


                                                                       Page 166
        1      A. I can't say if he slammed the brakes. I'm
        2 telling you that he slowed down. To me it could be
        3 slowing down and he slammed on the brakes or it could be
        4 he slammed on the brakes and he was slowing down.
        5 BY MS. WELSTEAD:
        6      Q. Could it be he was slamming on the brakes to
        7 try and get one of the police cars to run into him?
        8         MR. RODRIGUEZ: Objection to form.
        9      A. I said the police vehicle almost rear-ended
       10 him, yes, I did say that.
       11 BY MS. WELSTEAD:
       12      Q. Okay. Are you familiar in, you know, your
       13 driving experience with a vehicle trying to do that,
       14 trying to instigate a collision by slamming on the
       15 brakes?
       16          MR. RODRIGUEZ: Objection to form.
       17      A. Repeat the question.
       18 BY MS. WELSTEAD:
       19      Q. Is that something that you're familiar with in
       20 your driving history, with somebody slamming on the
       21 brakes in an effort to cause a collision?
       22          MR. RODRIGUEZ: Form.
       23      A. If I'm familiar? I know about it, yes. I
       24 know about it.
       25 BY MS. WELSTEAD:


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 168 of
                                       368
                                     Confidential


                                                                       Page 167
        1      Q. Okay. And remember during your first
        2 deposition you were asked many questions about what is
        3 ram, what's not a ram. Would that be considered a
        4 ramming situation, if somebody slams on the brakes in an
        5 effort to intentionally cause a collision with the car
        6 in back of them?
        7          MR. RODRIGUEZ: Objection to form.
        8      A. To me "ramming" is that you intentionally are
        9 hitting another vehicle, you're striking another
       10 vehicle.
       11 BY MS. WELSTEAD:
       12      Q. Okay. So what would it be then if a car in
       13 the lead is slamming on the brakes, again, in an effort
       14 to cause a collision?
       15          MR. RODRIGUEZ: Form.
       16 BY MS. WELSTEAD:
       17      Q. What would you call that?
       18      A. What would I call that? Getting someone to
       19 rear-end you.
       20      Q. Getting what?
       21      A. Getting someone to rear-end you.
       22      Q. Okay. So that's still a -- if you are doing
       23 that intentionally with the purpose of getting someone
       24 to rear-end you, that's still the cause of the
       25 collision; isn't it?


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 169 of
                                       368
                                     Confidential


                                                                       Page 168
        1          MR. RODRIGUEZ: Form. Objection to form.
        2      A. Well, the collision, meaning the accident,
        3 yes. If somebody hits you from the back, it's not --
        4 BY MS. WELSTEAD:
        5      Q. If somebody hits you from the back because you
        6 slammed on your brakes in an effort to cause a
        7 collision, is that an intentional act?
        8          MR. RODRIGUEZ: Objection to form.
        9      A. Yes.
       10 BY MS. WELSTEAD:
       11      Q. Okay. Has that ever happened to you?
       12      A. Has that ever happened to me? Yes.
       13      Q. Okay. When did it happen to you?
       14      A. A few times.
       15      Q. Did it happen to you during the road rage
       16 incident?
       17      A. Yes, it happened to me in the road rage
       18 incident, yes.
       19          MR. RODRIGUEZ: Objection to form.
       20 BY MS. WELSTEAD:
       21      Q. Did you give a sworn statement where you
       22 described that Andres Caredegua tried to cause a
       23 collision with you by pulling in front of you and
       24 slamming on his brakes?
       25          MR. RODRIGUEZ: Objection, form.


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 170 of
                                       368
                                     Confidential


                                                                       Page 169
        1      A. I don't know if that's his name. But, yeah,
        2 that's what he did.
        3 BY MS. WELSTEAD:
        4      Q. His name is in the PCB file on the incident;
        5 correct?
        6      A. Could be, yes.
        7      Q. And you provided a sworn statement where you
        8 described that the complainant drove past your car,
        9 pulled into your lane directly in front of you, and then
       10 began slamming on his brakes continually, almost causing
       11 you to crash into his car; right?
       12          MR. RODRIGUEZ: Form.
       13      A. Continuously, yes.
       14 BY MS. WELSTEAD:
       15      Q. Okay. Did you observe anything like that by
       16 Mr. Machado on this evening?
       17      A. Continuously, no.
       18      Q. Okay. How about occasionally?
       19      A. No.
       20      Q. Once or twice?
       21      A. I did give you an incident of once. Yes, I
       22 did give you an incident of once.
       23      Q. Okay. Did you observe Lester Machado ever
       24 attempt to come to a stop?
       25      A. Did I ever witness -- say that again, I'm


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 171 of
                                       368
                                     Confidential


                                                                       Page 170
        1 sorry.
        2           MR. RODRIGUEZ: Form.
        3 BY MS. WELSTEAD:
        4      Q. Did you ever observe Lester Machado attempt to
        5 stop his vehicle under his own volition?
        6           MR. RODRIGUEZ: Objection to form.
        7      A. I never -- I never observed him attempting to
        8 stop his vehicle. The only time I saw his vehicle
        9 stop --
       10 BY MS. WELSTEAD:
       11      Q. Was at the collision?
       12      A. Yes, the collision. The vehicle stopped at
       13 the collision.
       14      Q. Did you see him run any red lights?
       15      A. Yes.
       16      Q. Was he traveling over the speed limit?
       17           MR. RODRIGUEZ: Form.
       18      A. The speed limit? I'd say he was probably
       19 going a little bit over the speed limit. I can't tell
       20 you how fast he was going, but he was going over the
       21 speed limit. There was times he was going over the
       22 speed limit. There was times where he wasn't, he was
       23 driving slower. So, it wasn't a constant pattern of him
       24 being on a high-speed chase.
       25 BY MS. WELSTEAD:


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 172 of
                                       368
                                     Confidential


                                                                       Page 171
        1      Q. And do you know why that was?
        2      A. No. I wish I did.
        3      Q. Did you observe him engaging in any reckless
        4 driving?
        5      A. Well, what do you mean by "reckless driving"?
        6      Q. You're a police officer for 12 years. You
        7 tell me what reckless driving is.
        8      A. Well, that's what I'm asking you. Reckless
        9 driving could be one thing to me but to you something
       10 else.
       11          When you're saying "reckless driving" what do
       12 you mean "reckless driving"?
       13      Q. I mean reckless driving based on your years as
       14 an officer --
       15      A. Reckless driving, you need at least three or
       16 more traffic infractions.
       17      Q. Thank you for the definition. Can you now
       18 give me an answer to the question?
       19      A. And the question, again?
       20      Q. Did you observe Lester Machado engaging in
       21 reckless driving?
       22          MR. RODRIGUEZ: Objection to form.
       23      A. No.
       24 BY MS. WELSTEAD:
       25      Q. You didn't see him commit three or more


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 173 of
                                       368
                                     Confidential


                                                                       Page 172
        1 traffic infractions?
        2         MR. RODRIGUEZ: Form.
        3      A. He committed some traffic infractions, yes.
        4 BY MS. WELSTEAD:
        5      Q. Three or more?
        6      A. I would say two.
        7      Q. And which two did you observe?
        8      A. A red light and the speed limit.
        9      Q. Did you see him yield the right-of-way to any
       10 vehicles at stop signs?
       11      A. Well, the only stop sign that I can recall is
       12 a stop sign from East 7th -- East 7th Avenue and 25
       13 Street.
       14      Q. And did he come to a complete stop, yield at
       15 the traffic at that location?
       16      A. That would be three, ma'am.
       17      Q. Okay. Does that mean under your definition
       18 that you observed Lester Machado engaging in reckless
       19 driving?
       20      A. Well, because he committed three traffic
       21 infractions. I'd say he committed three traffic
       22 infractions. Yes, he committed three traffic
       23 infractions.
       24      Q. So did you observe him engaging in reckless
       25 driving?


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 174 of
                                       368
                                     Confidential


                                                                       Page 173
        1         MR. RODRIGUEZ: Objection, form.
        2 BY MS. WELSTEAD:
        3      Q. Did you answer?
        4      A. Oh, I was waiting for you to finish reading.
        5      Q. No, I asked a question. I'm waiting for your
        6 answer.
        7      A. And your question, again?
        8         MS. WELSTEAD: Read it back, please.
        9         (Thereupon, the following was read by the
       10 Court Reporter:
       11          "Question: So did you observe him engaging in
       12      reckless driving?")
       13          MR. RODRIGUEZ: Form.
       14      A. Well, I observed him, okay, commit three
       15 traffic infractions.
       16 BY MS. WELSTEAD:
       17      Q. Thank you for the clarification.
       18          But, can you answer my question yes or no and
       19 then give a clarification?
       20      A. I said that reckless driving was committing
       21 three or more infractions. So I'm saying he committed
       22 three, the red light, the speed and the stop sign.
       23      Q. Okay. So that's a yes?
       24      A. That's a yes.
       25      Q. Okay. Thank you.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 175 of
                                       368
                                     Confidential


                                                                       Page 174
        1         You told us that you observed Mr. Machado was
        2 still alive when he came out of the passenger door;
        3 correct?
        4     A. Correct.
        5     Q. At the time you made that observation was
        6 there any police officers closer to Mr. Machado than
        7 you?
        8     A. No.
        9     Q. Did there come a point in time when a police
       10 officer got closer to Mr. Machado than you?
       11      A. Well, when I walked away the Miami-Dade police
       12 officer was still standing there.
       13      Q. When did you walk away?
       14      A. A few seconds after.
       15      Q. A few seconds after what?
       16      A. After he took his last breath.
       17      Q. Okay. A few seconds after he took his last
       18 breath. Up until the point that he took his last
       19 breath, had any police officer gotten closer to
       20 Mr. Machado than you?
       21      A. No.
       22      Q. Okay. And then you walked away?
       23      A. Yes.
       24      Q. Where were you going?
       25      A. Back to my vehicle.


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 176 of
                                       368
                                     Confidential


                                                                       Page 175
        1     Q. To do what?
        2     A. Just walked back to my vehicle to do nothing.
        3 I walked back to my vehicle.
        4     Q. You turned around and walked away?
        5     A. I walked away --
        6         MR. RODRIGUEZ: Objection to form.
        7 BY MS. WELSTEAD:
        8     Q. Is that what you did?
        9     A. I walked away, ma'am.
       10      Q. Okay. And at the time that you walked away
       11 was any police officer closer to Mr. Machado than you?
       12         MR. RODRIGUEZ: Objection to form.
       13      A. When I walked away the one that stood there
       14 was the Miami-Dade police officer.
       15 BY MS. WELSTEAD:
       16      Q. Okay. Did you observe anything else at that
       17 time before you walked away?
       18         MR. RODRIGUEZ: Form.
       19      A. No, I just observed his body, his lifeless
       20 body there.
       21 BY MS. WELSTEAD:
       22      Q. And no one was closer to him than you at that
       23 time; right?
       24         MR. RODRIGUEZ: Objection to form.
       25      A. I just finished telling you that when I walked


                                     Confidential
                     National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 177 of
                                       368
                                     Confidential


                                                                       Page 176
        1 away the Miami-Dade officer stood there. So after I
        2 walked away the person closest to his body was the
        3 Miami-Dade officer.
        4     Q. Got it.
        5         MS. WELSTEAD: We're at 1:06 p.m. I think it's
        6     time for our lunch break.
        7         MR. RODRIGUEZ: I agree.
        8         MR. DESAI: How long are we taking?
        9         MS. WELSTEAD: However long. You know, it's
       10      up to the witness. And then after her, it's up to
       11      the Court Reporter. The lawyers are really
       12      irrelevant in this.
       13           How long do you want, Ms. Benitez?
       14           THE WITNESS: Two o'clock.
       15           MS. WELSTEAD: You want an hour?
       16           THE WITNESS: Yes, I want an hour.
       17           MS. WELSTEAD: Up to you. We'll be here
       18      later, but it's up to you.
       19           THE WITNESS: Thank you.
       20           MS. WELSTEAD: See you at 2:00.
       21           (Thereupon at 1:08 p.m. a luncheon recess was
       22 taken.)
       23
       24
       25


                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 178 of
                                       368
                                     Confidential


                                                                       Page 177
        1                 CERTIFICATE OF OATH

        2
            STATE    OF
                      FLORIDA)
        3             ) SS
            COUNTY OF MIAMI-DADE)
        4

        5         I, the undersigned authority, certify that

        6   MARIA BENITEZ appeared before me via a Zoom platform,

        7   that witness' identification (Driver's license) was

        8   produced, and was duly sworn.

        9         WITNESS my hand and official seal this 27th day

       10   of May, 2021.

       11

       12
                          _________________________________
       13                      ILIANA LUGO
                          Notary Public - State of Florida
       14                  Commission No. DD733630
                          Commission Expires: 11/08/2023
       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25



                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 179 of
                                       368
                                     Confidential


                                                                       Page 178
        1           REPORTER'S DEPOSITION CERTIFICATE

        2
            STATE     OF
                      FLORIDA)
        3             ) SS
            COUNTY OF MIAMI-DADE)
        4

        5           I, Iliana Lugo, Court Reporter, certify that I

        6   was authorized to and did stenographically report the

        7   deposition of MARIA BENITEZ; that a review of the

        8   transcript was requested; and that the transcript is a

        9   true and correct record of my stenographic notes

       10   and a true and correct record of a transcription of the

       11   recorded video.

       12           I further certify that I am not a relative,

       13   employee, attorney or counsel of any of the parties,

       14   parties' attorney, or counsel connected with the action,

       15   nor am I financially interested in the action.

       16           DATED this 27th day of May, 2021.

       17
                             ________________________________
       18                     ILIANA LUGO, Court Reporter

       19

       20

       21

       22

       23

       24

       25



                                      Confidential
                      National Reporting Service   (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 180 of
                                      368
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 181 of
                                      368



                                                                       Page 180
                                   APPEARANCES


       For the Plaintiffs:

       RICHARD J. DIAZ, ESQUIRE
       RICHARD J. DIAZ, P.A.
       3127 Ponce De Leon Boulevard
       Coral Gables, Florida 33134
       rick@rjdpa.com

       ROBERTO PERTIERRA, ESQUIRE
       ROBERTO E. PERTIERRA, P.A.
       2655 Le Jeune Road, Suite 1105
       Coral Gables, Florida 33134
       robertopertierra@gmail.com



       For the Defendants:

       ROBERT L. SWITKES, ESQUIRE
       SWITKES & ZAPPALA, P.A.
       407 Lincoln Road, Penthouse SE
       Miami Beach, Florida 33139
       rswitkes@switkeslaw.com


       CHRISTINE L. WELSTEAD, ESQUIRE
       BOWMAN AND BROOKE, LLP
       Two Alhambra Plaza, Suite 800
       Coral Gables, Florida 33134
       Christine.welstead@bowmanandbrooke.com

       DEVANG DESAI, ESQUIRE
       GAEBE, MULLEN, ANTONELLI & DIMATTEO
       420 South Dixie Highway, 3rd Floor
       Coral Gables, Florida 33146
       ddesai@gaebemullen.com


       Also Present:

       HUBERT RUIZ
       JULIO OJEDA
       MARK ANTONELLI




                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 182 of
                                      368



                                                                       Page 181
                                       INDEX

       WITNESS:     MARIA BENITEZ

                                       DIRECT         CROSS        REDIRECT

       BY MS. WELSTEAD:                                183

       BY MR. SWITKES:                                 186




                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 183 of
                                      368



                                                                       Page 182
                                                 NO EXHIBITS PROVIDED




                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 184 of
                                      368



                                                                       Page 183
        1                (Thereupon, pursuant to the taking of the
        2        lunch recess, at 2:03 p.m. the deposition
        3        continued as follows:)
        4          THEREUPON:
        5                              MARIA BENITEZ,
        6        resumed.
        7                 CONTINUATION OF CROSS EXAMINATION
        8   BY MS. WELSTEAD:
        9          Q.    Ms. Benitez, did you get some lunch?
       10          A.    Yes, ma’am.     Thank you.
       11          Q.    Did you talk to anyone about your testimony
       12   so far?
       13          A.    No, ma’am.
       14          Q.    Did you review any documents or videos while
       15   you were on the break?
       16          A.    No, ma’am.
       17          Q.    Okay.    Let’s continue to where we left off.
       18   And I think that was on 35 and 79, the final scene,
       19   correct; is that where we were?
       20          A.    Yes, ma’am.
       21          Q.    Okay.    You described for us in great detail
       22   how you were traveling in those westbound lanes,
       23   heading east.      Can you tell me how long you were in
       24   the westbound lanes on 79th Street?
       25          A.    All the way from East 8th Avenue, all the



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 185 of
                                      368



                                                                       Page 184
        1   way to Northwest 35th Avenue, which would be, maybe,
        2   equivalent to, maybe like, East 13th Avenue, which
        3   doesn’t exist, but I’m just trying to give you an
        4   equivalent.
        5          Q.    Thank you.     That’s about five blocks?
        6          A.    Yes, ma’am.
        7          Q.    In those five blocks did you have to avoid
        8   any oncoming traffic?
        9          A.    Not at that time, no.
       10          Q.    Okay.    And by, “not at that time,” you mean
       11   because of the time of the morning it was?
       12          A.    No, because of while I was driving.            While I
       13   was driving there was no vehicles, no traffic.
       14          Q.    Got it.    When you were driving eastbound in
       15   the westbound lane, did you have your lights and
       16   sirens activated?
       17          A.    Yes, ma’am.
       18          Q.    Were they activated the entire time that you
       19   were a part of this chase?
       20          A.    Yes.
       21          Q.    Okay.    And your vehicle was, what, a Crown
       22   Vic, blue; if you remember?
       23          A.    I don’t remember if it was the white one or
       24   the blue one.
       25          Q.    Got it.    When you -- you said there was a



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 186 of
                                      368



                                                                       Page 185
        1   point in time when you left cover on your driver side
        2   door to approach Machado; do you remember that
        3   testimony?
        4          A.    I said I had exited the vehicle, and then I
        5   stood a little bit back from the driver door, almost
        6   to where the rear driver tire is.
        7          Q.    Right.     Correct me if I’m wrong; I thought
        8   there was a point in time after the shooting stopped
        9   that you left cover and approached Mr. Machado.
       10          A.    Yes, correct.
       11          Q.    Okay.    Tell me the direction that you
       12   traveled to approach Mr. Machado from your vehicle.
       13          A.    I walked east.
       14          Q.    Okay.    Did you walk east in the westbound
       15   lanes?
       16          A.    Yes.
       17          Q.    Did you, at any time, cross over the median
       18   and walk in the eastbound lanes?
       19          A.    No.    I didn’t because his car was at an
       20   angle.
       21          Q.    Excuse me?
       22          A.    No, I didn’t.       His car was in an angle.
       23          Q.    His car was in an angle facing -- was his
       24   car in an angle facing you?
       25          A.    Yes.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 187 of
                                      368



                                                                       Page 186
        1          Q.    So the -- his headlights would have almost
        2   been pointing at you, correct?
        3          A.    Somewhat, yes.
        4          Q.    Were they; did those headlights obstruct
        5   your view of anything?
        6          A.    No.
        7          Q.    And did you walk directly towards the car
        8   from your car?
        9          A.    Yes.
       10          Q.    And were any officers in your way or at
       11   Mr. Machado before you arrived?
       12          A.    No.
       13          Q.    Okay.
       14                MS. WELSTEAD:      Okay.    Those are all the
       15          questions I have for you, Ms. Benitez.             I’m going
       16          to pass the witness.
       17                I know the other lawyers here have some
       18          questions for you.
       19                THE WITNESS:      Okay.    Thank you.
       20                MS. WELSTEAD:      Thank you.
       21                               CROSS EXAMINATION
       22   BY MR. SWITKES:
       23          Q.    Ms. Benitez, my name is Bob Switkes, and I
       24   represent most of the officers in this case except for
       25   Lieutenant Luis.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 188 of
                                      368



                                                                       Page 187
        1                You said you met with the plaintiff’s
        2   attorney and watched the videos, correct?
        3          A.    With who?     I’m sorry.
        4          Q.    You said in the testimony today you met with
        5   the plaintiff’s attorneys and watched the videos;
        6   isn’t that correct?
        7          A.    Yes.
        8                MR. RODRIGUEZ:      Object to form.
        9                MR. SWITKES:      Devang, can you put up the
       10          video?
       11                MR. DEVANG:     Sure.    Lori, do I have shared
       12          screen?
       13                THE COURT REPORTER:        Let me see.     Yes.
       14                MR. DEVANG:     Okay.    Great.
       15   BY MR. SWITKES:
       16          Q.    Do you see the screen of the video, before
       17   it starts, ma’am?
       18          A.    Yes.
       19          Q.    Okay.    We’re going to play the video, and
       20   I’m going you to ask it to stop at various parts and
       21   want you to explain your location.
       22                MR. SWITKES:      But why don’t we start it
       23          at -- it’s at :01 right now.          Let’s play a few
       24          seconds of it.
       25                (Video recording played.)



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 189 of
                                      368



                                                                       Page 188
        1                MR. DESAI:     And for the record, this is the
        2          Church Video.
        3                MR. SWITKES:      You can move it up to the
        4          first headlights appearing in the top corner.
        5                MR. DESAI:     Okay.
        6                MR. SWITKES:      Stop.
        7                (Video recording is stopped.)
        8   BY MR. SWITKES:
        9          Q.    At 2:26, we see a car going eastbound in the
       10   right-hand lane; do you see that Madam Witness?
       11          A.    Yes.
       12          Q.    Okay.    And can you delineate on this video
       13   the right lane, which is the lane closest to the
       14   sidewalk, and the left lane, which is closest to the
       15   median?
       16          A.    I can’t hear you.         You need to speak up.
       17          Q.    Excuse me?
       18          A.    I can’t hear you, sir.
       19          Q.    Can you, on the video, see the difference
       20   between the lane closest to the sidewalk, eastbound,
       21   and the left-hand lane going eastbound, on this video?
       22          A.    Going eastbound?
       23          Q.    Yes, there’s two lanes, right?
       24          A.    (Inaudible).      I didn’t hear you.
       25          Q.    I couldn’t hear your response; can you sit



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 190 of
                                      368



                                                                       Page 189
        1   closer to the mic?
        2          A.    Yes.    I said, there’s a total of four lanes
        3   and a median in the middle.
        4                MR. SWITKES:      Okay.    Why don’t we keep
        5          playing it.
        6                (Video recording is played.)
        7   BY MR. SWITKES:
        8          Q.    Here at 4:43, approximately, you see the
        9   headlights coming, right, ma’am?
       10          A.    Yes.
       11                MR. SWITKES:      And stop it there.
       12                (Video recording is stopped.)
       13   BY MR. SWITKES:
       14          Q.    At 4:56, now, in between the columns and the
       15   eastbound lane, how many police vehicles do you see,
       16   approximately, ma’am?
       17          A.    On the eastbound lanes?
       18          Q.    Yeah.
       19          A.    How many police cars do I see there in the
       20   video?
       21          Q.    Yes, that was the question.
       22          A.    I see one, I see two, I see three.            And
       23   then, the rest, you just see lights.             It’s blurry.
       24          Q.    And how many vehicles do you see in the
       25   westbound lane coming east?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 191 of
                                      368



                                                                       Page 190
        1          A.     In the westbound lanes coming east?
        2          Q.     Excuse me?
        3          A.     You can’t see anything there.
        4          Q.     But I thought you just testified, ma’am,
        5   that your vehicle was parallel to Lieutenant Luis’
        6   vehicle?
        7          A.     Okay.   Let the video keep playing.
        8          Q.     But wait a second.       We’re at 4:56.
        9          A.     Okay.
       10          Q.     It appears that the Machado vehicle, or
       11   Lieutenant Luis’ vehicle, are just past the first
       12   column before we get to the intersection.
       13                 If you are parallel with Lieutenant Luis’
       14   vehicle, there are one, two, three columns visible,
       15   but your vehicle is not visible, is it?
       16                 MR. RODRIGUEZ:      Objection to form.
       17                 THE WITNESS:      He has to keep playing the
       18          video.    I can’t see.      There’s a palm tree there
       19          that I can’t see.        There is a gate where I can’t
       20          see.    That’s why I said keep playing the video.
       21   BY MR. SWITKES:
       22          Q.     So up until this point on the video, ma’am,
       23   are you telling me the palm trees and the columns are
       24   blocking the view of a vehicle, with your emergency
       25   lights, headlights, coming eastbound in the westbound



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 192 of
                                      368



                                                                       Page 191
        1   lanes; and up until 4:56, you couldn’t see your
        2   vehicle?
        3                THE WITNESS:       (Inaudible).
        4                MR. RODRIGUEZ:       Objection to form.
        5                MR. SWITKES:       Play it back again, Devang.
        6          Go backwards, before, when it starts seeing any
        7          headlights in the vehicle.
        8                (Video recording is played.)
        9   BY MR. SWITKES:
       10          Q.    Okay.    Now you see the first headlights
       11   at 4:48.     They’re coming eastbound.
       12                MR. SWITKES:       Stop it there.
       13                (Video recording is stopped.)
       14   BY MR. SWITKES:
       15          Q.    Are there any vehicles coming eastbound in
       16   the west lane at 4:53, ma’am?
       17          A.    Well, from the video that I’m seeing at
       18   4:53, if you’re looking at the top, right-hand corner
       19   of the TV, or the screen, you see some lights.
       20                You don’t know if those lights are on the
       21   westbound lane, or they’re on the eastbound lane.
       22   That’s why I say you have to let the video finish
       23   playing.
       24                MR. SWITKES:       Okay.    Play it for
       25          another --



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 193 of
                                      368



                                                                       Page 192
        1                THE WITNESS:      I don’t know if you can see
        2          the same thing that I can see.
        3                MR. SWITKES:      Okay.    Play it for another
        4          five seconds and then stop.
        5                (Video recording is played.)
        6                MR. SWITKES:      Stop.
        7                (Video recording is stopped.)
        8                MR. RODRIGUEZ:      That wasn’t five seconds.
        9                MR. SWITKES:      I’m going to stop it when I
       10          want to, Counselor.
       11   BY MR. SWITKES:
       12          Q.    Do you see vehicles in the eastbound lane,
       13   at this point in time, ma’am?
       14          A.    Sir --
       15                MR. RODRIGUEZ:      Objection to form.
       16                THE WITNESS:      Sir, can you see the lane; can
       17          you see it clear?       Because I can’t see it clear.
       18          I see the palm tree.        I see a black fence.        And
       19          then I see on top, a border of white.              And then
       20          I don’t know if that -- I see columns.             And at
       21          the top, I don’t know if that’s the median.              I
       22          don’t know if that’s the eastbound lane, or if
       23          it’s the westbound lane.
       24   BY MR. SWITKES:
       25          Q.    Look at the first vehicle headlight that you



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 194 of
                                      368



                                                                       Page 193
        1   can see the headlight of a vehicle traveling
        2   eastbound, just peeking out of the second column
        3   before the intersection; do you see that?
        4          A.    Can you repeat the question?          I couldn’t
        5   hear you.
        6          Q.    Do you see behind the second column, before
        7   the intersection, one headlight?
        8          A.    Yes, I see one headlight, or one light.             I
        9   do see one light.
       10          Q.    And then do you see behind that, what
       11   appears to be part of a car in the right-hand, or
       12   closest to the sidewalk, also going eastbound?
       13                MR. RODRIGUEZ:      Objection to form.
       14                THE WITNESS:      I see lights, is what I see.
       15   BY MR. SWITKES:
       16          Q.    Behind that, also, if you look to the left
       17   of the third column, another vehicle what appears to
       18   be in the left-hand lane of eastbound traffic; you see
       19   lights from that car, right?
       20                MR. RODRIGUEZ:      Objection to form.
       21                THE WITNESS:      Sir, what I see is a flash of
       22          the lights.
       23   BY MR. SWITKES:
       24          Q.    Okay.    And in between the second and third
       25   column, do you see more lights?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 195 of
                                      368



                                                                       Page 194
        1          A.    I see a flash of lights.         I don’t see a
        2   vehicle.     I see just a flash of lights.
        3          Q.    Okay.    Do you see any flashes of lights in
        4   the westbound lanes, ma’am?
        5          A.    Like I told you before, you see the first
        6   column, second column, you see the third column.                And
        7   then you see something black.           And then you see, like,
        8   a little circle on it.         If you see, like I said
        9   before, you can’t tell.         The first vehicle, the light,
       10   you see that it’s on the other side of the pillar or
       11   the column -- if that’s what you refer to -- you see
       12   it on the eastbound lane.
       13                After that, you see lights, which I told you
       14   is like a flash of lights.          Then you see a second
       15   flash of lights.       And like I told you, due to the
       16   fence, you can’t tell if it’s on the westbound or the
       17   eastbound lane.
       18          Q.    So if I hear you correctly, your answer was,
       19   at 4:55 on this tape, you’re telling me you can’t tell
       20   if those flashes of lights are on the eastbound lanes
       21   or on the westbound lanes?
       22          A.    I can tell --
       23                MR. RODRIGUEZ:      Objection to form.
       24          Argumentative.
       25                THE WITNESS:      I can tell what the second



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 196 of
                                      368



                                                                       Page 195
        1           pillar is.    Yes, I can tell you what the second
        2           pillar -- because the pillar or the column is
        3           obstructing the vehicle.         So by it being --
        4   BY MR. SWITKES:
        5           Q.   Well, it can’t be in the westbound lanes if
        6   the column is blocking that vehicle; wouldn’t that be
        7   fair to say?
        8                THE WITNESS:      That’s what I just told you.
        9                MR. RODRIGUEZ:      Objection to form.
       10                MR. SWITKES:      Excuse me?
       11                THE WITNESS:      That’s what I just explained
       12           to you.   How do you know the second flash, the
       13           third flash, and the other, is blocked?
       14   BY MR. SWITKES:
       15           Q.   Okay.    But you would admit ma’am, that the
       16   columns, which are in between the eastbound lanes and
       17   the westbound lanes, if you’re looking from the church
       18   video where this is taken from, those columns wouldn’t
       19   obscure any vehicles in the westbound lanes, would
       20   they?
       21                MR. RODRIGUEZ:      Form.
       22                THE WITNESS:      No.   Sir, I’m not saying that,
       23           and I’m not going agreeing.         I’m saying -- what
       24           I’m telling you is that from the view that we
       25           have here from the church, that big column



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 197 of
                                      368



                                                                       Page 196
        1          obstructs the vehicle.         Because you can see that
        2          it cuts out the object, which is a vehicle.
        3          After the second flash of light and the third
        4          flash of light, you don’t see that.
        5                Now, if you have a better view or a zoom-in
        6          of that camera, then I can answer that question.
        7          But, like I said, the palm tree, the black fence,
        8          the white fence, or the white border of the
        9          fence, and even on the other side of that
       10          property, looks to be like it could be a fence or
       11          something.     You could even see it on the part
       12          where you have that dot.         I don’t know if it’s a
       13          green door, or what it is.         You can’t -- It’s not
       14          clear.
       15   BY MR. SWITKES:
       16          Q.    And you testified that your vehicle has
       17   lights and sirens.        So your overheads and your
       18   headlights are on, but yet at 4:55, there is not one
       19   vehicle from the time this video started till this
       20   point, which shows any police vehicle in the westbound
       21   lanes coming eastbound; isn’t that true?
       22                MR. RODRIGUEZ:      Objection to form.
       23                THE WITNESS:      Well, sir, that’s your
       24          opinion.     Because I just told you, it’s not a
       25          clear video.     I just told you that if you have



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 198 of
                                      368



                                                                       Page 197
        1          another video clip or you can zoom in, then I can
        2          answer the question.
        3   BY MR. SWITKES:
        4          Q.    So you’re saying that the average person
        5   looking at what we’ve looked at, wouldn’t be able to
        6   tell that all the vehicles, so far in the video, are
        7   all on the eastbound lanes; is that what you’re
        8   saying?
        9                MR. RODRIGUEZ:      Objection to form.
       10          Argumentative.
       11                THE WITNESS:      I’m not saying what the
       12          average person -- I’m answering for myself.              I’m
       13          not answering in general.
       14                MR. SWITKES:      Okay.    Play a few more
       15          seconds, Devang.
       16                (Video recording is played.)
       17                MR. SWITKES:      Stop it again.
       18                (Video recording is stopped.)
       19   BY MR. SWITKES:
       20          Q.    Did you see the movement of all of the
       21   vehicles in the eastbound lanes with their headlights
       22   on, ma’am?
       23          A.    Yes, I see the vehicle with the headlights
       24   on.
       25          Q.    Did you see any vehicle traveling eastbound



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 199 of
                                      368



                                                                       Page 198
        1   in the westbound lanes, up until the time we stopped
        2   the video at 4:56?
        3                MR. RODRIGUEZ:      Objection to form.
        4                THE WITNESS:      Again, I’m going to repeat,
        5          the lane is not clear due to a palm tree, a black
        6          fence, a white border fence on the top and on the
        7          other property.
        8   BY MR. SWITKES:
        9          Q.    So the answer to the question is you have
       10   not been able to see any headlights or overhead lights
       11   on a police vehicle, up until 4:56 on the video,
       12   despite all the obstructions you talked about to this
       13   point, correct?
       14                MR. RODRIGUEZ:      Objection to form.
       15                THE WITNESS:      That’s not my answer.        My
       16          answer is that I cannot see it.           It’s not clear
       17          on the video.
       18   BY MR. SWITKES:
       19          Q.    Okay.
       20          A.    I’m not giving you an answer.          I’m telling
       21   you that I cannot see it.          Now, if that’s what you
       22   want me to say, then that’s something different.
       23                I’m answering you as to what I’m seeing here
       24   in the video.      Now if that’s the answer that you want,
       25   I can’t give it to you, because I can’t see it



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 200 of
                                      368



                                                                       Page 199
        1   clearly.
        2          Q.    Ma’am, I only want the truth.          And the
        3   question is that anybody looking at this video could
        4   clearly see numerous police vehicles and the Machado
        5   vehicle in the eastbound lanes of the street, correct?
        6                MR. RODRIGUEZ:      Objection to form.
        7   BY MR. SWITKES:
        8          Q.    You don’t have any trouble seeing those
        9   vehicles on the eastbound side, do you?
       10                MR. RODRIGUEZ:      Form.
       11                THE WITNESS:      Of course not.      There’s
       12          nothing obstructing it but the pillar, which is
       13          the column.
       14                Again, I’m going to tell you again --
       15   BY MR. SWITKES:
       16          Q.    It’s obstructed but only to --
       17          A.    Do you want to go ahead and talk and I’ll
       18   listen?     We can’t both --
       19          Q.    Go ahead.     I’ll let you explain why you can
       20   see vehicles only on the eastbound side of the street,
       21   which is further away from the video camera, than you
       22   can see on the westbound side of the street.               Go
       23   ahead, answer.
       24                MR. RODRIGUEZ:      Form.
       25                THE WITNESS:      Okay.    Because, of course,



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 201 of
                                      368



                                                                       Page 200
        1          because of the angle of where the camera is
        2          positioned.     Maybe if the camera was positioned
        3          somewhere else, or you had another clip from
        4          another direction, then you can see both the
        5          westbound and the eastbound lane.
        6   BY MR. SWITKES:
        7          Q.    So as the video is recording it in real
        8   time, only the westbound lanes would be obstructed, is
        9   what your testimony is?
       10                MR. RODRIGUEZ:      Objection to form.
       11                THE WITNESS:      No, because if you look at
       12          the video and you see in the church where they
       13          have, one, two, three, spaces, marked
       14          handicapped, and you look out into the street,
       15          you can see that clearly.         But you can’t see
       16          on top of the clip -- on the top of the screen,
       17          you can’t see the lane clear.
       18   BY MR. SWITKES:
       19          Q.    Okay.    Can you see the headlights on the
       20   eastbound lanes, ma’am?
       21          A.    I see headlights in the eastbound lane.             I
       22   see the --
       23          Q.    How many of those headlights do you see?
       24          A.    Excuse me?
       25          Q.    Can you count how many vehicles there are



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 202 of
                                      368



                                                                       Page 201
        1   with their headlights that you can visualize further
        2   away from the church?
        3           A.    Headlights, I only see the first vehicle at
        4   a stop sign.        You see the two dots that appear to be
        5   headlights.
        6           Q.    In the eastbound lanes, right?
        7           A.    In the eastbound -- but that’s just two
        8   dots.     That could be headlights, the same way it could
        9   be the lights from the police vehicle.
       10           Q.    Okay.    And then go just to this second
       11   column.      Can you see what appears to be the first
       12   headlight of another vehicle on the eastbound lane?
       13           A.    Which your --is that where you have the
       14   cursor at?
       15           Q.    No.     It’s going to be in that middle one,
       16   right there; do you see that?
       17           A.    Okay.    You keep moving your cursor.
       18                MR. SWITKES:      Move it back to the second
       19           column.
       20   BY MR. SWITKES:
       21           Q.    There we go.     Do you see --
       22           A.    Okay.    That is a light.      That can be
       23   headlights, the same way it can be police headlights.
       24           Q.    Okay.
       25           A.    It could go either way.        It could be



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 203 of
                                      368



                                                                       Page 202
        1   headlights of a vehicle, or it could be the headlights
        2   of a police vehicle.
        3                MR. SWITKES:      Okay.    And move it back one
        4          more column Devang.
        5   BY MR. SWITKES:
        6          Q.    Do you see another vehicle’s headlights?
        7          A.    Right.    There you see two dots.         You see
        8   another flash of light on the top.
        9          Q.    And --
       10          A.    But none of those three lights -- those
       11   three that you saw, none of them look the same.
       12          Q.    Okay.    And would you perceive to be that
       13   vehicle that is now being pointed out to the left of
       14   the third column, to be a police vehicle; or is that
       15   too obscure for you, ma’am?
       16          A.    That could be a police vehicle.           It could be
       17   a police vehicle, or it could be two vehicles.               It
       18   could be a total of four headlights.
       19          Q.    Okay.    And there’s no question in your mind
       20   that vehicle is also in the eastbound lanes, right,
       21   ma’am?
       22          A.    Excuse me?
       23          Q.    There’s no question that that vehicle at the
       24   third column would be in the eastbound lane, correct?
       25          A.    Yes, it’s in the eastbound lane.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 204 of
                                      368



                                                                       Page 203
        1          Q.    And in this vehicle, now at 4:56, do you see
        2   what you perceive to be any headlights, or any lights
        3   whatsoever, from any vehicle in the westbound lanes,
        4   yes, or no?
        5                MR. RODRIGUEZ:      Objection.
        6                THE WITNESS:      Can you remove that palm tree,
        7          to make it clearer?
        8   BY MR. SWITKES:
        9          Q.    We can’t remove any of the obstacles from
       10   this video.
       11                So the question is simply, despite whatever
       12   obstacle you believe exists, do you see -- have you
       13   seen, up until this point in the video, any headlights
       14   in the westbound lanes, yes, or no?
       15                MR. RODRIGUEZ:      Objection to form.
       16                THE WITNESS:      Again, I told you I can’t
       17          answer that question.        Because it’s not clear.
       18   BY MR. SWITKES:
       19          Q.    You can say, I did see it.          Or you can say,
       20   I didn’t see it.       But you can’t say, I can’t say.
       21          A.    Well, if I can’t -- If I tell you that I
       22   don’t have a clear view, I cannot say yes or no.                I do
       23   not have a clear view.
       24          Q.    So you have a clear enough view of all the
       25   vehicles you’ve identified, or all the lights you’ve



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 205 of
                                      368



                                                                       Page 204
        1   identified, in the eastbound lanes.            But as the video
        2   is rolling, you haven’t once seen any light in the
        3   westbound lane.        But you can’t say that that’s true?
        4                 MR. RODRIGUEZ:     Objection to form.
        5                 THE WITNESS:     It’s not saying it’s true or
        6          not.    I’m saying the view of the angle of the
        7          camera -- I guess you’re looking at the same
        8          video that I’m looking at.         It’s not a clear
        9          view.
       10   BY MR. SWITKES:
       11          Q.      So your testimony is that up until 4:56, you
       12   haven’t been able to view one light in the westbound
       13   lanes; isn’t that correct?
       14                 MR. RODRIGUEZ:     Objection to form.        Asked
       15          and answered.
       16                 THE WITNESS:     My testimony is that I do not
       17          have a clear view.       That’s the testimony.        That’s
       18          what I’ve been telling you for the past minute or
       19          so that we’ve been discussing this.
       20   BY MR. SWITKES:
       21          Q.      Okay.   Just to give you a better view, I’ll
       22   let it play a little bit longer.            And I want you to
       23   pay particular attention to the westbound lanes,
       24   despite any obstructions, to see if you can point out
       25   a headlight or a light in the westbound lanes.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 206 of
                                      368



                                                                        Page 205
        1                MR. SWITKES:      Go ahead, Devang.       Play a
        2          bit more.
        3                (Video recording is played.)
        4                MR. SWITKES:      Stop it.
        5                (Video recording is stopped.)
        6   BY MR. SWITKES:
        7          Q.    Can you now visualize, despite all the
        8   obstructions, headlights or overhead lights on any
        9   vehicles in this picture stopped at 4:59?
       10          A.    Now if you review it very slowly, like you
       11   told me to watch carefully -- if you review it -- if
       12   you rewind just a little bit, you will see what
       13   appears to be lights on the eastbound -- on the
       14   westbound lane.
       15                MR. SWITKES:      Okay.    Go back again, Devang.
       16          We all want to see what you thought you saw.
       17                (Video recording is played.)
       18   BY MR. SWITKES:
       19          Q.    And tell them where to stop it where you saw
       20   a headlight in the west lane.
       21                Stop it now?
       22          A.    No.     Keep going. Right there.       Stop.
       23                (Video recording is stopped.)
       24   BY MR. SWITKES:
       25          Q.    Nope.    Any -- so you saw one in there?



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 207 of
                                      368



                                                                       Page 206
        1          A.    Well, I saw the flash of a light.
        2          Q.    Okay.    You saw a flash from a vehicle in the
        3   westbound lanes, when this clearly shows there’s still
        4   no vehicle in the westbound lanes, right?
        5                MR. RODRIGUEZ:      Objection to form.
        6   BY MR. SWITKES:
        7          Q.    Right?
        8          A.    (No audible response.)
        9          Q.    Right?
       10          A.    Did you hear that I said I saw a flash of a
       11   light?
       12          Q.    Okay.    We know we see --
       13          A.    You saw it right on top -- it was right on
       14   top of the palm tree that I was telling you that was
       15   in the camera in the corner of -- if you look on the
       16   top right-hand corner where the fence meets with the
       17   L-shape, where the palm tree is, not that flash that
       18   you see up there now, but right before that flash came
       19   out, you saw a flash.
       20          Q.    Okay.    Are you telling me that came from a
       21   vehicle in the westbound lane, yes, or no?
       22                MR. RODRIGUEZ:      Form.
       23                THE WITNESS:      I’m telling you what I see.
       24   BY MR. SWITKES:
       25          Q.    Okay.    Now in this video stopped at exactly



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 208 of
                                      368



                                                                       Page 207
        1   this spot, do you see where Lieutenant Luis’ vehicle
        2   is?
        3           A.    Yes, I do.
        4           Q.    And where is it in relation to the pillar
        5   where the Machado vehicle is stopped?
        6           A.    It’s right where -- first you see Antonio
        7   Luis’ vehicle.         Then you see the pillar.       Then you see
        8   the pillar west of that.         And then you see a fuzz,
        9   which is Lester Machado’s car.           And then you see a
       10   flash of light.        And you can see a pole.        You see a
       11   pole.    And then it’s the opening of the median, that
       12   has a palm tree in the middle.           But the palm tree is
       13   not in the middle of the street.            It’s on the property
       14   of the church.
       15           Q.    Right.
       16           A.    And then you see something that’s fuzzy.            I
       17   don’t know what it is.         It could be a person.        I don’t
       18   know what it is.         Then you have another pillar.         Then
       19   you have the palm tree.         You have something fuzzy
       20   there.       I don’t know what it is.       And then you have a
       21   flash of lights.
       22           Q.     Okay.    And ma’am --
       23           A.     But you can’t see the street.        Because
       24   again, you can’t see the street.            Because again, you
       25   have the black gate with the top border that is



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 209 of
                                      368



                                                                       Page 208
        1   blocking -- completely blocking the traffic.               It’s
        2   blocking the traffic lane.
        3          Q.    Okay.    So between the pillar before the
        4   Machado vehicle in this video, which would be to our
        5   right, and the pillar that he is up against, there is
        6   no police vehicle between those two pillars on the
        7   west side, is there?
        8          A.    Repeat the question.
        9          Q.    Between the two pillars that are on the
       10   outside of this intersection, there are no police
       11   vehicles on the west side of this road, are there?
       12                MR. RODRIGUEZ:      Form.
       13                THE WITNESS:      Because I’m telling you, you
       14          can’t even see the street.         All you see is a
       15          little piece of the sidewalk.          You can’t see the
       16          street.
       17   BY MR. SWITKES:
       18          Q.    Oh, so you can’t see any street to the right
       19   of this --
       20          A.    No, you can’t see -- I told you the palm
       21   tree is there --
       22          Q.    Ma’am, when I’m speaking, you can’t be
       23   speaking.
       24          A.    Okay.    Then it’s the same thing.
       25          Q.    I won’t interrupt you.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 210 of
                                      368



                                                                       Page 209
        1                So let’s start with that again.           There is a
        2   pole in this planter in the church parking lot.                Can
        3   you see that, ma’am?
        4          A.    A what?
        5          Q.    There is a utility pole.
        6                MR. SWITKES:      Devan, can you --
        7   BY MR. SWITKES:
        8          Q.    Right there.      Do you see that pole, ma’am?
        9          A.    Permission to speak.        Yes, I see that pole.
       10          Q.    Okay.    Do you see the street on the
       11   westbound lanes between the pole and the next pole
       12   with the gate?
       13          A.    Yes.
       14          Q.    Do you see a car in that area on the street
       15   westbound?
       16          A.    No.
       17          Q.    Okay.    And if you go to the right of there,
       18   can you see the street between the fence?
       19          A.    You see the street.
       20          Q.    Do you see any police car with its
       21   headlights and emergency lights on in the westbound
       22   lanes in this photo?
       23          A.    No.
       24          Q.    Do you see -- so if there is no police
       25   vehicle there, that’s exactly where you described your



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 211 of
                                      368



                                                                       Page 210
        1   vehicle was; isn’t that correct?
        2                MR. RODRIGUEZ:      Objection to form.
        3                THE WITNESS:      Sir, you’re incorrect.        I
        4          never said that.      I said that my vehicle, okay,
        5          remember, if you look backward, if you have any
        6          way of reading my deposition from February 2nd,
        7          and I said it today when the other attorney
        8          questioned me -- I said that after the PIT
        9          maneuver, that the car spun out of control and
       10          hit the pillar, Tony Luis continued driving.
       11                That’s where you see his car stopped.             And
       12          then she asked me, how far was your car from
       13          Lester Machado’s vehicle when it struck the
       14          pillar, which is the column.          And I said, it
       15          wasn’t too far.      It was pretty close.
       16                And she said, okay, well, can you give me an
       17          idea using cars.      And I said, well, to be on the
       18          safe side, I would say about three.
       19                I never said -- okay, to make it clear, I
       20          never said that my vehicle was parallel to Tony
       21          Luis’ vehicle after the PIT maneuver was
       22          administered and that my car was stopped right
       23          next to his car.      I never said that.        So I don’t
       24          know where you got that from.
       25   BY MR. SWITKES:



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 212 of
                                      368



                                                                       Page 211
        1          Q.    Are you done?
        2          A.    Are you done?
        3          Q.    I am not even close to done.
        4          A.    Okay, perfect.      So we have enough time.
        5          Q.    You’re done.      Okay.
        6                So if you said you were the closest vehicle
        7   today to the Lester Machado vehicle, you obviously can
        8   see headlights and police vehicles that are much
        9   closer than any vehicle visible in the westbound
       10   lanes, because there are none, correct, ma’am?
       11                MR. RODRIGUEZ:      Objection to form.
       12                THE WITNESS:      Sir, on this camera angle
       13          here, you do not see my vehicle.           My vehicle --
       14          okay, and if you want, we can bring it up and
       15          someone can share the screen.          After I stopped my
       16          vehicle and exit my vehicle, my vehicle was never
       17          moved again.
       18                And if you want, you can go online and you
       19          can bring this up on Channel 7, or you can U-Tube
       20          it, and you’ll see exactly where my vehicle is
       21          that has a better angle, where it is not
       22          obstructed.     Because it’s a full view of the
       23          street.
       24   BY MR. SWITKES:
       25          Q.    Try to answer my question.          On this video,



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 213 of
                                      368



                                                                       Page 212
        1   at this point, your vehicle is not in the
        2   intersection, which is encompassed between the two
        3   metrorail pillars, correct?
        4                MR. RODRIGUEZ:      Objection to form.
        5                THE WITNESS:      I --
        6   MR. SWITKES:
        7          Q.    I don’t want to talk about any other video.
        8   I want to talk about this video and the image you have
        9   in front of you.
       10                MR. RODRIGUEZ:      Objection to form.
       11   BY MR. SWITKES:
       12          Q.    Is your vehicle between these two pillars,
       13   yes, or no?
       14          A.    What was the question?
       15          Q.    Is your vehicle visible between the two
       16   pillars encompassing this intersection, yes, or no?
       17                MR. RODRIGUEZ:      Objection to form.
       18                THE WITNESS:      Well, from the video, no.
       19          and from what happened in that incident that
       20          night, no.     Because I never said my car was
       21          between the two pillars.         I don’t know why you
       22          keep putting my car between the two pillars.              I
       23          never testified that my car was between the two
       24          pillars.
       25   BY MR. SWITKES:



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 214 of
                                      368



                                                                       Page 213
        1           Q.      You testified your car was the closest to
        2   the Machado vehicle.        And it’s clearly not even close
        3   to being the closest vehicle; isn’t that true?
        4                MR. RODRIGUEZ:      Objection.      Argumentative.
        5                THE WITNESS:      Because you don’t have a clear
        6           view.     Give a clip where you can see a clear
        7           view, and then I can testify to it.
        8   BY MR. SWITKES:
        9           Q.      Ma’am, this video isn’t even close to
       10   finished.       And trust me, we’re going to show you
       11   exactly when your vehicle shows up.
       12                MR. SWITKES:      Play a little bit more of this
       13           please.
       14                MR. RODRIGUEZ:      Move to strike your
       15           gratuitous commentary.
       16                (Video recording is played.)
       17                MR. SWITKES:      Stop.
       18                (Video recording is stopped.)
       19   BY MR. SWITKES:
       20           Q.      Did you see the puff of smoke, ma’am?
       21           A.      Yes.
       22           Q.      Did you see any vehicles in the westbound
       23   lane?
       24           A.      Do I see it?   No, again, because it’s
       25   obstructed.       Do you see the lights -- the flash?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 215 of
                                      368



                                                                       Page 214
        1   Because I bet you if that palm tree wasn’t there,
        2   you’d be able to see my vehicle, sir.
        3                MR. SWITKES:      Devang, move it back.
        4   BY MR. SWITKES:
        5          Q.    And during this entire sequence, when you’re
        6   seeing all the vehicles in the eastbound lane, you
        7   tell me when you see any headlights in the westbound
        8   lane, and we’ll stop the video exactly at that spot.
        9                MR. SWITKES:      Go ahead.     Play it.
       10                (Video recording is played.)
       11                MR. SWITKES:      It’s at 5:27.      Keep going.
       12                Stop.
       13                (Video recording is stopped.)
       14   BY MR. SWITKES:
       15          Q.    For the first time, ma’am --
       16                MR. SWITKES:      What is the time we have here,
       17          Devang?
       18                MR. DESAI:     AT 5:48.
       19   BY MR. SWITKES:
       20          Q.    At 5:48, are you able to see two headlights
       21   at the very top of the screen, for the first time, a
       22   vehicle coming westbound, yes, or no?
       23                MR. RODRIGUEZ:      Objection to form.
       24                THE WITNESS:      It’s not a clear view.        Let
       25          the video keep playing.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 216 of
                                      368



                                                                       Page 215
        1   BY MR. SWITKES:
        2          Q.    Do you see two headlights in the top portion
        3   of the screen, reflecting a vehicle coming westbound,
        4   yes, or no?
        5                MR. RODRIGUEZ:      Objection to form.
        6                THE WITNESS:      I can’t answer that.        Let the
        7          video keep playing to make sure that that’s what
        8          you’re saying that it did.
        9   BY MR. SWITKES:
       10          Q.    Do you see where there are two lights at the
       11   top of the screen at 5:48, yes, or no?
       12                MR. RODRIGUEZ:      Objection to form.        We
       13          missed the first part of your question.             It was
       14          very garbled.
       15   BY MR. SWITKES:
       16          Q.    Do you see two lights in the top of the
       17   screen at 5:48, in what appears to be the westbound
       18   lanes?
       19                MR. RODRIGUEZ:      Form.
       20                THE WITNESS:      No, I don’t.
       21                MR. SWITKES:      Play another five seconds,
       22          please.
       23                (Video recording is played.)
       24   BY MR. SWITKES:
       25          Q.    Do you see a vehicle that’s stopped or two



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 217 of
                                      368



                                                                       Page 216
        1   points of light in the top right-hand corner, still
        2   at 6:02, that haven’t moved, which is the only
        3   vehicle, so far, visible on this video on the
        4   left-hand lanes?
        5                MR. RODRIGUEZ:        Objection to form.
        6   BY MR. SWITKES:
        7          Q.    Do you see that ma’am?
        8                MR. RODRIGUEZ:        Form.
        9                THE WITNESS:       I saw a vehicle.        But then
       10          again, these don’t -- leave it right there.
       11                (Video recording is stopped.)
       12                THE WITNESS:       Can you see the vehicle now?
       13                MR. SWITKES:       Ma’am, I’m attempting to --
       14                Devang, keep it going.
       15                THE WITNESS:       I’m asking if you see the
       16          vehicle.
       17                (Video recording is played.)
       18                MR. SWITKES:       Right there.
       19                (Video recording is stopped.)
       20   BY MR. SWITKES:
       21          Q.    Do you see those two lights, ma’am?
       22          A.    I see those -- I see two lights, yes.
       23          Q.    Okay.     And you haven’t noticed that those
       24   lights haven’t moved in the last five seconds?
       25          A.    Rewind it just a little bit.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 218 of
                                      368



                                                                       Page 217
        1                  MR. SWITKES:    Sure.
        2                  (Video recording is played.)
        3                  THE WITNESS:    Stop.
        4                  (Video recording is stopped.)
        5                  THE WITNESS:    Press play.
        6                  (Video recording is played.)
        7   BY MR. SWITKES:
        8          Q.      Do you see four of those light?
        9          A.      Do you see the car moving?        The car is
       10   moving.     And there’s another car that has stopped.
       11   And the car hasn’t moved.          The car keeps moving.        Do
       12   you see the car keeps approaching?            It’s still -- now
       13   you can’t see the car.         Now you can see the flash of
       14   lights, and you still can’t see the car.              The car
       15   continued.      All you see is some lights, a flash of
       16   lights.     You still can’t see the car.
       17                MR. SWITKES:       Okay.    Stop it.
       18                (Video recording is stopped.)
       19                THE WITNESS:      Like I said, it’s not a clear
       20          view.    I know don’t know what you don’t
       21          understand.
       22                Now if there’s an answer that you want me to
       23          give you, then we can discuss it.            But I can only
       24          testify to what I see there and testify to what
       25          happened.     And that’s what I’m doing.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 219 of
                                      368



                                                                       Page 218
        1                I am answering your questions honestly.                I
        2          cannot sit here and tell you what didn’t happen,
        3          and what I do not see, or what is not clear.
        4                So just like there, you saw those lights
        5          moving.     Where’s the car now?        It’s nowhere on
        6          the screen.      Thank you.
        7                MR. SWITKES:       Devang, we’re going to do it
        8          again.
        9   BY MR. SWITKES:
       10          Q.    Because these two headlights in the top
       11   haven’t moved.       But those headlights, you can clearly
       12   see, went from the westbound lanes into the eastbound
       13   lanes.
       14                Did you see that, or no; I was the only one
       15   who saw that?       You didn’t see that, ma’am?
       16                MR. RODRIGUEZ:       Objection to form.        I don’t
       17          even know what you’re asking at this point.
       18                MR. SWITKES:       That’s not important.        It’s
       19          what the witness knows.         You object to the form.
       20                MR. RODRIGUEZ:       Well, actually, it is
       21          important.     I need to understand your questions
       22          that you’re asking too.
       23                MR. SWITKES:       No.   No, you don’t.
       24                MR. RODRIGUEZ:       You don’t get to teach me
       25          how to practice law, Mr. Switkes.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 220 of
                                      368



                                                                       Page 219
        1                So why don’t you ask a proper question and
        2          quit badgering this witness?
        3                MR. SWITKES:      You are making speaking
        4          objections.
        5                MR. RODRIGUEZ:      Actually, no.      I’m telling
        6          you to quit badgering this witness.
        7   BY MR. SWITKES:
        8          Q.    Ma’am, as you’re looking at this stoppage of
        9   this video, are you able to see, despite the fence,
       10   the palm trees, and anything else you might think
       11   obstructs your view, a significant number of police
       12   vehicles in the eastbound lane, or headlights in the
       13   eastbound lane?
       14          A.    You lost me.
       15          Q.    Can you see headlights in the eastbound lane
       16   at the time we stopped this video right now?
       17          A.    You’ve asked me three different questions.
       18   What’s your question, sir?
       19          Q.    That was a good try.        I asked you one.       Can
       20   you see headlights in the eastbound lane at the
       21   portion where we stopped this video right now?
       22          A.    No, I do not.      I see lights, what appears to
       23   be police lights.       I see lights -- a flashing of
       24   lights --
       25          Q.    Which lane are they in?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 221 of
                                      368



                                                                       Page 220
        1          A.      Do you want me to finish answering the
        2   question, or do you want to keep cutting me off, sir?
        3          Q.      I want you to answer what lane they’re in.
        4   That was the question.
        5                MR. RODRIGUEZ:      Well, you’ve got to let her
        6          finish answering.       If you ask her a question,
        7          you’ve got to let her finish answering before you
        8          cut her off, Mr. Switkes.         You know better than
        9          that.
       10   BY MR. SWITKES:
       11          Q.      What lane are they in?
       12                MR. RODRIGUEZ:      Objection to form.
       13                THE WITNESS:      Do you have another way of
       14          asking that question?
       15   BY MR. SWITKES:
       16          Q.      What in what lane are they in, didn’t you
       17   understand?
       18                MR. RODRIGUEZ:      Objection to form.
       19   BY MR. SWITKES:
       20                THE WITNESS:      (No audible response.)
       21   BY MR. SWITKES:
       22          Q.      Are you going to testify as to what lane
       23   they’re in, or are you still --
       24          A.      If you can be respectful and ask the
       25   question correctly, yes.         I’m not going to sit here



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 222 of
                                      368



                                                                        Page 221
        1   and let you talk to me any kind of way sir.                It’s not
        2   going to happen.
        3          Q.    Are they in the eastbound lanes, yes, or no?
        4                MR. RODRIGUEZ:      Objection to form.
        5                THE WITNESS:      Is what in the eastbound lane?
        6   BY MR. SWITKES:
        7          Q.    Excuse me?
        8          A.    Is what in the eastbound lane?
        9          Q.    The headlights and vehicles.
       10                MR. RODRIGUEZ:      Form.
       11                THE WITNESS:      There’s headlights.         I see
       12           lights, what appears to be police lights.             I see
       13           a flash of lights.
       14   BY MR. SWITKES:
       15           Q.   Are they in the eastbound or the westbound
       16   lane?
       17                THE WITNESS:      He’s not letting me finish.
       18                MR. RODRIGUEZ:      Please do not interrupt the
       19           witness while she’s answering, sir.
       20   BY MR. SWITKES:
       21           Q.   Answer the question.
       22           A.   Are you going to let me finish, or do I have
       23   to start all over again, please?
       24           Q.   For the sixth time, are they in the
       25   eastbound or westbound lanes?            You don’t need to



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 223 of
                                      368



                                                                       Page 222
        1   describe anything everybody looking at this video can
        2   see.
        3                 MR. RODRIGUEZ:      Objection to form.
        4                 THE WITNESS:      Again, what I see in the
        5           video, is what appears to be police lights and
        6           flashes of lights on the eastbound lane.
        7   BY MR. SWITKES:
        8           Q.    That wasn’t so hard, was it?
        9                 MR. RODRIGUEZ:      That’s not even a form of a
       10           question.    I wouldn’t answer it.
       11   BY MR. SWITKES:
       12           Q.    Can you see, or point out, on that same
       13   video that you were able to see lights on the
       14   eastbound lane, any lights or vehicles in the
       15   westbound lanes?
       16           A.    What do you want me to point it out with?
       17           Q.    Whatever you want, ma’am.
       18           A.    So you can see when I point it out?            When I
       19   touch this thing, it’s going to light up on your
       20   screen?
       21          Q.     Do it verbally, like you’ve done the whole
       22   deposition.      Give us a point of reference, using the
       23   columns, using the intersection, using anything you
       24   like.       Do it verbally.
       25           A.    What is the question, sir?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 224 of
                                      368



                                                                       Page 223
        1          Q.    Excuse me?
        2          A.    What is the question, sir?
        3          Q.    I’ve asked you to identify any lights or
        4   police vehicles in the westbound lanes at 6:03 of this
        5   video screen.
        6          A.    Okay.    At 6:03, like I said, and like we saw
        7   before when we got into the back and forth when
        8   Mr. Devang played the video, you can see a police
        9   vehicle in the beginning.          And then you don’t see
       10   anything else, because it’s being obstructed by the
       11   fence.
       12                So I cannot tell you, oh yeah, there’s a
       13   vehicle there, because you’re going to say, that
       14   vehicle is not there.        So it’s not a clear view.          I
       15   told you that.       And I repeated that.        And I guess you
       16   don’t understand me.        It’s not a clear view.         You saw
       17   it yourself when I told you, stop the video, play the
       18   video again.      I said, okay, there you see the car, you
       19   see the car, and now, the car disappeared.
       20          Q.    Are you done?
       21          A.    (No audible response.)
       22          Q.    Are you done?
       23          A.    (No audible response.)
       24          Q.    So I’m assuming you’re done.
       25                Looking at the video, at 6:03, I want you to



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 225 of
                                      368



                                                                       Page 224
        1   show me on this stoppage of the video, where you claim
        2   there are any headlights or police vehicles in the
        3   westbound lanes.
        4           A.   Right behind the palm tree.
        5           Q.   Which palm tree are you talking about?
        6           A.   The palm tree in the church parking lot,
        7   which is private property that belongs to the church
        8   that turned in the video -- that turned over the video
        9   to the Hialeah Police Department.
       10                Right there in the corner there is a palm
       11   tree.    And right where that palm tree is, right behind
       12   the palm tree, there’s the police vehicle.              Can you
       13   see the vehicle, sir?
       14                MR. SWITKES:      I want you to play the video
       15           again, back.
       16   BY MR. SWITKES:
       17           Q.   And I want you Madam Witness, to tell us
       18   when to stop, when you can point out headlights in the
       19   westbound lanes.
       20                MR. SWITKES:      Go ahead.     Put it back about
       21           twenty seconds, Devang.
       22                MR. DESAI:     Okay.
       23                (Video recording is played.)
       24   BY MR. SWITKES:
       25           Q.   You tell us when to stop, when you can point



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 226 of
                                      368



                                                                       Page 225
        1   out a vehicle or headlights in the westbound lane.
        2          A.    You need to rewind it some more.
        3                MR. DESAI:     Thank you, Mr. Devang.
        4                (Video recording is played.)
        5                THE WITNESS:      Thank you, Mr. Devang.
        6                Stop it.
        7                (Video recording is stopped.)
        8   BY MR. SWITKES:
        9          Q.    Now --
       10                THE WITNESS:      Mr. Devang, can you rewind
       11          again, just a little bit, not too much?
       12                (Video recording is played.)
       13                THE WITNESS:      Stop right there.
       14                (Video recording is stopped.)
       15                THE WITNESS:      And play.
       16                (Video recording is played.)
       17                THE WITNESS:      Stop.
       18                (Video recording is stopped.)
       19                THE WITNESS:      Okay.    Right before when I
       20          said stop, it went a little bit more.            You can
       21          see the light on the column where the utility
       22          pole is.    And then there’s a part where Lester
       23          Machado’s at.      That pillar there, count one, then
       24          you count two, and then you count three.             You can
       25          see the lights of the police vehicle.            But it’s



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 227 of
                                      368



                                                                       Page 226
        1           so quick that you see the light -- even the
        2           light reflects into the dark part of the property
        3           next to the church.      And if you want, you can
        4           play it again, so you can see it, and so everyone
        5           can see it.
        6                (Video recording is played.)
        7                THE WITNESS:      There.
        8   BY MR. SWITKES:
        9           Q.   Okay.    When you say, “there,” show me where
       10   you’re saying there’s a police vehicle in the
       11   westbound lane.
       12                MR. RODRIGUEZ:      Form.
       13                THE WITNESS:      Well, if you rewind it, I
       14           don’t know how I’m going to show you.           Because
       15           it’s not like I can point.
       16   BY MR. SWITKES:
       17           Q.   Just show verbally.         When I say --
       18           A.   I did.    I just said, it’s on the top where
       19   the palm tree is, like right around -- wait.
       20                Move the cursor.       You have the cursor on the
       21   palm tree.     Move it a little bit to the right.            A
       22   little bit more, can you see it reflect there?
       23                And go a little bit more into the darker --
       24   a little bit more, a little bit more, a little bit
       25   more.    You see it all in there.          A little bit more.



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 228 of
                                      368



                                                                         Page 227
        1   There, now you -- stop right there.
        2                THE WITNESS:      Now, rewind and play again so
        3          he can see the light that I’m talking about.
        4   BY MR. SWITKES:
        5          Q.    Let’s just stop it right here.           This
        6   is 4:59.     The Machado vehicle has already impacted.
        7   There are two police vehicles very close to his
        8   vehicle.     You see it in between the columns at the
        9   intersection -- you see the Luis vehicle to the middle
       10   center, way past the column.
       11                And you’re pointing to one, two, three,
       12   columns to the right, almost at the top of the
       13   photograph, as identifying a vehicle in the westbound
       14   lane, ma’am?
       15                MR. RODRIGUEZ:      Objection to form.
       16                THE WITNESS:      No, that’s not what I said.
       17   BY MR. SWITKES:
       18          Q.    So what are you pointing out, way back here,
       19   three columns back?
       20          A.    So that you can see when the vehicle --
       21   there’s a vehicle that -- I answered.             I said that
       22   there’s two vehicles when I testified, that I was the
       23   first vehicle in that lane.
       24                The second vehicle in that lane, was Officer
       25   Hernandez.     Just like you see the headlights and then



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 229 of
                                      368



                                                                       Page 228
        1   you don’t see the headlights, same thing as going on
        2   here.        You see the headlights --
        3           Q.     Okay.
        4          A.      There he goes, cutting me off again.
        5          Q.      So you’re telling us that on this video
        6   stoppage, at 4:59, your vehicle and the Hernandez
        7   vehicle are visible in the westbound lane; is that
        8   correct?
        9                  MR. RODRIGUEZ:    Objection to form.
       10                  THE WITNESS:    That’s not what I said.
       11   BY MR. SWITKES:
       12          Q.      Okay.
       13          A.      That’s not what I said.       What I said, and
       14   I’m going to repeat it again, sir, just to make sure
       15   that we’re clear -- we’re both clear -- we’re
       16   understanding this, okay?
       17                  I said -- you asked me, do you see a vehicle
       18   in that lane.       I keep telling you -- we haven’t been
       19   able to move forward.         I keep explaining to you that
       20   there’s not a clear view, because just like the palm
       21   the tree and the fence that looks dark, looks black,
       22   with the white border, which is I guess, is the fence
       23   from the other property, does not let you see a clear
       24   view of the street.
       25                  I explained that to you, I don’t know how



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 230 of
                                      368



                                                                       Page 229
        1   many times, which is fine.          I just want to make sure
        2   that we both understand.         I explained that to you.
        3                Just like we saw that vehicle cross into the
        4   camera view, you see it one minute, and the next
        5   minute you don’t see it.
        6                I’m not saying that that vehicle that came
        7   out is my vehicle.        It’s not my vehicle.        My vehicle
        8   was already -- the police vehicle was already there.
        9   If you want --
       10          Q.    Your police vehicle --
       11          A.    If you want, you can replay the video again
       12   so you can see how the lights are clear, and then the
       13   car disappears.
       14          Q.    Ma’am, we’re going to play it back as many
       15   times as you want us to.
       16                But I want you to explain as the video’s
       17   moving forward, how we can see all the vehicles in the
       18   eastbound lane, but we can’t see one vehicle in the
       19   westbound lane, which is --
       20          A.    Of course --
       21          Q.    Stop.    Let me ask the question.
       22          A.    Okay.
       23          Q.    So your vehicle -- you claim you were coming
       24   in the westbound lane.         Show me anytime you want me to
       25   stop this video.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 231 of
                                      368



                                                                       Page 230
        1                Show me where your vehicle is during the
        2   sequence, even as it moves in between these palm trees
        3   or these poles, or the fences.           It has to be visible
        4   with headlights coming.         You’re seeing all the
        5   vehicles visible in the eastbound lanes, aren’t you?
        6                MR. RODRIGUEZ:      Objection to form.
        7                THE WITNESS:      You can see the other vehicles
        8          because there’s nothing obstructing -- the only
        9          thing that obstructs the other vehicle is the
       10          column, which is the pillar.          And it obstructs
       11          it, meaning that it cuts it out.
       12                But because of the fence -- again, because
       13          of the fence, okay, and the palm tree, you cannot
       14          see it.
       15                If you follow -- if you follow the sidewalk
       16          that’s in front of the church, follow it from one
       17          corner to the other, we all know there’s a
       18          sidewalk there, we know the sidewalk goes all the
       19          way to the other street, all the way to 37th
       20          Avenue, where there’s a traffic light.
       21                You see -- I know you see the sidewalk.             Do
       22          you see the sidewalk after the palm tree and that
       23          corner?    No, you do not see the sidewalk.           And we
       24          all know there’s a sidewalk there.
       25                The sidewalk cannot be seen due to the fact



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 232 of
                                      368



                                                                       Page 231
        1          of the angle of the camera and the obstruction of
        2          the fence.
        3                 That’s what I’ve been trying to tell
        4          you.    I don’t know which other way I can explain
        5          it to you.
        6                 That’s why I told you if you have another
        7          clip or another angle, you can see the police
        8          vehicle, even if you go by the evidence that the
        9          Hialeah Police Department provided, when they
       10          took overalls of the pictures, you will also see
       11          where my vehicle was stopped.
       12                 If you also go into U-tube -- you can go to
       13          Channel 10, and you can go into Channel 7, and
       14          you can go into U-tube, you will also see that.
       15                 Now, from the church, you’re not going to
       16          see it, because it’s obstructed.           Just like you
       17          can’t see the sidewalk, it’s the same exact
       18          thing, sir.
       19   BY MR. SWITKES:
       20          Q.     Can you see the sidewalk between the two
       21   columns at the stopped video right now, ma’am?
       22          A.     Can I see where, the sidewalk, where?
       23                 MR. RODRIGUEZ:     Objection to form.
       24                 MR. SWITKES:     Can you put your cursor
       25          between the two columns and show the sidewalk in



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 233 of
                                      368



                                                                       Page 232
        1          front of the church, Devang?
        2   BY MR. SWITKES:
        3          Q.    Can you see the sidewalk, ma’am?
        4          A.    Yeah, but I never said my vehicle was there.
        5   That’s not where I placed my vehicle, sir.              That is
        6   not what I said.
        7                You keep thinking that I testified that my
        8   car was parallel to Tony’s car, after he administered
        9   the PIT maneuver.
       10                And I never testified to that.           I never
       11   testified -- if you want, we can take a short break,
       12   and you can pull up my depo from -- my transcript from
       13   my depo, and you can read it.
       14                I never testified that my vehicle was
       15   parallel past Lester Machado’s vehicle.             I never
       16   testified to that, because that never happened.
       17          Q.    Okay.    Can I ask the question again?
       18                MR. DESAI:     Mr. Switkes, hang on a second.
       19          We seemed to have lost Christine Welstead.              So
       20          before we go further.        Hold tight.     I’m going
       21          to try to call.
       22                MR. SWITKES:      Okay.
       23                MR. RODRIGUEZ:      While you do that, I’m going
       24          to go to the bathroom.
       25                MR. DESAI:     Okay.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 234 of
                                      368



                                                                       Page 233
        1                (Pause in the proceeding.)
        2                MS. WELSTEAD:      Apologies, continue.
        3   BY MR. SWITKES:
        4          Q.    Ma’am, you did testify today that you went
        5   up to the Lester Machado vehicle when the Metro-Dade
        6   officer did, is that correct?
        7          A.    I couldn’t hear you.        I’m sorry.     Give me
        8   just one second.       I couldn’t hear your question.
        9          Q.    You testified today that you went up to the
       10   Lester Machado vehicle with a Metro-Dade officer,
       11   correct?
       12                THE WITNESS:      That I did what?       I couldn’t
       13          hear him.
       14                MR. RODRIGUEZ:      It’s coming through a little
       15          garbled.     I don’t know if you’ve gotten a little
       16          further away from your mic, or what the problem
       17          is, but --
       18                MR. SWITKES:      Can you hear me?
       19                MR. RODRIGUEZ:      That’s better.       It’s a
       20          little better.
       21                MR. SWITKES:      I’ve got it turned up 100
       22          percent.
       23   BY MR. SWITKES:
       24          Q.    You testified today, ma’am, that you walked
       25   up to the Lester Machado vehicle at the same time as a



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 235 of
                                      368



                                                                       Page 234
        1   Metro-Dade officer, correct?
        2          A.    No.     I said that I walked up -- when I
        3   walked up to Lester Machado, he was outside of his
        4   vehicle before he took his last breath.             And then the
        5   Metro-Dade officer was walking up then.             And then when
        6   I walked away, the Miami-Dade officer stayed there
        7   with the body of Lester Machado.
        8          Q.    Okay.    But you will admit that you weren’t
        9   the first officer to walk up to Lester Machado’s
       10   vehicle after the crash, correct?
       11          A.    Yes, I was.
       12          Q.    Ma’am, do you remember watching the video,
       13   where, number one, over the dispatch you heard that
       14   Lieutenant Luis asked for a shield, correct?
       15          A.    Say that again.
       16          Q.    Lieutenant Luis asked for a shield at the
       17   scene; isn’t that correct?
       18          A.    I don’t remember that.
       19          Q.    And then nobody had a shield, so Lieutenant
       20   Luis put on his SWAT vest before he approached,
       21   correct?
       22          A.    You said, because everyone had a shield?
       23          Q.    Nobody had a shield, so Lieutenant Luis put
       24   on his SWAT vest; are you aware of that?
       25          A.    That, I don’t -- I cannot testify to that.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 236 of
                                      368



                                                                       Page 235
        1   Because I didn’t see him put his vest on.              So I cannot
        2   testify to that.
        3           Q.   And then Lieutenant Luis was the first
        4   person that approached the body; isn’t that correct?
        5           A.   The body?     He approached the vehicle, not
        6   the body.
        7           Q.   The body and the vehicle were pretty close
        8   to each other, weren’t they?
        9           A.   Sir, we approached the vehicle on the
       10   driver’s side.       The body was outside of the vehicle on
       11   the passenger’s side.
       12           Q.   Who is, “we approached the vehicle on the
       13   driver’s side”?
       14           A.   Okay, when I first went up to the vehicle,
       15   as I was walking up and I make contact with -- what I
       16   mean when I say I made contact with, is when I saw
       17   Lester Machado. a few feet behind me was Officer
       18   Hernandez.
       19           Q.   Okay.    So you --
       20           A.   That’s what I meant by “we.”
       21           Q.   Okay.    And you walked up on the driver’s
       22   side, is what you’re saying, correct?
       23           A.   Negative.     I did not walk up on the driver’s
       24   side.    I walked on the passenger’s side.
       25           Q.   You and Officer Hernandez, and you were the



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 237 of
                                      368



                                                                       Page 236
        1   first two to approach the car?
        2          A.     I approached the vehicle -- I mean, I
        3   approached his body first.          I walked towards the
        4   vehicle.      When I’m walking towards the vehicle, he’s
        5   already laying on the ground, on the passenger side.
        6          Q.     Listen to my --
        7          A.     When I walked up to the vehicle, okay, on
        8   the driver’s side that he’s laying there, I made eye
        9   contact with him.       A few steps behind me is Teannie
       10   Hernandez.
       11          Q.     Let me ask you for a third time:          Who is the
       12   first officer to approach the car and the body?
       13                 MR. RODRIGUEZ:     Form.
       14                 THE WITNESS:     The first officer to approach
       15          the car was Lieutenant Tony Luis.           And I believe
       16          that there was another officer with him.             For
       17          sure, for sure, a hundred percent, Tony Luis
       18          approached the vehicle.        There was another
       19          officer.    I can’t tell you who the other officer
       20          was.    But it was Lieutenant Tony Luis.           And he
       21          approached the vehicle.
       22   BY MR. SWITKES:
       23          Q.     And he --
       24          A.     He didn’t approach the body.         He approached
       25   the vehicle.      So to answer your question, Tony Luis



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 238 of
                                      368



                                                                       Page 237
        1   approached the vehicle.
        2                I approached the vehicle and ended up on the
        3   passenger side where Lester Machado’s body was laying
        4   on the ground outside of the vehicle, when he was
        5   still breathing, until he took his last breath.
        6          Q.    Did you testify in your deposition that you
        7   saw Lester Machado open the car door and fall out of
        8   the vehicle, yes, or no?
        9          A.    Say that again.
       10          Q.    Did you testify during the deposition that
       11   you saw Lester Machado open the vehicle and fall onto
       12   the pavement?
       13          A.    Yes.    I testified that I saw him reaching
       14   from inside his vehicle, him being in the driver’s
       15   side -- no, being in the driver’s seat, he reaches to
       16   the back of the vehicle.         The door of the rear
       17   passenger side opens, he makes his way to the
       18   backseat, and then he falls out of the car.
       19                Well, he -- how can I put it?          It’s not that
       20   he crawls.     He doesn’t stand up.         But he maneuvers his
       21   way out.     I don’t know how to explain it.           And he
       22   falls onto the floor or the pavement.             And he’s laying
       23   next to his car on the driver’s side.
       24          Q.    And where were you when that happened,
       25   physically?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 239 of
                                      368



                                                                       Page 238
        1          A.    Outside my police vehicle.
        2          Q.    And where was that in the roadway, ma’am?
        3          A.    What do you mean, where was what in the
        4   roadway?
        5          Q.    Where was your vehicle in the roadway, in
        6   relation to Lester Machado’s vehicle, when you say you
        7   saw what you just testified to?
        8          A.    Okay.    You see, we still have this screen
        9   up?    Well, I have it on this, and I don’t know if you
       10   have it on your end.        But if you can see the screen
       11   that’s up?     Can you see it?
       12          Q.    I see the screen.
       13          A.    Do you have the church screen up on your
       14   screen, sir?
       15          Q.    Yes.    I just said, yes.
       16          A.    Okay.    I didn’t hear you.
       17                Okay.    Do you see where the palm tree is in
       18   the corner of the lot?
       19          Q.    Yes.
       20          A.    Right behind the palm tree, okay, closer to
       21   that pillar.      Closer to the pillar, right, is where my
       22   vehicle was.
       23          Q.    Your -- so you can see the roadway through
       24   the palm trees, correct, ma’am?
       25                MR. RODRIGUEZ:      Objection to form.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 240 of
                                      368



                                                                       Page 239
        1                 THE WITNESS:     Sir, I’m talking to you about
        2          the palm trees.      I’m trying to give you an idea
        3          so you can place the vehicle.          I’m not saying my
        4          car was on the palm tree.
        5   BY MR. SWITKES:
        6          Q.     Can you see any headlights visible on the
        7   roadway through those palm trees?
        8          A.     Do you see any what?       I’m sorry.
        9          Q.     Headlights, or overhead flashing lights from
       10   a police vehicle, in the westbound lane?
       11          A.     Do you see any -- no I don’t see any here on
       12   the video.      No, I don’t.
       13          Q.     But that’s where you claim your vehicle was.
       14   And this is a video real time.           But you’re claiming
       15   you could see all these other vehicles, but not yours?
       16                 MR. RODRIGUEZ:     Objection to form.
       17                 THE WITNESS:     No.   I said that you can see
       18          the vehicles on that lane, just the same way that
       19          you saw for yourself.
       20                 You just don’t want to admit to it, that
       21          when you first saw the vehicle, you said, does
       22          that look like headlights to you.           And I said,
       23          yes.    And then I said, there, you see, you see
       24          it, you see it, and now the car disappeared.
       25   BY MR. SWITKES:



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 241 of
                                      368



                                                                       Page 240
        1          Q.    Amazing how that happens.
        2          A.    Yeah.    I know.    Maybe a UFO picked up the
        3   car and took it.
        4          Q.    If we watch the video -- and roll it.
        5                MR. SWITKES:      Let’s roll the video a little
        6          further.
        7                (Video recording is played.)
        8   BY MR. SWITKES:
        9          Q.    And I want you to identify when you come
       10   into the picture approaching the vehicle.
       11          A.    Stop it right there.
       12                (Video recording is stopped.)
       13                THE WITNESS:      Okay.    Stop it right there.
       14          And it came out before.          But if you stop right
       15          there, do you see the palm tree that we were
       16          talking about before?
       17                MR. SWITKES:      The palm tree is still there.
       18                THE WITNESS:      But you pressed play.        So...
       19                MR. DESAI:     I re-winded it.
       20                THE WITNESS:       Okay.    Okay, sir.    Mr. Devang,
       21          the palm tree that we were talking about that’s
       22          in the corner, okay, you see those lights there
       23          on the top, those lights?          Okay.   From that flash
       24          okay, the flash is not being blocked by the
       25          pillar.



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 242 of
                                      368



                                                                       Page 241
        1                If that police vehicle with the lights on,
        2          was on the eastbound lane, we would not be seeing
        3          that flash like that, on that side of the pillar.
        4          So if I see the flash of that light, okay, it
        5          lets you know that there’s a police vehicle
        6          there.
        7                And that’s why I said, from this angle, from
        8          the actual camera from the church, you don’t see
        9          the vehicle.
       10                And that’s why I told him that if he wanted
       11          to, he can play Channel 7, or Channel 6, or
       12          whatever channel it came on, and you would see
       13          exactly where my vehicle was positioned.
       14                MR. SWITKES:      Okay.    Put the tape on again,
       15          so we’ll be able to see where those light are
       16          coming from.
       17                (Video recording is played.)
       18   BY MR. SWITKES:
       19          Q.    Those are all behind the pillar, ma’am, on
       20   the eastside.
       21                (Video recording is stopped.)
       22          A.    No, it’s not, sir.
       23          Q.    Oh.
       24          A.    No, it’s not.
       25          Q.    Oh, okay.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 243 of
                                      368



                                                                       Page 242
        1                 MR. SWITKES:     Keep playing the video.
        2                 (Video recording is played.)
        3                 MR. SWITKES:     Stop.
        4                 (Video recording is stopped.)
        5   BY MR. SWITKES:
        6           Q.     The car door just opened.       We’re at 5:31
        7   or 2.    You’re saying we should be able to see your
        8   vehicle at this point in the westbound lane?
        9                 MR. RODRIGUEZ:     Form.
       10                 THE WITNESS:     The vehicle’s been there.
       11   BY MR. SWITKES:
       12           Q.     It’s there.   So show us where it is.
       13           A.     I already explained that to you.         Do you
       14   want me to explain it again?           I’ll explain it again.
       15           Q.     No, I don’t want you to explain.         I want you
       16   to -- let Devang put the pointer again and show us.
       17   Tell him to move right, left, wherever you want him to
       18   move it.      Tell us where it is.
       19           A.     Okay.   Devang, move it just -- okay, right
       20   there.       But I’m using the palm tree as an object of
       21   where the vehicle is.        The vehicle is right there.          If
       22   the palm tree wasn’t there, that’s where you will see
       23   the vehicle at.
       24           Q.     So through the palm trees we can’t see it,
       25   but it’s there.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 244 of
                                      368



                                                                       Page 243
        1                Okay.    Now tell us when you watch the video,
        2   when it displays your walking to the passenger side of
        3   the Lester Machado vehicle.
        4                MR. SWITKES:      Go ahead, Devang, play it.
        5                (Video recording is played.)
        6                MR. SWITKES:      Stop it.     Stop it.    Stop it.
        7                (Video recording is stopped.)
        8   BY MR. SWITKES:
        9          Q.    Ma’am?
       10          A.    Yes.
       11          Q.    Do you see the car going westbound in the
       12   westbound lanes?
       13          A.    Yes.
       14          Q.    You see the taillights of that vehicle?
       15          A.    Do I see, the what?
       16          Q.    Taillights of the vehicle going west in --
       17          A.    Yes, I do.
       18          Q.    -- the westbound lanes?
       19          A.    Yes, I do.
       20          Q.    Do you see it through the palm trees?
       21          A.    Let it keep playing.
       22          Q.    So you can see a vehicle going westbound in
       23   the westbound lane, but you’re telling us we can’t see
       24   a vehicle going eastbound in the westbound lanes?
       25                MR. RODRIGUEZ:      Objection to form.



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 245 of
                                      368



                                                                       Page 244
        1             MR. SWITKES:     Keep going.
        2             THE WITNESS:     Keep playing it please.
        3             (Video recording is played.)
        4             MR. SWITKES:     A little bit further.
        5             Stop.
        6             THE WITNESS:     Okay.     Stop right there.
        7             (Video recording is stopped.)
        8             THE WITNESS:     Where is the car now?          Can you
        9     see the car?
       10             MR. SWITKES:     I see the ---
       11             THE WITNESS:     Exactly what I’m saying.           Do
       12     you see the car now?         You do not see the car.
       13             Sir, can you press play?         Devang, just press
       14     play.    Not rewind, just press play.
       15             MR. SWITKES:     Did you ask me a question?
       16             THE WITNESS:     No.     Just press play,
       17     Mr. Devang, please.
       18             (Video recording is played.)
       19             MR. SWITKES:     Are you going to let me
       20     answer?
       21             THE WITNESS:     Okay.     See, you still don’t
       22     see the car?       Do you see the car, or not, sir?
       23     No, you do not see the car, because the fence is
       24     blocking the view, exactly what I said.                You see
       25     the car there, you see the tail -- the brake



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 246 of
                                      368



                                                                       Page 245
        1     light, he presses play, the car disappears.
        2            MR. SWITKES:      Keep playing it.        Does it
        3     appear again?
        4            THE WITNESS:      I did not see the car appear
        5     again.     I see it appear all the way at the end.
        6     But there was a time there where the car
        7     totally disappeared.         So if you stop it for a
        8     second please.
        9            (Video recording is stopped.)
       10            THE WITNESS:      So just how you see the car,
       11     then -- exactly how I was pointing out, the palm
       12     tree, you didn’t see the car.            As he’s going past
       13     the palm tree, that he’s going past the fence,
       14     you don’t see the car.
       15            Even there’s a little, like, I don’t know if
       16     it’s a pole, but there’s, like, something black
       17     or dark that looks like, I don’t know, like, a
       18     stick or something.         At that point, you still
       19     don’t even see the car or the brake lights.
       20            MR. SWITKES:      Okay.     Keep going.
       21            THE WITNESS:      The car continues.         And then
       22     the car appears.        And that’s just a car just
       23     driving normal.        Now here we are driving on a
       24     chase, right?
       25            I’m driving.      So, like I said, I don’t know



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 247 of
                                      368



                                                                       Page 246
        1     how fast I’m going.         Honestly, I don’t know.
        2     But everything happens so quickly, you didn’t see
        3     the car.     So it makes my point.
        4            Just like you said on the video, okay --
        5     can you -- Mr. Devang, can you let the video
        6     continue to play, please?
        7            (Video recording is played.)
        8            THE WITNESS:      There goes another truck.           And
        9     let it keep playing.
       10            MR. SWITKES:      You saw it the whole time,
       11     didn’t we, ma’am?
       12            MR. RODRIGUEZ:       Form.
       13            THE WITNESS:      Of course.      It’s -- look at
       14     the size.      Can you stop it for a minute,
       15     Mr. Devang?
       16            (Video recording is stopped.)
       17            THE WITNESS:      Look at the size of that truck
       18     compared to the size of the first vehicle, before
       19     the truck got passed by, compared to the size of
       20     the police vehicle.
       21            Then on top of that, before we headed into
       22     this discussion, you sat there and stated, oh,
       23     look, I did see the vehicle of Lester Machado’s
       24     back door opening.
       25            Sir, I still haven’t seen the car open.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 248 of
                                      368



                                                                       Page 247
        1          It’s not like the video clip is zoomed in.               To
        2          this point, you still haven’t even seen the door
        3          open.
        4                And you just said, before we got into this
        5          discussion, oh, look, the door is opening.
        6          So I don’t know, maybe you’re watching a
        7          different clip that I don’t have.            Or maybe
        8          you’re zooming in and I don’t have that
        9          capability to zoom in.
       10                I don’t know what’s going on.            But I’m
       11          testifying to what happened that day, to what I
       12          know, and what I’m seeing here in the video.
       13   BY MR. SWITKES:
       14          Q.    Okay.    Can you see the back door open on
       15   this point at 6:44, ma’am, yes, or no?
       16          A.    Can I see a back door open?
       17          Q.    (No audible response.)
       18          A.    Is that your question, sir?
       19          Q.    That was it, if you listen.
       20          A.    Okay.    A back door open to what, to the
       21   church, to the hotel across the street, a back door
       22   open to?
       23          Q.      Is the back door of the Lester Machado
       24   vehicle open, at this point, yes, or no?
       25          A.      I can’t see that in the video.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 249 of
                                      368



                                                                       Page 248
        1          Q.    Okay.
        2                MR. SWITKES:      Keep playing the video.         Well,
        3          go back a little bit, Devang.
        4   BY MR. SWITKES:
        5          Q.    And if you watch the right passenger rear
        6          door, you -- maybe you can or maybe you can’t see
        7          the door open.      Let’s do it again.
        8                (Video recording is played.)
        9                (Video recording is stopped.)
       10   BY MR. SWITKES:
       11          Q.    Okay.    It’s closed now.       Can you see that
       12   ma’am, at 6:26?
       13                MR. DEVANG:     At 5:26.
       14                MR. SWITKES:      At 5:26.     Excuse me.
       15   BY MR. SWITKES:
       16          Q.    Can you see that ma’am?
       17          A.    Can I see - I see -- rewind it just a little
       18   bit more.
       19                (Video recording is played.)
       20                THE WITNESS:      Okay.    Press --
       21   BY MR. SWITKES:
       22          Q.    Okay.    Tell me when you see the door open.
       23                Now?
       24          A.    (No audible response.
       25                MR. SWITKES:      Stop.



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 250 of
                                      368



                                                                       Page 249
        1                (Video recording is stopped.
        2   BY MR. SWITKES:
        3          Q.    Do you see the difference in color, ma’am,
        4   when it was all white, and now it appears that the
        5   backdoor is open?
        6          A.    Yes, I do see that.
        7          Q.    At 5:34, correct, ma’am?
        8          A.    Right.
        9          Q.    Okay.
       10                MR. SWITKES:      Keep rolling.
       11   BY MR. SWITKES:
       12          Q.    And you’re going to tell me when you first
       13   appear in this video.        Just stop it when you see
       14   yourself.
       15                (Video recording is played.)
       16                THE WITNESS:      The car just disappeared
       17          again.
       18                MR. SWITKES:      Stop.
       19                (Video recording is stopped.)
       20   BY MR. SWITKES:
       21          Q.    Now, ma’am, would you admit at up until 7:12
       22   of this video, you now have not appeared in the video
       23   to approach the car?
       24                MR. RODRIGUEZ:      Object to form.
       25                THE WITNESS:      Okay.    How would I appear if,



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 251 of
                                      368



                                                                       Page 250
        1           again, if the car is where I told you where the
        2           palm tree is?     Can you see a clear view from that
        3           palm tree to the front of Lester’s car?            No, you
        4           cannot.
        5                You see a palm tree.        You see a pole,
        6           like, a skinny pole.       Then you see another palm
        7           tree.     Then you see the stop sign, the actual
        8           part that says, “stop.”       And then you see
        9           something green, which I think is a bus stop
       10           sign.
       11                You don’t have a clear view of the front of
       12           Lester Machado’s car.       So if I was to walk in
       13           front of that car, or anyone was to walk in front
       14           of that car, you would not be able to see them.
       15           Because it’s not, again, a clear view.
       16           Q.      Okay, ma’am --
       17           A.      I know you can see the stop sign.         And I
       18   know that you can see what appears to be, like, a bus
       19   stop sign, that looks like it’s green, or
       20   greenish/blueish color.          And then you see the palm
       21   tree.    So there is not a clear view.
       22                So of course, you’re not going to see me,
       23   because it’s not a clear view.           The questions that
       24   you’re asking me are questions that you cannot -- that
       25   you cannot, and I cannot, say, oh yeah, I see it here.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 252 of
                                      368



                                                                       Page 251
        1                I can’t make out the facts because it’s not
        2   clear.      If it was clear, and you were to ask me these
        3   questions, then I can say, yes or no.             But you want me
        4   to answer a question that you can’t get a clear answer
        5   to as to what is in the video, because it’s
        6   obstructed.
        7          Q.    You know, when I ask you a question, you can
        8   describe the whole scene that we all see that you
        9   don’t have to describe for an hour.
       10                When I ask you a question to point out where
       11   you are, all you have to say is, I haven’t been able
       12   to see myself.       And that would answer it.
       13          A.    I said that, sir, before.         And I told you
       14   why I couldn’t see myself.          I told you that I can’t
       15   see myself and the reason why I couldn’t see myself.
       16   I explained that to you.
       17          Q.    And I never have asked you why you couldn’t
       18   see yourself.      My question was, tell me in the video,
       19   when you appear.       And if you can’t see it, all you
       20   have to say is, I haven’t seen myself.             You don’t have
       21   to tell me all the other things we all can see in the
       22   video.
       23                So let’s go to what you can see.           If you
       24   look at the video stopped at 7:12, can you see an
       25   officer approaching from the east side, towards the



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 253 of
                                      368



                                                                       Page 252
        1   back of the Machado vehicle, yes, or no?
        2          A.     Do you see someone in the rear?          Yes, you
        3   do.
        4          Q.     Okay.    And that’s not you, is it ma’am?
        5          A.     No, it’s not.
        6          Q.     Okay.    That’s a male officer.       And --
        7          A.     It is?   It’s a male officer?        You can see
        8   it’s a male officer?
        9          Q.     Okay.    If we watch the video a little bit
       10   more, you might be able to see it.            But here’s the
       11   first officer that anybody watching this video could
       12   see approaching the Machado vehicle; is that fair?
       13                 MR. RODRIGUEZ:     Objection to form.
       14                 THE WITNESS:     No, that is not fair.        Because
       15          you don’t have a clear view of the front of the
       16          car.
       17   BY MR. SWITKES:
       18          Q.     Maybe you didn’t hear --
       19          A.     You see an officer approach from the rear,
       20   but you don’t see if there’s an officer approaching
       21   from the front of the car.          You only see the rear.
       22          Q.     Okay.    Maybe you didn’t hear my question.
       23   It’s not what we can’t see, it’s what we can see.
       24                 So on the video, the first officer you can
       25   see is this vehicle to the left of the Machado vehicle



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 254 of
                                      368



                                                                       Page 253
        1   in this stoppage at 7:12, correct?
        2          A.    It’s not correct.
        3          Q.    Okay.
        4                MR. SWITKES:      Play a little bit more.
        5                (Video recording is played.)
        6   BY MR. SWITKES:
        7          Q.    Do you see three officers --
        8                MR. SWITKES:      Stop it now.
        9                (Video recording is stopped.)
       10   BY MR. SWITKES:
       11          Q.    -- approach the Machado vehicle on the
       12   passenger side rear?
       13          A.    Yes, I see three officers.          Yes, I do.
       14          Q.    And none of those three officers, is you,
       15   are they?
       16          A.    No.
       17                MR. SWITKES:      Okay.    Play a little bit more.
       18                (Video recording is played.)
       19                THE WITNESS:      Stop it please.      Can you stop?
       20                (Video recording is stopped.)
       21   BY MR. SWITKES:
       22          Q.    Excuse me.     They leave him at 7:28.
       23                THE WITNESS:      Can you rewind that
       24          Mr. Devang, just a little bit?
       25   BY MR. SWITKES:



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 255 of
                                      368



                                                                       Page 254
        1          Q.    Answer my questions in my sequence.
        2                THE WITNESS:      Mr. Devang, can you please
        3          rewind it for a second?
        4   BY MR. SWITKES:
        5          Q.    He’s not going to do it right now.            You’re
        6   going to answer my questions.
        7                From 7:28 --
        8          A.    Yes, what’s the question?
        9          Q.    You can’t hear it if you keep interrupting
       10   me.
       11                At 7:28, as those officers began to leave, I
       12   want you to tell me the next time, and tell me on the
       13   clock on the tape, when the next officer approaches
       14   that vehicle.
       15                MR. SWITKES:      Go ahead and play it.
       16                (Video recording is played.)
       17   BY MR. SWITKES:
       18          Q.    That’s at 7:48 ma’am, isn’t it?
       19          A.    At 7:48 there’s another officer approaching
       20   the vehicle from the rear.
       21          Q.    And that wasn’t you, ma’am --
       22          A.    You can clearly see it.
       23          Q.    And that wasn’t you, ma’am, was it?
       24                THE WITNESS:      Can you rewind please,
       25          before 7:28, Mr. Devang?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 256 of
                                      368



                                                                       Page 255
        1          I think you need to rewind it -- can you put it
        2          at 7:20, to see, please?         Thank you.
        3                (Video recording is rewind.)
        4                MR. SWITKES:      Stop.
        5                (Video recording is stopped.)
        6   BY MR. SWITKES:
        7          Q.    At 7:49, is that you, ma’am?
        8          A.    Excuse me?
        9          Q.    Is that you?
       10          A.    No, it’s not me.
       11                MR. SWITKES:      Keep playing it.
       12                (Video recording is played.)
       13   BY MR. SWITKES:
       14          Q.    Is that you?
       15          A.    No, it’s not.
       16          Q.    So that’s four -- five other officers there,
       17   but not you yet?
       18          A.    (No audible response.)
       19          Q.    Were you there with all those officers?
       20          A.    No.
       21          Q.    At 8:32.
       22                The first Metro officer appearing at
       23   about 8:58, walking.        Do you see that?
       24          A.    Yes, I do.
       25          Q.    The first Metro officer vehicle shows up at



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 257 of
                                      368



                                                                        Page 256
        1   about 9:10.      Two officers get out and approach.
        2   That’s the time when you went up to Mr. Machado,
        3   correct?
        4           A.   No, it’s not.
        5           Q.   That’s your testimony.         You went --
        6                THE WITNESS:      Right there -- can you pause
        7           that, Mr. Devang?
        8                Okay.    Go ahead and talk, sir.
        9   BY MR. SWITKES:
       10           Q.   You said, when the Metro officer was there,
       11   that’s when you were near the Machado body.
       12           A.   I said, before, that I was there before,
       13   yes.    I said first that I was there before.             And then
       14   as I was approaching -- I said something as to when I
       15   was first there, I approached the body.             And I
       16   approached the body by myself.           And that Officer
       17   Teannie was a few steps behind me.            That’s what I
       18   said.
       19                And then I said -- and then, yes, there was
       20   a county officer in uniform, that I never got his
       21   name -- to this day, I wouldn’t even be able to point
       22   him out because I don’t know who he is -- that then
       23   walked up to the body.         He was standing there; I was
       24   standing there.       And then I left back to my car.           I
       25   walked away back to my car.          And then you’re asking me



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 258 of
                                      368



                                                                       Page 257
        1   are any of those officers on there are me.              And I’m
        2   telling you no, because I never approached the vehicle
        3   from the rear.       I approached Lester Machado from the
        4   front.
        5          Q.    And the problem is, you haven’t been able to
        6   stop the video at any point to show me one officer
        7   approaching from the front.          But we saw all of those
        8   officers from the rear, right?
        9          A.    Of course, we have a clear view.           And that’s
       10   why I told Mr. Devang to stop.           Because the county
       11   officer that was just walking on the sidewalk, where
       12   is he now?     You can’t see him.        He didn’t disappear.
       13   He hasn’t walked back to the police car, and I don’t
       14   see him anywhere on the screen.
       15          Q.    So all the vehicles -- all the --
       16          A.    Do you see him on the screen?          I don’t think
       17   you see him either.        Because I don’t see him on the
       18   screen, sir.
       19          Q.    So only your vehicle and you are invisible
       20   on the screen, but everybody else, their vehicles,
       21   their headlights, and their bodies, appear on the
       22   video.
       23                MR. RODRIGUEZ:      Objection to form.
       24                THE WITNESS:      That’s incorrect.       Just like
       25          the first vehicle that drove by, the dark car



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 259 of
                                      368



                                                                       Page 258
        1          with the -- that we first saw with the
        2          taillights, and then we did not see it, the car
        3          disappeared.      The same thing.
        4                The only one that we could keep -- that
        5          stayed in the camera view, was the front part of
        6          the 18-wheeler of the truck, because due to its
        7          size.    That’s why he never came out of the
        8          camera.     He always stayed on the screen.
        9                But the other car that drove right before,
       10          you saw it at first, and then right when it got
       11          to the palm tree, you couldn’t see it anymore.
       12          And then it didn’t appear till all the way up in
       13          the corner of the screen.
       14          Q.    So you weren’t in the first group of
       15   officers; you weren’t in the second group of the
       16   officers; and when you did approach, you were in when
       17   the officer from Metro-Dade showed up, three minutes
       18   later?
       19          A.    It wasn’t three minutes later.            I told you
       20   that I approached from the front.             When I first
       21   approached -- I approached, and the only time that I
       22   approached was from the front, sir.             I never
       23   approached from the back.
       24          Q.    Ma’am, when you reported Ms. Chavez to I.A.
       25   that was the first time that you had filed an I.A.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 260 of
                                      368



                                                                       Page 259
        1   complaint in the 12 years you were Hialeah, correct?
        2          A.    No, it was not.
        3          Q.    How many other --
        4          A.    That was the first time that it was
        5   documented.
        6          Q.    Oh.     So it’s the first documented.         And it
        7   just happened to be that that women also was seeing
        8   Detective -- your boyfriend, correct?
        9                MR. RODRIGUEZ:      Objection to form.
       10                THE WITNESS:      No, it wasn’t my boyfriend.
       11          It was -- how can I say, not to be disrespectful?
       12          It was -- if he was dating her, or wasn’t dating
       13          her, it wasn’t my problem.         I’m not worried about
       14          somebody’s past or somebody’s future.            I’m not
       15          worried about that.       So that wasn’t the case.
       16                The case is -- if you want, you can bring
       17          Commander Clavijo -- okay -- you can bring him on
       18          the scene.     You probably won’t because he won’t
       19          show his face, of course.         But you can ask him
       20          why is it that he set up the whole thing of
       21          leaving the documents in my mailbox.
       22   BY MR. SWITKES:
       23          Q.    We’ll get --
       24          A.    And if you want, you can put under oath --
       25          Q.    Okay.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 261 of
                                      368



                                                                       Page 260
        1           A.   You can put under oath -- and you can put
        2   him, and you can put Officer Ramirez who has
        3   disappeared, okay, as the one who told me that all
        4   this was going down.
        5           Q.   Yeah.    When you were --
        6           A.   Thank you very much for bringing it up.
        7           Q.   Okay.    I didn’t bring up anything about that
        8   yet, but I will.
        9           A.   Okay.    That’s fine.
       10           Q.   At 9130 -- try to follow my questions.
       11   Don’t tell me about what else I can find.
       12           A.   Well, you’re asking me a question.            You’re
       13   bringing something up.         So I’m just making sure we’re
       14   clear, we’re both understanding.
       15           Q.   That has nothing to do with Ms. Chavez,
       16   correct?
       17           A.   Yeah.    You should have never brought it up.
       18           Q.   Okay.
       19           A.   It doesn’t bother me.        We can talk about it
       20   here.    We can continue it for tomorrow.           We can
       21   continue talking about it.          It doesn’t bother me, sir.
       22           Q.   Leilani, when you had a problem with her,
       23   that was over her not returning your handcuffs, right?
       24           A.   With who?
       25           Q.   Leilani Diaz, remember her?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 262 of
                                      368



                                                                       Page 261
        1          A.    Yes, I remember her.
        2          Q.    Okay.    And were you angry because she hadn’t
        3   returned your handcuffs, right?
        4          A.    No, I was not angry.        I lent her my
        5   handcuffs because she had just came back from
        6   maternity leave and didn’t have money to purchase
        7   handcuffs.     So I gave her my handcuffs and Officer
        8   Paulina Perez took her handcuffs and didn’t want to
        9   give it to her.       And she had to go make an arrest.
       10   And because of officer safety, I gave her my
       11   handcuffs.
       12          Q.    I just asked you a simple question.            You --
       13          A.    Well, I’m telling you.
       14          Q.    No.     It had nothing to do with my questions.
       15   You were angry with her, because she didn’t return
       16   your handcuffs, was the question.            You can answer that
       17   with a yes or a no.
       18          A.    No, I was not.
       19          Q.    Okay.    So when you said to her, don’t worry,
       20   I’m going to get my handcuffs one way or the other; do
       21   you remember saying that to her?
       22          A.    Yes, I did.
       23          Q.    Okay.    And then she said to you, don’t
       24   threaten me; do you remember that?
       25          A.    Yes, I do.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 263 of
                                      368



                                                                       Page 262
        1          Q.    And then you said, I didn’t know I was
        2   fucking Santa Claus to be giving shit away; do you
        3   remember that?
        4          A.    No, I never said that.
        5          Q.    That was recorded.       And that was in the I.A.
        6   file; you don’t remember saying that?
        7          A.    That I wasn’t fucking Santa Claus?            No.
        8          Q.    Maria, you’re invading my space, get off me;
        9   do you remember her saying that to you?
       10          A.    Get off of her?       I was on her?      That’s not
       11   true either.
       12          Q.    And then you responded, I don’t give a fuck
       13   about your personal space.          If you don’t like it, walk
       14   away; are you telling me those weren’t angry words
       15   when you said that?
       16          A.    I never -- first of all, you’re asking me --
       17   I’m going to answer your question.            I never said that
       18   I wasn’t fucking Santa Claus, number one.              Number two,
       19   I was never on top of her.          That’s number two.       I was
       20   never on top of her.        They even had CCTV on that case
       21   and they had witnesses.
       22          Q.    And they had an audio tape of you saying
       23   those exact words.        Because --
       24          A.    They had an audio tape of me saying those
       25   exact words?      So why didn’t I get reprimanded,



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 264 of
                                      368



                                                                       Page 263
        1   suspended, fired, or a report of assault or even
        2   ag assault because I’m a police officer with a gun on
        3   my waist?
        4          Q.    Ma’am, you remember another I.A. of the 14
        5   you had, 12065; remember that one?
        6          A.    Which one, sir?
        7          Q.    That was a road rage incident; do you
        8   remember that one?
        9                MR. RODRIGUEZ:       Object to form.
       10                THE WITNESS:       Which one?
       11                MR. SWITKES:       Excuse me?
       12                THE WITNESS:       I said, which one?
       13   BY MR. SWITKES:
       14          Q.    Oh, you had multiple road rage incidences?
       15          A.    I don’t know.       I don’t know what you’re
       16   talking about.       You’re talking in general.           Can you
       17   tell me which one?
       18          Q.    I just gave you the case number: 12-064 --
       19          A.    Sir, can you tell me the incident?             I don’t
       20   walk around with case numbers in my pocket.
       21          Q.    Okay.    Let me tell you what your language
       22   was over the radio.         You said, you’re fucking lucky
       23   you’re not -- oh, excuse me -- you’re lucky you are
       24   not a fucking dude or I would cap your ass; do you
       25   remember saying that ma’am?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 265 of
                                      368



                                                                       Page 264
        1           A.    What case is that, sir?        You gave me a case
        2   number.      Give me an incident.       Give me a location.
        3           Q.    You had a road rage incident and a complaint
        4   filed against you, ma’am.          And it’s for Case
        5   Number:      12065; do you remember saying the words I
        6   just used during one of your many of road rage --
        7           A.    Okay.   Can you put up the document?
        8           Q.    I can --
        9           A.    You could be -- sir, you’re talking -- show
       10   me something.      When the other attorney showed me --
       11   she showed me -- she gave me a name of the
       12   complainant.      She told me where the incident took
       13   place.
       14                You’re just going off, oh, this is what you
       15   said.     You’re just giving me a case number.            I don’t
       16   walk around with case numbers.           I don’t have case
       17   numbers locked in.        If you can give me the incident,
       18   give me a location, give me a name, or you can share
       19   the screen.      And on the screen, you can put -- on the
       20   screen, you can put the PC Number, which is the
       21   internal affairs investigation, and I can read it.                  I
       22   can’t just go off what you’re saying.
       23           Q.    So all you had to say is, I don’t remember
       24   that.
       25           A.    No, because I don’t remember, that means



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 266 of
                                      368



                                                                       Page 265
        1   that it could have happened, it could have not
        2   happened.
        3           Q.   Do you remember it, or not?
        4           A.   No, I don’t remember that.
        5           Q.   Okay.    And then he said, I’m calling the
        6   cops.    And then you said over the radio, you guys
        7   better send 315.        You guys better get over here,
        8   because if I get ahold of this guy, it’s going to be
        9   over; do you remember saying that to someone during a
       10   road rage incident, yes, or no?
       11                MR. RODRIGUEZ:       Object to form.
       12                THE WITNESS:       Over the radio, sir?        I used
       13           that on the radio -- you can’t talk on the radio
       14           like that.    So can you tell me what incident
       15           you’re talking about?
       16   BY MR. SWITKES:
       17           Q.   All you have to say is, I remember, or I
       18   don’t remember.
       19           A.   Okay.    So tell me the incident so I can try
       20   to remember.
       21           Q.   Do you, or don’t you, remember?
       22           A.   Can you tell me the incident, sir?
       23           Q.   I just --
       24           A.   So I can answer your question.
       25           Q.   How many road rage incidences have you had?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 267 of
                                      368



                                                                        Page 266
        1                 MR. RODRIGUEZ:     Object to form.
        2                 THE WITNESS:     I don’t know.      Pull my
        3          internal affairs file and look.
        4   BY MR. SWITKES:
        5          Q.     How many road rage incidences have you had,
        6   ma’am?
        7                 MR. RODRIGUEZ:     Object to form.
        8                 THE WITNESS:     You need to look into my file,
        9          sir.
       10   BY MR. SWITKES:
       11          Q.     I’ve looked at your file.        I’m asking you.
       12          A.     Okay.    So how many have you seen?
       13          Q.     All you’ve got to do is say you don’t
       14   remember.
       15          A.     You don’t answer my questions.          I’m telling
       16   you -- let’s finish with the first thing.              You said I
       17   had a road rage incident where I’ve said this.               I’m
       18   telling you, tell me the road rage incident.               All you
       19   had to do was tell me the case number.             You’re
       20   throwing numbers at me from 2012.
       21          Q.     You --
       22          A.     I’m telling you --
       23          Q.     Okay.    Here’s the next quote -- and all
       24   you’ve got to say is, I remember, or I don’t remember:
       25   If not, I’m going to ram my car into him; do you



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 268 of
                                      368



                                                                       Page 267
        1   remember saying that?
        2                 MR. RODRIGUEZ:     Form.
        3                 THE WITNESS:     No, I’ve never said that.
        4   BY MR. SWITKES:
        5           Q.     Is it --
        6           A.     And I’m going to say that on the radio?            I’m
        7   going to assault somebody and say it on the recorded
        8   line?    Really?
        9                 Sir, show me the document where it quotes me
       10   where I say it.       Don’t show me your notes.         Show me
       11   the documents where I’m quoted that I said it -- that
       12   it’s signed by someone, an investigator, in internal
       13   affairs; can you provide that?
       14           Q.     Here’s the next quote, ma’am.        And if you
       15   can remember, you can tell me you remember, or you
       16   don’t:       I’m going to fuck him up.       I’m glad you guys
       17   are recording this shit; do you remember saying that
       18   over the radio?
       19                 MR. RODRIGUEZ:     Objection to form.
       20                 THE WITNESS:     No, sir.
       21   BY MR. SWITKES:
       22           Q.     You still don’t remember how many road rage
       23   incidents you had as a police officer?
       24                 MR. RODRIGUEZ:     Objection to form.
       25                 THE WITNESS:     No, sir.



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 269 of
                                      368



                                                                       Page 268
        1   BY MR. SWITKES:
        2          Q.    Was it more than five?
        3          A.    I don’t remember, sir.
        4                MR. RODRIGUEZ:      Objection to form.
        5   BY MR. SWITKES:
        6          Q.    Was it more than ten?
        7          A.    I don’t remember, sir.
        8          Q.    More than a hundred?
        9                MR. RODRIGUEZ:      Form.
       10                THE WITNESS:      I don’t remember, sir.
       11   BY MR. SWITKES:
       12          Q.    So it could have been more than a hundred
       13   road rage incidences you were involved in while
       14   wearing a uniform for the Hialeah Police Department?
       15          A.    I don’t remember, sir.
       16          Q.    Okay.    Ma’am, on October 1st, 2017, the very
       17   day this incident occurred, you gave a sworn statement
       18   at approximately eight in the morning; is that
       19   correct?
       20          A.    At eight o’clock in the morning?           I don’t
       21   remember the time, but that morning I gave two
       22   statements, two recorded statements.
       23          Q.    Okay.    And I happen to have that statement
       24   in front of me.       I want to go over your statement with
       25   you.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 270 of
                                      368



                                                                       Page 269
        1          A.     You have both, sir, or you have one?
        2          Q.     I have one that’s in front of me.           That is a
        3   free and voluntary statement and it’s taken by
        4   Detective Garcia in Hialeah Police Case
        5   Number:      2017-30325; do you remember that statement,
        6   ma’am?
        7          A.     Well, I remember it being free and
        8   voluntary.     All statements in Hialeah are free and
        9   voluntary.     But I need to know from which of the two
       10   are you referring to.        I gave two that morning.
       11          Q.     Well, I can’t give you any better definition
       12   than reading exact words from the statement, ma’am.
       13   And I’m looking at it.
       14                MR. SWITKES:      Devang, do you want to put it
       15          up?    This witness seems to have trouble
       16          remembering things.
       17                MR. RODRIGUEZ:      Is that a question,
       18          Mr. Switkes; or are you deriding us with your
       19          commentary?
       20                MR. SWITKES:      It’s a request of your client,
       21          because she can’t remember.
       22                THE WITNESS:      Your client?      I’m not your --
       23          I haven’t hired you.        I’m not your client.
       24                MR. RODRIGUEZ:      I know you’re not my client.
       25                Is there a question pending, Mr. Switkes?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 271 of
                                      368



                                                                       Page 270
        1                MR. SWITKES:      If your client wants it on the
        2          screen --
        3                MR. RODRIGUEZ:      I don’t know who you’re
        4          talking about, my client, but you might want to
        5          rephrase your question.
        6                MR. SWITKES:      I’m fine with the question.
        7                Devang, are you going to put it up?
        8                MR. DESAI:     Yes.    Do you want me to play the
        9          audio?
       10                THE WITNESS:      You’re playing the audio --
       11                MR. SWITKES:      Or the transcript, either one.
       12                MR. DESAI:     Okay.
       13                THE WITNESS:      Mr. Devang, excuse me, sir.
       14          Are you playing the statement that he’s talking
       15          about from the statement from October 1st?
       16                MR. DESAI:     That’s correct.
       17                THE WITNESS:      Okay.    Thank you, yes.
       18                (Audio recording is played.)
       19                (Audio recording is stopped.)
       20   BY MR. SWITKES:
       21          Q.    Ms. Benitez, do you understand that you’re
       22   being sworn to tell the truth at this point?
       23          A.    Yes.
       24                MR. SWITKES:      Okay.    Play the tape.
       25                (Audio recording is played.)



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 272 of
                                      368



                                                                       Page 271
        1                MR. RODRIGUEZ:      We can’t understand a word
        2          of what you’re playing.        It’s just garbled.
        3                MR. SWITKES:      I’m going to read it, make it
        4          easier.
        5                MR. DESAI:     I can put the transcript of it
        6          up, if you like.
        7                MR. SWITKES:      Let’s do that.
        8                MR. DESAI:     Bear with me one second.
        9                So this is a transcript of the audio that we
       10          were just listening to.
       11   BY MR. SWITKES:
       12          Q.    Okay.    So I think we stopped it at where you
       13   could hear it at Line 23.          He asked you how long
       14   you’ve been employed.        You said, since ’98.
       15                Let’s go to the next page.          Then it says,
       16   last night were you on duty.          Your answer was, I was
       17   working an off-duty job.
       18                Now, you were working at the casino, right,
       19   ma’am?
       20          A.    Yes, sir.
       21          Q.    And you happened to have forgotten to call
       22   in, correct?
       23          A.    Yes, I did not go in service.
       24          Q.    So if you’re not in service, why would you
       25   be responding as a back-up?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 273 of
                                      368



                                                                       Page 272
        1          A.    Because the officer said she needed extreme
        2   back-up; she needed a 315.
        3          Q.    What do you mean, extreme?          It was a 315 --
        4          A.    Well, the three means extreme.           So a 315
        5   means the officer needs emergency back-up.              So that
        6   means that if you are in the location, you need to go
        7   and back-up the officer.
        8          Q.    Okay.    But you weren’t on duty.
        9          A.    Okay.    I wasn’t on duty.       But still, not
       10   being on duty, I still had a duty to perform.
       11          Q.    How much were you being paid by the casino
       12   to work as their security?
       13          A.    Excuse me?
       14          Q.    How much were you getting per hour to work
       15   at the casino?
       16                MR. RODRIGUEZ:      Objection to form.
       17                THE WITNESS:      I believe, at the time, was --
       18          I don’t know if it was $30 or $35 or $25.             I
       19          can’t remember.
       20   BY MR. SWITKES:
       21          Q.    Okay.    It goes on to say that you proceeded
       22   to back her up, you got involved at East 4th and
       23   about 28th.
       24                And then it asks -- Page 23 -- from there:
       25   “Where did you get involved in this incident on East



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 274 of
                                      368



                                                                       Page 273
        1   4th and 28th -- East 4th and 28th, and what did you
        2   see?    I see the white vehicle was driving out of
        3   control”; do you see those words, ma’am?
        4          A.    Yes, I do.
        5          Q.    Why did you have so much trouble answering
        6   Christine Welstead’s question about whether he was
        7   driving recklessly, if on the morning of this
        8   incident, you were saying he was driving out of
        9   control?
       10                MR. RODRIGUEZ:      Objection to form.
       11          Argumentative.
       12                You can answer.
       13   BY MR. SWITKES:
       14          Q.    Answer.
       15          A.    Out of control is one thing, and reckless is
       16   something else.
       17          Q.    So if you’re going 115 miles an hour --
       18          A.    And you’re still within the lane --
       19          Q.    Don’t interrupt me.
       20          A.    I can’t hear you sir.
       21          Q.    Unless there’s (inaudible).
       22          A.    You’re cutting out.
       23          Q.    What did you say?
       24          A.    I said, you’re cutting off.          You’re coming
       25   in and out.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 275 of
                                      368



                                                                       Page 274
        1          Q.    Only because you’re interrupting me.
        2                MR. RODRIGUEZ:      Actually, not, Mr. Switkes.
        3          Your audio is very inconsistent.           You’re fading
        4          in and out.     And at times it’s garbled and
        5          completely not understandable.
        6                It’s not the first time during the course of
        7          this deposition that I’ve advised you that we
        8          could not hear you well.         So don’t pretend
        9          otherwise, please.
       10   BY MR. SWITKES:
       11          Q.    Ma’am, here’s the question again:            If
       12   someone’s driving 115 miles an hour, can that person
       13   be cited for reckless if you didn’t see him commit two
       14   other violations, yes, or no?
       15                MR. RODRIGUEZ:      Objection to form.
       16                THE WITNESS:      Repeat the question, please.
       17   BY MR. SWITKES:
       18          Q.    If someone’s driving 115 miles an hour in
       19   a 35 zone --
       20          A.    You changed the question, but go ahead.
       21          Q.    What?
       22          A.    You just changed the question.           You said, if
       23   someone’s driving at 115 in a 35?
       24          Q.    Are you done?
       25          A.    I’m asking you, sir.        You’re asking me a



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 276 of
                                      368



                                                                       Page 275
        1   question.     I need to make sure I understand the
        2   question that you’re asking me.
        3          Q.    Someone’s driving 115-miles-an-hour in
        4   a 35-mile-an-hour zone, can he be cited for reckless
        5   driving, even though he hasn’t committed two other
        6   traffic violations, yes, or no?
        7                MR. RODRIGUEZ:      Objection to form.
        8                THE WITNESS:      Can he be cited?       He can be
        9          cited for going over the speed limit and because
       10          it’s such a big difference, he has to go to
       11          court.    It’s mandatory court.        It’s not reckless.
       12          What they do, is on the ticket, you must show up
       13          for court.
       14   BY MR. SWITKES:
       15          Q.    So you can’t cite someone for reckless
       16   driving for driving 115 miles an hour in a 35 zone;
       17   that’s your answer?
       18                MR. RODRIGUEZ:      Objection to form.
       19                THE WITNESS:      Did you hear my answer, sir?
       20                MR. SWITKES:      You didn’t give me one to this
       21          question.
       22                THE WITNESS:      I said, no, that you will get
       23          a citation, and you will have to show up to
       24          court.
       25   BY MR. SWITKES:



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 277 of
                                      368



                                                                       Page 276
        1           Q.      Very good.    Ma’am, you worked 12 years as a
        2   police officer.        If someone works as a confidential
        3   informant, if they lie under oath, are they useless
        4   thereafter?
        5                MR. RODRIGUEZ:      Objection to form.
        6                THE WITNESS:      I don’t know.      I’ve never
        7           worked confidential.       I’ve never worked in
        8           that.
        9   BY MR. SWITKES:
       10           Q.      You don’t know whether a confidential
       11   informant that has lied twice under oath becomes
       12   totally useless as a witness?
       13                MR. RODRIGUEZ:      Objection to form.
       14                THE WITNESS:      Not in Hialeah.
       15   BY MR. SWITKES:
       16           Q.      So your answer is, no, in your opinion?
       17                MR. RODRIGUEZ:      Form.
       18                THE WITNESS:      Well, you’re asking me a
       19           question.    I’m telling you what I dealt with --
       20           not in Hialeah.
       21   BY MR. SWITKES:
       22           Q.      I didn’t ask you Hialeah.      Stop changing
       23   my --
       24           A.      So do you want to tell me, in general, or...
       25           Q.      In general.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 278 of
                                      368



                                                                       Page 277
        1          A.    In general, supposedly, yes.
        2          Q.    Supposedly.      How many times have you lied
        3   under oath, ma’am?
        4                MR. RODRIGUEZ:       Objection to form.
        5                THE WITNESS:       How many times have I lied
        6          under oath?      I haven’t lied under oath.
        7   BY MR. SWITKES:
        8          Q.    Excuse me?
        9          A.    I said, no I’ve not lied under oath.
       10          Q.    You’ve never lied under oath?
       11          A.    I have not.
       12          Q.    In the two I.A. matters that led to your
       13   termination, didn’t you give three different versions
       14   of how those two incidents occurred?
       15                MR. RODRIGUEZ:       Objection to form.
       16                THE WITNESS:       No, I did not.
       17   BY MR. SWITKES:
       18          Q.    Okay.    So when you went to the class with
       19   Lieutenant Proveyer, did you show up late?
       20          A.    Yes, I did.
       21          Q.    Did you show up talking on the telephone?
       22          A.    No, I did not.       I was not talking on the
       23   phone.
       24          Q.    Did he tell you to go wait in the lobby?
       25          A.    No, he told me to go wait outside.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 279 of
                                      368



                                                                       Page 278
        1          Q.    So when you were brought up on the internal
        2   affairs, and you were specifically told to wait in the
        3   lobby, you said you couldn’t wait in the lobby,
        4   because there was an officer having a loud
        5   conversation in the lobby; didn’t you testify to that?
        6                MR. RODRIGUEZ:      Objection to form.
        7                THE WITNESS:      No, I did not.      I said that
        8          he told me to go wait outside.          And he pointed
        9          outside the classroom, so I went to stand in the
       10          lobby.    I could’ve stand in the lobby or I
       11          could’ve stand outside by the door.            Outside is
       12          outside the classroom.
       13                When I went to go stand in the lobby so he
       14          can see me through the door, there was an officer
       15          talking on the phone on a personal matter.              She
       16          was having a discussion.         And I said that.       And I
       17          said she was having a personal conversation.              I
       18          was not going to stand there and listen to the
       19          conversation.
       20                So I stood outside of the building, through
       21          the glass doors, where he can still have a visual
       22          of me.    That’s what I said.
       23   BY MR. SWITKES:
       24          Q.    And the problem with that lie was that there
       25   was a video of the lobby which showed there was nobody



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 280 of
                                      368



                                                                       Page 279
        1   in the lobby, which was your reason for not waiting
        2   there, correct?
        3                MR. RODRIGUEZ:      Objection to form.
        4                THE WITNESS:      No, it’s not.      It showed that
        5          that officer was sitting in the lobby.
        6   BY MR. SWITKES:
        7          Q.    So when --
        8          A.    You might want to get your facts right.
        9          Q.    I have the facts in writing, ma’am.
       10          A.    You said, the video.
       11          Q.    And you were giving the version that you
       12   couldn’t stand in the lobby because somebody was
       13   having a loud conversation.          Then they showed the
       14   video tape.      There was nobody in the lobby.           So --
       15          A.    The officer even testified --
       16                MR. RODRIGUEZ:      Objection to form.
       17   BY MR. SWITKES:
       18          Q.    You can’t interrupt my question.
       19          A.    Okay.    Go ahead.
       20          Q.    Either you were lying or the video was
       21   lying; which one do you think it was?
       22                MR. RODRIGUEZ:      Objection to form.
       23                THE WITNESS:      Nobody was lying.       Because the
       24          officer testified and the video showed it also.
       25   BY MR. SWITKES:



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 281 of
                                      368



                                                                       Page 280
        1          Q.    Okay.    And then since you were being
        2   harassed, you said, by the department, even though
        3   they were able to prove that you committed perjury,
        4   you were given another chance, correct?
        5                MR. RODRIGUEZ:      Objection to form.
        6                THE WITNESS:      Excuse me.     That I -- repeat
        7          that again.
        8   BY MR. SWITKES:
        9          Q.    Are you having trouble hearing me; am I --
       10          A.    Yes, I do have trouble hearing you.
       11                I do.    You’re coming in and out again.
       12          Q.    Okay.    You tell me when.       Because I want to
       13   make sure the court reporter gets us both down.
       14          A.    Okay.
       15          Q.    You then had another I.A., where you claim
       16   an officer handed you records you weren’t supposed to
       17   have with a note on it, correct?
       18                MR. RODRIGUEZ:      Objection to form.
       19                THE WITNESS:      Negative.     I never said on
       20          there -- and nowhere on there did I ever say that
       21          an officer handed me those documents.            That’s not
       22          what it says.      Read it.
       23   BY MR. SWITKES:
       24          Q.    And then you said, you can never guess which
       25   officer it was, correct?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 282 of
                                      368



                                                                       Page 281
        1                MR. RODRIGUEZ:      Objection to form.
        2                THE WITNESS:      That’s not what I said either.
        3   BY MR. SWITKES:
        4          Q.    And then when they asked you to name the
        5   officer you said, I didn’t get it from an officer,
        6   someone left it in my mailbox, right?
        7                MR. RODRIGUEZ:      Objection to form.
        8                THE WITNESS:      Those were not my words,
        9          either.
       10   BY MR. SWITKES:
       11          Q.    Excuse me, did you then say, I received it
       12   in my mailbox with a note?
       13          A.    That’s not what I said.         I said, they were
       14   left in my mailbox.
       15          Q.    With a note.
       16          A.    I said, with a sticky.         It was left in my
       17   mailbox.     I never said an officer handed it to me.
       18   That never came out of my mouth.
       19          Q.    We’re past that portion of the --
       20          A.    Oh, okay.
       21          Q.    -- whether or not you claim it was put in
       22   your mailbox with a note.          And now you’re claiming the
       23   note was a sticky, not a note?
       24          A.    Yes, it’s a note.       It’s a sticky note.        You
       25   know how you get --



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 283 of
                                      368



                                                                       Page 282
        1          Q.    And you --
        2          A.    Do you want me to answer?         You don’t let me
        3   finish answering the question.
        4          Q.    I think, yes, was appropriate, but go ahead.
        5          A.    You asked me, you said, so you’re telling me
        6   it’s a sticky note.        A sticky note can be written on a
        7   sticky or it can be written on a piece of paper.                It’s
        8   a note.
        9          Q.    So it’s a note; and what did the note say?
       10          A.    What did the note -- really?          You have the
       11   transcript.      You can read what the note says.
       12          Q.    What did the note say was the question.
       13   Answer the question.
       14          A.    It’s on the transcript.         I don’t remember
       15   what the note said.
       16          Q.    Did you testify to what the note said?
       17          A.    Yeah, I testified, what, two years ago?
       18          Q.    Excuse me?
       19          A.    I don’t remember, sir.
       20          Q.    But you’re claiming --
       21          A.    It’s on the transcript.
       22          Q.    You testified -- ma’am, if I want to go look
       23   at a transcript, I could do that.            This is my one
       24   opportunity to question you.          So don’t tell me what I
       25   can look at, or what transcript I can review.               I



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 284 of
                                      368



                                                                       Page 283
        1   want to --
        2          A.    I said I don’t remember.
        3          Q.    -- argue with you.       That’s fine.      Don’t tell
        4   me what to review as an answer.
        5                MR. RODRIGUEZ:      There’s no question pending.
        6   BY MR. SWITKES:
        7           Q.   So my question was during the I.A.
        8   investigation, did you testify what was on the note?
        9           A.   I did testify to what’s on the note.
       10           Q.   Okay.    And then you were brought up on
       11   disciplinary charges because you not only gave one
       12   version, you not only gave two versions, but under
       13   oath, you gave three versions of those events; is
       14   that --
       15                MR. RODRIGUEZ:      Objection to form.
       16                THE WITNESS:      Excuse me.     I didn’t get the
       17           last part.
       18   BY MR. SWITKES:
       19           Q.   You gave three different versions of how you
       20   came in possession of those documents; isn’t that
       21   true?
       22           A.   No, it’s not.
       23           Q.   And then you had a grievance procedure,
       24   where you gave even a different version.              And the
       25   finding was that you had lied repeatedly by the



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 285 of
                                      368



                                                                       Page 284
        1   arbitrator, correct?
        2                MR. RODRIGUEZ:       Form.
        3                THE WITNESS:       Wrong.
        4   BY MR. SWITKES:
        5          Q.    So the arbitrator found that you had not
        6   committed perjury and told any lies, correct?
        7                MR. RODRIGUEZ:       Objection to form.
        8                THE WITNESS:       You’re wrong about that, sir.
        9   BY MR. SWITKES:
       10          Q.    I’m wrong?      Well, tell me what the
       11   arbitrator’s result was.
       12          A.    You’re asking me two different questions.
       13          Q.    Answer that question.
       14          A.    Okay.    What is the question?
       15          Q.    What was the arbitrator’s decision?
       16          A.    The decision that he made, that I was going
       17   to be terminated.
       18          Q.    Because of what?
       19          A.    Because of perjury, which they couldn’t
       20   prove.
       21          Q.    What do you mean they couldn’t prove?              He
       22   was the one that found you did commit perjury on
       23   multiple occasions, correct?
       24                MR. RODRIGUEZ:       Object to form.
       25                THE WITNESS:       He did?    He did?



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 286 of
                                      368



                                                                       Page 285
        1   BY MR. SWITKES:
        2          Q.      Did he?
        3          A.      I’m asking you, did he?       Because perjury is
        4   a crime, sir.      Perjury is a serious crime.          And --
        5          Q.      Answer the question.      Did he find you
        6   responsible for having committed perjury, yes, or no?
        7                MR. RODRIGUEZ:      Object to form.
        8                THE WITNESS:      That’s what he claimed.
        9   BY MR. SWITKES:
       10          Q.      And that was in his final report, correct?
       11          A.      Do you understand that I did not have a fair
       12   trial; do you understand that?
       13          Q.      Let me ask a very simple question.          Was it,
       14   or was it --
       15          A.      Did you hear me, sir?
       16          Q.      Was it, or was it not, in his report that he
       17   found you had committed multiple acts of perjury?
       18                MR. RODRIGUEZ:      Objection to form.
       19                THE WITNESS:      He wrote on there that I was
       20          terminated for perjury but that he couldn’t prove
       21          what one or the other one said.           That’s what he
       22          said.
       23                MR. SWITKES:      Could you read back what her
       24          answer was, Madam Court Reporter?
       25                THE COURT REPORTER:        Yes, one second.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 287 of
                                      368



                                                                       Page 286
        1                (Reads back previous answer.)
        2   BY MR. SWITKES:
        3          Q.    Did he find that you had multiple acts of
        4   perjury, yes, or no?
        5                MR. RODRIGUEZ:      Objection to form.
        6                THE WITNESS:      I don’t know how to answer
        7          that question.
        8   BY MR. SWITKES:
        9          Q.    You can answer it yes, or no.
       10          A.    I don’t know how to answer that question.
       11          Q.    What don’t you understand?
       12          A.    That I do not know how to answer that
       13   question, sir.
       14          Q.    Did you read his report?
       15          A.    Yes, I did.     And I said that I did not know
       16   how to answer that question.
       17          Q.    So you’re saying the report does not confirm
       18   that you committed multiple acts of perjury?
       19                MR. RODRIGUEZ:      Objection to form.
       20                THE WITNESS:      I said, that I do not know how
       21          to answer that question -- is what I said.
       22   BY MR. SWITKES:
       23          Q.    After reading the report, you don’t know how
       24   to answer that question?
       25          A.    Excuse me?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 288 of
                                      368



                                                                       Page 287
        1          Q.    After reading the report, you don’t know how
        2   to answer that question?
        3          A.    I don’t know how to answer your question.
        4   No, I don’t.
        5          Q.    Do you know what perjury is?
        6          A.    Yes, I know what perjury is.
        7          Q.    Okay.    Did the arbitrator find that you had
        8   committed multiple acts of lying under oath, yes, or
        9   no?
       10                MR. RODRIGUEZ:      Repetitive.      And at this
       11          point, you are just badgering the witness.
       12                MR. SWITKES:      Answer the question.
       13                THE WITNESS:      I can’t answer that question.
       14   BY MR. SWITKES:
       15          Q.    Why can’t you answer that one?
       16          A.    Because I don’t know how to answer it.
       17          Q.    This was your termination arbitration --
       18          A.    Correct.
       19          Q.    -- and you’ve read it.         And you’re telling
       20   me you don’t know how to answer that question?
       21          A.    Your question?
       22          Q.    Okay.    So after, you say you saw the vehicle
       23   driving out of control; what do you mean by out of
       24   control?
       25          A.    Out of control, the way I saw the vehicle



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 289 of
                                      368



                                                                       Page 288
        1   driving.
        2          Q.    What does that mean?
        3          A.    Driving out of control could mean that he
        4   made a wide turn into oncoming traffic --
        5          Q.    So all you’re referring to was a wide turn?
        6          A.    Excuse me?
        7          Q.    All you’re referring to was a wide turn?
        8          A.    Well, you asked me and I answered you.
        9          Q.    I’m asking you to clarify.
       10          A.    Yes, sir.      Yes.
       11          Q.    So the only thing that you’re referring to
       12   was a wide turn?
       13          A.    A wide turn, he ran a red light.             He didn’t
       14   stop at a stop sign.
       15          Q.    So reckless?
       16          A.    Well, I said, out of control.            If you want
       17   to label it reckless, you can.
       18          Q.    It’s what you’re considering it.             Did you
       19   consider it reckless?
       20          A.    Was that a question?
       21          Q.    Yes.
       22          A.    Okay.    What is your question?
       23          Q.    Do you consider it reckless?
       24          A.    I said, out of control.          That’s what I said
       25   in my statement, out of control.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 290 of
                                      368



                                                                       Page 289
        1          Q.    You’re not -- and my question following up
        2   is, was his driving reckless, yes, or no?
        3                MR. RODRIGUEZ:       Object to form.
        4                THE WITNESS:       (No audible response.)
        5   BY MR. SWITKES:
        6          Q.    And your answer?
        7          A.    I answered it.
        8          Q.    No, you didn’t.
        9          A.    Okay.    Ask me the question again, sir.
       10          Q.    Was his driving reckless?
       11          A.    His driving was out of control.
       12          Q.    Okay.    So we go down to Line 10:           “From
       13   there, the subject refusing to stop.              He runs.     He
       14   refuses to stop.        He attempts to ram different police
       15   vehicles and then he runs this red light.”
       16                At that point is he driving reckless?
       17          A.    At that time, per this statement, yes.
       18          Q.    Okay.    And ma’am, you used the words, “he
       19   attempts to ram different police vehicles,” didn’t
       20   you?
       21          A.    Yes, I did.
       22          Q.    That was under oath, correct?
       23          A.    Correct.
       24          Q.    And you understood what the word, “ram”
       25   means, correct?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 291 of
                                      368



                                                                       Page 290
        1          A.    I clarified it on my deposition on
        2   February 2nd.
        3          Q.    Ma’am, when you testified under oath on
        4   the 1st of October, 2017, you used the word, ram.                And
        5   that was your own language, correct?
        6                MR. RODRIGUEZ:      Object to form:
        7                THE WITNESS:      Yes, I used the word, ram,
        8          because that’s a common word to use -- ram,
        9          ramming -- common practice.
       10   BY MR. SWITKES:
       11          Q.    And in your I.A., you know what the word
       12   means don’t you --
       13          A.    I couldn’t hear you.        The first part, you’re
       14   breaking up.      I couldn’t hear you.        Sorry.
       15          Q.    You used that same word in your I.A.            I just
       16   read it to you.       So you’ve used the word.         You know
       17   what it means.
       18          A.    Well, I’m telling you how I’ve used it.
       19   I’ve used it a lot.        That’s the way we use it in
       20   Hialeah.     It’s common practice -- ramming.
       21          Q.    It’s not how anybody else -- it’s how you
       22   use it.     You understand the word, ram; don’t you?
       23          A.    It’s how Hialeah uses it.         You heard the
       24   whole recording of the other officers.             And you saw
       25   the video that there is no ramming.            We all used the



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 292 of
                                      368



                                                                       Page 291
        1   word, ramming, correct?
        2          Q.    So it’s asked on Line 14:         “Which red light.
        3   At East 4th and 32nd, when he runs that light, he
        4   makes a wide turn, going onto oncoming traffic, which
        5   there wasn’t that much traffic.           But there was another
        6   vehicle in that lane.        So he put a citizen at risk.”
        7                Is that a lie, or is that the truth?
        8          A.    That’s the truth.
        9          Q.    And then he is still refusing to stop,
       10   correct?
       11          A.    Yes, he is still refusing to stop.
       12          Q.    Now in your testimony in your deposition,
       13   taken by the plaintiff’s attorney you went to consult
       14   with, you indicated that there really wasn’t a risk
       15   and this chase should have been called off, correct?
       16          A.    Say that again.
       17          Q.    In your deposition you gave your consulting
       18   attorney, you testified there wasn’t any risk during
       19   this chase and it should have been called off; do you
       20   remember testifying that?
       21                MR. RODRIGUEZ:      Form.
       22                THE WITNESS:      Well, you’re asking me about
       23          the incident on East 4 and 32.          So you’re
       24          narrowing it down to Line Number 14.            And now
       25          you’re talking about the chase in general.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 293 of
                                      368



                                                                       Page 292
        1                At East 4 and 32, yes, he makes a wide right
        2          turn.     So you need to be a little bit more
        3          specific with your question.          You’re saying,
        4          East 4 and 32, but then you’re talking about the
        5          chase in general, sir.
        6   BY MR. SWITKES:
        7          Q.      Ma’am, I just read your testimony.          And you
        8   could read along with me.          It’s right up there on the
        9   screen.
       10                It says:     “So we took the citizen” --
       11          A.      I read that.
       12          Q.      Okay.   And if he put citizens at risk and
       13   he’s running red lights and he’s making wide turns and
       14   he refuses to stop with police officers behind him,
       15   are you telling me at that point the chase should have
       16   been called off and there was no reason for it?
       17                MR. RODRIGUEZ:      Form.
       18                THE WITNESS:      Yes.
       19   BY MR. SWITKES:
       20          Q.      So in response to that, you, as a
       21   responsible law officer of Hialeah, who is being paid
       22   by the casino, immediately, stopped the pursuit, left
       23   the chase, and went back to the casino, correct?
       24                MR. RODRIGUEZ:      Form.
       25                THE WITNESS:      Excuse me.     I didn’t



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 294 of
                                      368



                                                                       Page 293
        1          understand that.
        2   BY MR. SWITKES:
        3          Q.    Read it back.      Well, let me ask it again,
        4   so we don’t keep wasting time, listen to my
        5   questions.
        6                If there was no need for a chase at that
        7   point in time, and you were being paid by the casino
        8   to work off duty for their security, I assume at that
        9   point you broke off the chase and went back to the
       10   casino, right?
       11          A.    No, I did not do that.
       12          Q.    Well, I thought you just said, there was no
       13   reason to pursue this and --
       14                MR. RODRIGUEZ:      Objection to form.
       15          Argumentative.
       16                MR. SWITKES:      Who’s talking over me?
       17                Is that Domingo?
       18                MR. RODRIGUEZ:      I objected.      I made an
       19          objection.
       20                MR. SWITKES:      Let me finish my question, so
       21          then you cannot say the question is garbled.
       22   BY MR. SWITKES:
       23          Q.    If you say there was no reason to chase, and
       24   you’re working off duty for the security of the
       25   casino, why didn’t you go back to the casino if



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 295 of
                                      368



                                                                       Page 294
        1   there’s no reason for the chase?
        2                MR. RODRIGUEZ:      Objection to form.
        3                THE WITNESS:      I was already done at the
        4          casino.
        5   BY MR. SWITKES:
        6          Q.    You were already what?
        7          A.    Done -- finished my shift at that casino.
        8          Q.    What time did the shift start?
        9          A.    Oh, I don’t remember.        You’ll have to look
       10   to see.     I don’t remember.
       11          Q.    What time did it end?
       12          A.    I don’t remember what time it ended.
       13          Q.    What time is --
       14          A.    You have to count the hours of it.            It was
       15   either a three-hour or four-hour shift.             I don’t
       16   remember.
       17          Q.    So in your testimony, when you said that you
       18   left the casino while you were on duty, now you’re
       19   saying the shift was over and that’s why you didn’t
       20   leave the shift --
       21                MR. RODRIGUEZ:      Objection to form.
       22                THE WITNESS:      I had a few minutes left.         I
       23          had a few minutes left.        A few minutes left.        So
       24          by the time I go back to the casino, I was done
       25          at the casino.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 296 of
                                      368



                                                                       Page 295
        1   BY MR. SWITKES:
        2           Q.   So if the chase shouldn’t have proceeded,
        3   you could have personally left the chase and gone
        4   home?
        5                MR. RODRIGUEZ:      Form.
        6                THE WITNESS:      Or wherever I wanted to go.
        7   BY MR. SWITKES:
        8           Q.   Or wherever you wanted to go, but you didn’t
        9   do that, did you?
       10           A.   No, I did not.      Because the chase wasn’t
       11   called off.
       12           Q.   That doesn’t mean anything.          You have --
       13           A.   Yes, it does.      When an officer asks for --
       14   if an officer asks for back-up and you are working off
       15   duty, extra duty, on the road, it’s your duty as an
       16   officer to respond to back up that officer.
       17                Now if an officer asks for back-up and you
       18   don’t respond, sorry, but you’re a coward.              And you’re
       19   in the wrong line of work.
       20           Q.   Or if you’re a responsible police officer,
       21   and you say the chase is not appropriate, then you
       22   stop chasing, regardless of what anybody asks for
       23   back-up; isn’t that true?
       24                MR. RODRIGUEZ:      Objection to form.
       25           Argumentative.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 297 of
                                      368



                                                                       Page 296
        1                 THE WITNESS:     No, that is not true.        If an
        2          officer asks for back-up, you go as back-up.
        3   BY MR. SWITKES:
        4          Q.     And when the chase continues after that
        5   request and you believe in your own opinion that chase
        6   is inappropriate, you just keep chasing, because the
        7   original call was for a back-up; that’s your
        8   testimony?
        9                 MR. RODRIGUEZ:     Objection to form.
       10                 THE WITNESS:     Excuse me?
       11                 MR. RODRIGUEZ:     It’s a wild
       12          mischaracterization of the testimony.
       13                 MR. SWITKES:     That’s a speaking objection.
       14          And it was an absolutely simple question.
       15                 So your answer is, after that speaking --
       16                 THE WITNESS:     I didn’t get your question,
       17          sir.    You went on and on.       I didn’t get your
       18          question.
       19                 You gave your opinion -- you gave your
       20          opinion, you said a question, and you gave
       21          another opinion.      What is your question?
       22   BY MR. SWITKES:
       23          Q.     If you think the chase is inappropriate,
       24   even if you were called, or the general call for
       25   back-up came out over the radio, you still continued



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 298 of
                                      368



                                                                       Page 297
        1   to chase, is your statement?
        2           A.   If an officer asks for back-up, yes.            If an
        3   officer asks for back-up, yeah, I’m going to continue
        4   to go.
        5           Q.   And then you go on to say, and you seem to
        6   have a lot of trouble confirming that today --
        7           A.   Having trouble confirming what?
        8           Q.   Don’t interrupt me.
        9           A.   I can’t hear you, sir.
       10           Q.   Line 23, follow along.         You have it right up
       11   there on the screen on Page 5.
       12                MR. SWITKES:      Go to the next page, please.
       13   BY MR. SWITKES:
       14           Q.   Can you read the words without even being
       15   asked, on Line 23, your answer, while you’re
       16   paralleling, this chase, what you said?             Read it out
       17   loud.
       18           A.   (No audible response.)
       19           Q.   Are you going to read it, ma’am?
       20           A.   (No audible response.)
       21           Q.   Hello?
       22           A.   Can I read please?       Thank you.
       23           Q.   Read it out loud.
       24           A.   I’m not going to read it out loud.            I’m
       25   going to read it to myself.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 299 of
                                      368



                                                                       Page 298
        1          Q.    No, you’re going to read it out loud.             That
        2   was what I asked you to do.
        3          A.    Okay.    I’m going to read it to myself, sir.
        4   Thank you.
        5          Q.    So you’re refusing to read the words that
        6   you gave out loud?
        7                I’m going to read it to you, since you
        8   refuse:     “To be able to stop him because he’s a threat
        9   to the citizens, to be able to stop him on East 8th.”
       10                Now that you’ve read it and I’ve said it out
       11   loud, ma’am, wasn’t that your sworn testimony?
       12          A.    (Reading quietly.)
       13          Q.    I can’t hear you, you’re mumbling.
       14          A.    (Reading quietly.)
       15          Q.    What are you reading?
       16                What are we listening to?
       17          A.    What was your question, sir?
       18          Q.    Isn’t that your sworn testimony on Lines 23
       19   through 25 on Page 5?
       20          A.    Yes, it is.
       21          Q.    So you just read that in the last two
       22   minutes; were you lying when you said he became a
       23   threat to citizens?
       24                MR. RODRIGUEZ:      Objection to form.
       25                THE WITNESS:      No.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 300 of
                                      368



                                                                       Page 299
        1   BY MR. SWITKES:
        2          Q.     So why did you say the chase shouldn’t have
        3   been pursued?
        4          A.     Because it was for -- well, at the time,
        5   here -- well, really, we’re not supposed to chase for
        6   traffic infractions.        The officer at the time just
        7   asked for a 315.
        8                When an officer asks for a 315, which is
        9   extreme back-up, the officers doesn’t get on the radio
       10   all into details.       The officer asks for
       11   a 315.      You’re responding to back up the officer.
       12          Q.     So when you said he was a threat to
       13   citizens, you didn’t mean that; you were just saying
       14   that, because you --
       15          A.     No, if I was saying that he was a threat to
       16   citizens, he was a threat to citizens.
       17          What I’m saying is, you asked me, why did I go.
       18   I went to back up the officer.
       19          Q.     Page 6, you testify on Line 6:          “I can’t
       20   remember, he attempted to ram that police vehicle
       21   also.”
       22                Was that your sworn testimony?
       23          A.    Yes, it was.
       24          Q.    On Line 11:     “he attempts to ram that
       25   vehicle; was that your sworn testimony”?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 301 of
                                      368



                                                                       Page 300
        1          A.     Yes.
        2          Q.     So when you use the word on the day of this
        3   incident, you had no problem at all using it and
        4   you’re swearing again today that’s what you testified
        5   to, correct?
        6                 MR. RODRIGUEZ:     Form.
        7                 THE WITNESS:     Yeah.    We always use the word,
        8          ram.    And I’ve always used the word, ramming.
        9          But in this case, it’s a common practice to use
       10          the word, ramming.       We use ramming, but it’s not
       11          the actual.
       12                 And I believe that on my testimony from
       13          February 2nd, I went into the details of saying
       14          why I used the word, ramming and what does the
       15          word, ramming mean.
       16   BY MR. SWITKES:
       17          Q.     And you think that someone needs an
       18   explanation of ram and rammed?
       19          A.     Well, the way that I used it, yes.
       20          Q.     Okay.   And Page 7, Line 4:        “He comes out,
       21   and then I see him and the when he sees me, he goes
       22   head onto my car to ram me.”
       23                 That was your sworn testimony, ma’am,
       24   correct?
       25          A.     Correct.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 302 of
                                      368



                                                                       Page 301
        1          Q.    And that was a lie?
        2          A.    No, that was not a lie.
        3          Q.    And again, you seem to be able to use the
        4   word, ram, without any explanation.
        5          A.    He didn’t ask for an explanation on my -- he
        6   didn’t ask on my recorded statement or when I was
        7   interviewed, what do you mean by ramming.              He didn’t
        8   get into that.
        9                I used the word, ramming, how I was trained
       10   and taught to use the word, ramming.             And that’s
       11   exactly why I used the word, ramming.
       12          Q.    Everybody needs to explain the words they
       13   use, right?
       14          A.    Yes.
       15          Q.    Okay.    And then on Line 9:        “Does he strike
       16   you there”?      You answer:     “No, because I had to
       17   swerve.”
       18                So you testified he tried to hit you and you
       19   swerved and that’s the only reason he didn’t strike
       20   you, correct, ma’am?
       21          A.    (No audible response.)
       22          Q.    Yes?
       23          A.    I’m reading.      Give me just a second.
       24          Q.    It’s only eleven words.
       25          A.    I’m reading before, so I can know where did



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 303 of
                                      368



                                                                       Page 302
        1   that answer come from, did he need an explanation.
        2                Okay.     What was your question?
        3          Q.    That was your sworn testimony, wasn’t it,
        4   ma’am?
        5          A.    Yes.
        6          Q.    And on Page 8, Line 17:         “Now he’s
        7   disregarding, you know, all traffic lights and
        8   disrespecting people in the street.”
        9                Wasn’t that your sworn testimony?
       10          A.    Yes, it was.
       11          Q.    And so, like you’ve testified before in this
       12   statement, he’s disregarding traffic lights.               And that
       13   has an “s” on it, doesn’t it?
       14          A.    Does what have an “s” on it?
       15          Q.    Lights.    It doesn’t say, light.         It says,
       16   lights.
       17          A.    On what line, sir?
       18          Q.    Line 17 and 18, ma’am.         It’s up on the
       19   screen.
       20          A.    Okay.     So yes, it does have a letter “s” on
       21   it.
       22          Q.    And he’s disregarding people in the streets,
       23   so there’s no question, under oath on the date of this
       24   incident, you’re testifying how dangerous this
       25   individual was, correct?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 304 of
                                      368



                                                                       Page 303
        1           A.   Well, that was -- you’re asking the question
        2   was this chase -- why wasn’t it -- I forgot what you
        3   asked me -- something about a -- that the chase was
        4   called for or not, correct?
        5           Q.   Ma’am, I’m asking you to swear again today,
        6   that the words that you put in a sworn statement the
        7   date of this incident were true, yes, or no?
        8                THE WITNESS:      Yes.
        9                MR. RODRIGUEZ:      Mr. Switkes, can we -- I’m
       10           sorry.   I don’t mean to interrupt.         But can we
       11           take a two-minute break?        I need to deal with
       12           something with my staff.
       13                MR. SWITKES:      Okay.
       14                (Pause in the Proceeding.)
       15   BY MR. SWITKES:
       16           Q.   Page 8, Line 17:         “Now he’s disregarding,
       17   you know, all traffic lights and disregarding people
       18   in the streets.       There was a group of people standing
       19   outside, pedestrians standing outside and it appeared
       20   he was going to, like, injure one of those people.”
       21                Was that true, or was that a lie?
       22           A.   That was true.
       23           Q.   And then on Line 24, again, the word, being
       24   used:    “So I stopped and then he rammed into my car.
       25   When he rams into my car, he rammed like full speed



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 305 of
                                      368



                                                                       Page 304
        1   into my car.”
        2                Was that true, or a lie?
        3          A.    That was true.      It’s just a little
        4   exaggerated.
        5          Q.    Exaggerated?
        6          A.    Yes, sir.
        7          Q.    “I didn’t have time to reverse, he rams into
        8   my car.     He rams into my -- he rams into my car
        9   and --.”
       10                Page 9, Line 5:       “He rams into my car and
       11   then when he rams into my car,” -- using that word
       12   three times -- “he puts his car in reverse and then he
       13   was wearing, like, a black hoodie or something so he
       14   tries to cover his face and then at the time, he’s,
       15   like, saying:      Fuck the police, fuck the police.”
       16                Was that true, or was that a lie?
       17          A.    Can you bring the page up?
       18          Q.    Excuse me?
       19          A.    Can you move the page up?
       20                MR. SWITKES:      Devang, are you on Page 9?
       21                MR. RODRIGUEZ:      I’m on Page 8.       Do you want
       22          me to go on Page 8 or 9?
       23                THE WITNESS:      Nine, sir.
       24                MR. SWITKES:      We just went into nine.         You
       25          can hear my questions.        They’re just out there to



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 306 of
                                      368



                                                                       Page 305
        1          help you.     Go ahead to nine.
        2                MR. RODRIGUEZ:      We’re on nine.
        3                MR. SWITKES:      We’re on eight.      It’s a little
        4          slow.
        5                MR. DESAI:     Oh, apologies.
        6   BY MR. SWITKES:
        7          Q.      So I just read through Line 9.
        8          A.      (Reading quietly.)
        9          Q.      Do you have to reread it to think that
       10   that’s the truth on that?
       11          A.      I’m just making sure that what you read is
       12   what the paper said.
       13                And your question was, sir?
       14          Q.      Was that the truth, or was that a lie?
       15          A.      That was the truth that was exaggerated.
       16          Q.      So you said on the tape, under oath, I’m
       17   exaggerating?
       18          A.      No, I’m saying -- what I’m saying is that I
       19   said the truth, but it’s a little exaggerating, like
       20   using the word, ram, and rammed over here, and rammed
       21   over there, and rammed, those are exaggerating words.
       22          Q.      So you were intentionally exaggerating
       23   under --
       24          A.      No, sir.   I wasn’t intentionally -- I was
       25   coached before I gave this statement.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 307 of
                                      368



                                                                       Page 306
        1          Q.    How long did you get coached for, ma’am?
        2          A.    Right before my statement.
        3          Q.    About what, how many minutes, two minutes?
        4          A.    I wouldn’t be able to tell you how many
        5   minutes.
        6          Q.    And at eight o’clock in the morning -- well,
        7   give me your best approximation.
        8          A.    I can’t give you an approximation.
        9   Remember, I said --
       10          Q.    What do you mean you can’t give me an
       11   approximation?       You’ve -- (inaudible.)
       12          A.    Can I talk?     You asked me a question.
       13   Please --
       14          Q.    Only if you answer the question.
       15                MR. RODRIGUEZ:      What’s your question,
       16          Mr. Switkes?     Which one do you want her to
       17          answer?
       18                MR. SWITKES:      Not, which one, Counsel,
       19          objection to the form.
       20   BY MR. SWITKES:
       21          Q.    Approximately, how long?
       22          A.    How long before I gave the statement?
       23   Before I was put on the record, before I was
       24   Recorded, I was coached --
       25          Q.    You said you were coached, ma’am.            I asked



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 308 of
                                      368



                                                                       Page 307
        1   you --
        2          A.    Yes, I was coached.
        3          Q.    You said you don’t know.         And I’ve asked you
        4   to approximate.       That’s the question before you.
        5          A.    Well, I had already told the detective
        6   exactly what had happened.          And then, after I tell him
        7   what happened, he coaches me.           He says, well, you need
        8   to say this, and you need to say that.             And these are
        9   the words that you need to use.           So that’s why I’m
       10   saying, it’s exaggerated.
       11          Q.    So I asked you how long that took, ma’am.
       12   And I’ve asked you, approximately.
       13          A.    Approximate, maybe, five minutes.
       14          Q.    Okay.
       15          A.    Maybe four minutes.
       16          Q.    Okay.    So he didn’t write out a script for
       17   you?
       18          A.    No, it was verbal.       We talked.
       19          Q.    And you raised your right hand as an officer
       20   sworn to tell the truth in this statement?
       21          A.    No, I did not raise my right hand.
       22          Q.    Did you swear to tell the truth, ma’am?
       23          A.    Yes.    And I told the truth.        Like I said, I
       24   told the truth.       I never lied under oath.         I didn’t
       25   lie that day.        I didn’t lie this day.       I swore under



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 309 of
                                      368



                                                                       Page 308
        1   oath, and like I said, I was coached.             Yes, I did
        2   exaggerate, but I didn’t lie about it.
        3          Q.     Ma’am, if someone told you to lie, does it
        4   justify lying?
        5          A.     Excuse me?
        6          Q.     If someone tells you to lie, are you telling
        7   me, as a sworn officer, that you’re justifying it
        8   because someone else told you to do it?
        9          A.     I never said --
       10                 MR. RODRIGUEZ:     Objection to form.
       11                 THE WITNESS:     I never said he told me to
       12          lie.    I said I was coached -- different --
       13          coached -- lie -- I was coached.           And I just
       14          told you when you said, are these the statements
       15          that you said, I said, yes, they’re just a bit
       16          exaggerated.
       17   BY MR. SWITKES:
       18          Q.     Okay.   But three or four minutes, you
       19   couldn’t have memorized, unless you’re a professional
       20   actress, that they were going to ask you every
       21   question that they asked under oath and you were --
       22          A.     Is that your question?
       23                 MR. RODRIGUEZ:     Hold on.     Let him finish
       24          asking his question.
       25                 MR. SWITKES:     That would be nice.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 310 of
                                      368



                                                                       Page 309
        1   BY MR. SWITKES:
        2          Q.    And you would, word for word, answer from a
        3   script, is what you’re testifying to?
        4          A.    No, not --
        5                MR. RODRIGUEZ:      Objection to form.
        6                THE WITNESS:      Not word for word, sir.         Like
        7          I said, it was exaggerated.          I never said that I
        8          was coached word for word.         I was coached.       Just
        9          like I said earlier that I would only answer the
       10          question that they asked.
       11   BY MR. SWITKES:
       12          Q.    So if someone --
       13          A.    Do you remember that?
       14          Q.    So if someone asks you to commit perjury,
       15   it’s okay if someone asks you?
       16                MR. RODRIGUEZ:      Objection to form.
       17                THE WITNESS:      No, it’s not.
       18   BY MR. SWITKES:
       19          Q.    Okay.    So when I asked you whether these
       20   things are true, that you testified to under oath, I’m
       21   assuming that you testified truthfully; wouldn’t that
       22   be a fair assumption?
       23                MR. RODRIGUEZ:      Form.
       24                THE WITNESS:      It’s not an assumption.         It’s
       25          exactly what happened.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 311 of
                                      368



                                                                       Page 310
        1   BY MR. SWITKES:
        2          Q.     Okay.   So on Line 9 --
        3          A.     I’m not done answering.        Thank you.     I said
        4   that I answered truthfully.          And I’m going to say it
        5   again.      I answered truthfully, it’s just a bit
        6   exaggerated, like I said.          And I said I was coached on
        7   it.    I said it -- I’m saying it now today.            I said it
        8   on February 2nd when they took my first depo.               I said
        9   the same thing.
       10          Q.     You said on February 2nd that you lied on --
       11          A.     I never said that I lied.        Don’t put words
       12   into my mouth.        I never said that I lied.
       13          Q.     So your testimony --
       14          A.     I don’t know where you’re getting that from.
       15          Q.     So let’s clear this up.        So you’re statement
       16   on October 1st, 2017 and your statement on
       17   October 5th, 2017, were the truth, correct?
       18                 MR. RODRIGUEZ:     Form.
       19                 THE WITNESS:     They were the truth and they
       20          were exaggerated, because I was coached into
       21          using the word, ram.
       22   BY MR. SWITKES:
       23          Q.     Okay.   So on Page 9, when you go on to say,
       24   the question was:       “He’s screaming this out the
       25   window?”      Your answer was:      “Yeah, he screaming this.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 312 of
                                      368



                                                                       Page 311
        1   I can hear him, and then at that point, he reverses,
        2   he hits the unit that’s behind him, he rams the unit
        3   behind him and then he goes to open the door, like
        4   he’s going to jump out.”
        5                Was that true, ma’am?
        6           A.   Yes, that was true.
        7           Q.   “And I thought he was going to bail out so I
        8   jump out of the car to try to beat him to bailing out
        9   and then he puts the car in, like, drive and he
       10   attempts to, like, run me over.”
       11                Was that true?
       12           A.   Yes, it was true.       And what I meant by that,
       13   by run me over, like I explained to the detective was,
       14   I said, he drove towards my way.            I said it just like
       15   that.     And that’s why I jumped out of the way.
       16           Q.   No, you didn’t say it just like that.             You
       17   said --
       18           A.   Yes, I did.
       19           Q.   -- it exactly -- excuse me.          You said it
       20   exactly as I read it -- “the car, in like drive and he
       21   attempts to, like, run me over.”
       22                MR. RODRIGUEZ:      Objection to form.
       23   BY MR. SWITKES:
       24           Q.   That’s exactly what you said, isn’t that
       25   true, ma’am?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 313 of
                                      368



                                                                       Page 312
        1          A.    That’s what it says there.          Yeah, that’s
        2   what I said.      But like I said, I was coached.           When I
        3   said, he drove his car towards me, he says, no, you
        4   need to say that he tried to run you over to justify
        5   it.
        6          Q.     So you’re saying that when he drove towards
        7   you, that was the truth.         But when you testified under
        8   oath and said, he attempts to run me over, that wasn’t
        9   the truth?
       10          A.     No, that is the truth.        If a car is
       11   running -- if a car is driving in your direction,
       12   right, at a high speed, what is the person attempting
       13   to do?
       14          Q.     Run you over.
       15                Were you asking me?
       16          A.     Asking you what?
       17          Q.     You just said, what is the person attempting
       18   to do.      And I said, run you over.        And I didn’t --
       19          A.     I’m saying, running -- if a car is driving
       20   at a high speed towards you, right, it’s the same
       21   thing as trying to run you over.            You just agreed.
       22          Q.     And I agreed that that was your statement
       23   verbatim.     I just read it, right?
       24                MR. RODRIGUEZ:      Objection to form.
       25                THE WITNESS:      I need to go put money in the



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 314 of
                                      368



                                                                       Page 313
        1          meter.
        2                MR. SWITKES:      You couldn’t do that during
        3          the last break?
        4                THE WITNESS:      No, I could not.
        5                (Pause in the proceeding.)
        6   BY MR. SWITKES:
        7          Q.    Okay.    Then Page 9, Line 17:        “I jump out of
        8   the car to try to beat him to bailing out and then he
        9   puts the car in, like, drive.           And he attempts to,
       10   like, run me over.”
       11                That was the truth, ma’am, right?
       12          A.    That was the truth, like I said before.             It
       13   was the truth, a little exaggerated, whether it’s the
       14   truth.
       15          Q.    And you don’t consider exaggerating a lie?
       16          A.    No, I don’t.
       17          Q.    You just consider it, what, fudging?
       18                MR. RODRIGUEZ:      Objection.      Form.
       19                THE WITNESS:      I consider it an
       20          exaggeration.
       21   BY MR. SWITKES:
       22          Q.    Page 11:     “So then he comes over, he goes
       23   over the railroad tracks, he’s still driving
       24   erratical.”
       25                What does erratical mean?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 315 of
                                      368



                                                                       Page 314
        1          A.    Out of control.
        2          Q.    Excuse me?
        3          A.    Out of control.
        4          Q.    And then on Line 11, you maybe describe
        5   erratical, if there’s such a word:             “Like, he’s
        6   swerving, swerving, he’s swerving because he’s trying
        7   to attempt to ram the other police cars that are
        8   there.”
        9                Was that the truth or a lie?
       10                MR. RODRIGUEZ:       Objection to form.
       11                THE WITNESS:       That was exaggerated.
       12   BY MR. SWITKES:
       13          Q.    So then it was a lie.
       14                MR. RODRIGUEZ:       Form.
       15                THE WITNESS:       I said, exaggerated.
       16   BY MR. SWITKES:
       17          Q.    I’m having trouble understanding what you
       18   define as exaggerating versus what is a lie; what is
       19   your definition of that?
       20          A.    A lie is not telling the truth.            A --
       21          Q.    And exaggerating is?
       22          A.    Huh?
       23          Q.    And exaggerating is?
       24          A.    Exaggerating is that you’re making it seem
       25   or appear bigger than what it is.



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 316 of
                                      368



                                                                       Page 315
        1          Q.      So you’re lying.
        2          A.      Instead of using the word, big, you use the
        3   word, huge.      You’re exaggerating.        Does that state it
        4   to you better?
        5          Q.      Exaggerating would be you think he’s
        6   going 50, when he’s going 35.           Saying he was speeding
        7   or he wasn’t speeding, between those two, was a lie;
        8   do you agree with that?
        9                MR. RODRIGUEZ:      Object to form.
       10                THE WITNESS:      That’s your opinion.        To me,
       11          exaggerating is exaggerating.          Like I said,
       12          something is big, where it says something is
       13          huge.    That’s to me, is exaggerating.          It’s still
       14          size.
       15                  You can probably say this cup is full all
       16          the way to the top.        And I say, yeah, the cup is
       17          full.     And I say the cup is full to the rim.
       18          It’s still the same thing.         I’m exaggerating,
       19          that it’s all the way up to the rim.
       20   BY MR. SWITKES:
       21          Q.      So an attempted running over of a police
       22   officer, is a certain crime.          If he’s just driving
       23   fast, that’s a different offense.            Is that an
       24   exaggeration?
       25                  MR. RODRIGUEZ:     Objection to form.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 317 of
                                      368



                                                                       Page 316
        1                THE WITNESS:      That doesn’t make any sense.
        2           That’s not -- that doesn’t make any sense.
        3           You’re comparing apples to bananas.           That’s what
        4           you’re doing right now.
        5   BY MR. SWITKES:
        6           Q.   Trying to run me over, as a police officer,
        7   that (inaudible.)
        8           A.   You’re coming in and out, sir.
        9           Q.   Trying to run over a police officer is an
       10   aggravated felony, correct?
       11           A.   Yes.
       12           Q.   Is that an exaggeration?
       13           A.   Well, it depends on what happened.            What are
       14   you comparing it to?
       15           Q.   I’m comparing it to the truth.
       16           A.   That’s all you said.        You didn’t say --
       17   you’re not saying --
       18           Q.   If you testified under oath, and you see it
       19   in front of you, he tried to run me over, that would
       20   be --
       21           A.   And I said --
       22           Q.   -- an attempted battery on a police officer,
       23   which is a felony.        If you exaggerate, is that a
       24   crime?
       25                MR. RODRIGUEZ:      Objection to form.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 318 of
                                      368



                                                                       Page 317
        1                THE WITNESS:      (Speaks quietly.)
        2   BY MR. SWITKES:
        3          Q.     Excuse me, you can’t talk to your “not
        4   attorney”.     You have to talk to us.
        5          A.     Yeah, I’m saying that -- no, I wasn’t
        6   talking to him.       I was just saying, you’re not saying
        7   the same thing that I said.          I told you that I said
        8   that he drove in my direction, toward me, at a high
        9   speed.      He was accelerating.      That’s what I said.
       10                When I was coached, I was said, say that he
       11   drove towards you to try to run you over.              Same thing,
       12   he’s driving high speed towards me, accelerating, as
       13   to he’s driving towards me.          It’s the same thing --
       14          Q.     If someone were --
       15          A.     -- as driving towards you.         At the end of
       16   the day, it’s the same thing.
       17          Q.     If it can be charged with a different crime,
       18   is it the same thing?
       19          A.     Excuse me?
       20          Q.     If the individual can be charged with a
       21   different crime, is it the same thing?
       22                MR. RODRIGUEZ:      Objection to form.
       23                THE WITNESS:      What different crime?
       24   BY MR. SWITKES:
       25          Q.     Well, if he’s just driving, in your



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 319 of
                                      368



                                                                       Page 318
        1   definition, erratical, that might be reckless driving.
        2   If he’s trying to run me over, that would be a serious
        3   felony, correct?
        4                MR. RODRIGUEZ:      Form.
        5                THE WITNESS:      Well, sir, here where I use
        6          the word --
        7   BY MR. SWITKES:
        8          Q.    Answer my question.         Yes, or no?
        9          A.    I can’t answer your question, because you’re
       10   comparing apples to bananas.          I put here -- on my
       11   statement it says, are you -- you’re saying, driving
       12   erratical.
       13                And now you’re bringing up on Page -- I
       14   don’t know what page it is because this page here that
       15   we’re sharing on -- okay, on Page 11, thank you.                On
       16   Page 11 it states about driving erratical.
       17                The page before, talks about him running
       18   over, so you’re comparing one incident to another
       19   incident.     They’re all tied in together, but you’re
       20   comparing one thing with another.
       21                I didn’t say, oh, he was driving erratical
       22   and he drove in my direction to try to run me over.
       23   This is talking about him swerving.            The other page is
       24   talking about him driving towards me to run me over.
       25          Q.    Ma’am, to make things very clear to you --



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 320 of
                                      368



                                                                       Page 319
        1          A.    It’s two different incidents.
        2          Q.    Okay.    Let me make this very clear to you.
        3   If a person can be charged with a misdemeanor, and you
        4   exaggerate and give sworn testimony that he committed
        5   a felony, do you think that’s a lie?
        6                MR. RODRIGUEZ:      Objection to form.
        7                THE WITNESS:      No, if you’re going to charge
        8          a person with a misdemeanor, and you exaggerate
        9          what happened on the misdemeanor, saying exactly
       10          what happened, you’re just using different words,
       11          but it still has the elements of the crime and
       12          exactly what he did, that’s not lying.
       13                Now you’re talking about charging somebody
       14          with a misdemeanor --
       15   BY MR. SWITKES:
       16          Q.    Ma’am, you answered the question.
       17          A.    -- and charging somebody with a felony.
       18   We’re back to comparing apples and bananas.
       19          Q.    Talking about somebody driving erratically
       20   and somebody trying to run a police officer over are
       21   two different things.        And --
       22          A.    That’s what I said.
       23          Q.    -- the difference is very significant.             And
       24   if you are lying about his intent and what you
       25   observed, someone could be charged with a greater



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 321 of
                                      368



                                                                       Page 320
        1   crime than what he actually did; do you agree with
        2   that, or not; yes, or no?
        3           A.   No, I don’t agree.       Because you’re talking
        4   about one incident.        You’re comparing one incident to
        5   another.     Let’s stick to one incident.          Do you want to
        6   talk about driving erratical --
        7           Q.   Okay.    Let’s talk about --
        8           A.   -- or do you want to talk about running
        9   over?
       10           Q.   Are you done?
       11           A.   Are you done?
       12           Q.   Page 13, it’s real clear.         It’s in black and
       13   white.
       14           A.   Gray and black.
       15           Q.   I accept your correction.         In black, the
       16   question:     “Did you fear for your life when the car
       17   tried to go toward you?”         And in gray, your answer is,
       18   “yes.”
       19           A.   What line, sir?
       20           Q.   Is that a lie, or is that the truth?
       21           A.   Yes, of course, I feared for my life.
       22   That’s why I jumped out of the way.
       23           Q.   So that was the truth, correct?
       24           A.   Everything’s been the truth, like I said,
       25   just exaggerated.       There, did you fear for your life



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 322 of
                                      368



                                                                       Page 321
        1   when the car tried to go towards you.             Yes, that’s why
        2   my actions were to jump out of the way.
        3          Q.    So your answer is true, correct?
        4          A.    For --
        5          Q.    Or were you exaggerating?
        6          A.    For the third time, yes.
        7          Q.    Third time, yes, what?         You were
        8   exaggerating, or that’s the truth?
        9          A.    You need to listen, sir.         Listen to my
       10   answer.     I said for the fourth time, I’m going to
       11   repeat it.     For the fourth time, my answer is yes.
       12   Yes, I did fear for my life.          And yes, what it says
       13   there is exactly what happened.           So the answer is yes,
       14   for the sixth time.        Yes, seventh.
       15          Q.    So you weren’t exaggerating, is the
       16   question?
       17          A.    No, I was not.
       18          Q.    There we go.      Simple.    And you testified in
       19   Page 14, ma’am, Line 3:         “What did you do, jump out of
       20   the way?     Yes I did.     He also tried to run over
       21   another female officer.”
       22                Is that the truth?
       23          A.    Yes, it is.
       24          Q.    And you identified that officer as Officer
       25   T. Hernandez, correct?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 323 of
                                      368



                                                                       Page 322
        1          A.    Correct.
        2          Q.    Okay, ma’am.
        3                MR. SWITKES:      Do you have a picture that
        4          you can place up on their screen Devang?
        5                MR. DESAI:     Yes.    Right there.
        6                MR. SWITKES:      We’re going to mark this in
        7          the record.
        8   BY MR. SWITKES:
        9          Q.    Ma’am, can you see that photograph?
       10          A.    Yes, I can.
       11          Q.    And can you see the white police vehicle?
       12          A.    Yes, I can.
       13          Q.    And was that your vehicle?
       14          A.    Yes, it is.
       15          Q.    Okay.    And where is it parked in relation to
       16   the intersection where this took place, ma’am?
       17          A.    Where is it parked?
       18          Q.    Yes, ma’am.
       19          A.    It’s parked on the westbound lane, facing
       20   eastbound, closer to the median.            So me and the
       21   inner -- it’s in the inner lane.
       22          Q.    Okay.    And can you count the columns away
       23   from the intersection that car is parked?
       24          A.    One, two, yes, the second.
       25          Q.    How about four?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 324 of
                                      368



                                                                       Page 323
        1          A.    Four, from where the car is?          It’s two.
        2          Q.    What car are you talking about?
        3          A.    Okay.    Which car are you talking about, sir?
        4          Q.    Okay.    You see the car parked there?
        5          A.    Which car; there’s three cars?
        6          Q.    Isn’t there a police car in front of yours?
        7          A.    Yes, there’s a police car in front of mine.
        8          Q.    And whose car was that?
        9          A.    I have no idea whose car that -- that’s a
       10   sergeant’s car.
       11          Q.    That was what?
       12          A.    That looks like it’s a sergeant’s car.
       13          Q.    Okay.    And he’s in front of where your car
       14   is parked, correct?
       15          A.    Yes, because he came after everything was
       16   said and done.
       17          Q.    Okay.    But how much space between the
       18   intersection and the front of your vehicle would you
       19   say there is?
       20          A.    It’s a lot of space.        My vehicle was backed
       21   up so that car could park there and they could put up
       22   the yellow tape.       Because my car was going to get
       23   towed in, because it was involved in an accident.
       24                When a police vehicle is involved in an
       25   accident, it gets towed in.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 325 of
                                      368



                                                                       Page 324
        1          Q.     So are you telling me that when I asked you
        2   the question where your car was, you said, it was the
        3   closest vehicle to the Lester Machado vehicle,
        4   correct?
        5          A.     Yes, it was.
        6          Q.     And then you’re telling me that after the
        7   shooting, you moved your car away?
        8          A.     No, I didn’t move my car, because I wasn’t
        9   there.      After the shooting, and after I spoke to the
       10   state attorney -- the gentleman from the state
       11   attorney -- and I spoke to the chief, I had to walk
       12   from there all the way to the restroom, almost at
       13   East 8th and 25, to use the restroom.
       14                So I didn’t move the car.         And that car
       15   ended up, supposedly, getting towed into the station
       16   because they could not be driven, because it was
       17   involved in an accident.         I know you don’t want to
       18   hear it, but that’s the truth.
       19          Q.     I don’t want to hear anything about where it
       20   was towed.     I’m trying to get you to define the
       21   distance that vehicle is from the intersection.                I
       22   don’t want to know anything about it’s towing or what
       23   happened to it afterwards.
       24                So let’s get back to the question.
       25          A.     Okay.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 326 of
                                      368



                                                                       Page 325
        1           Q.      This vehicle, where it’s here, would you
        2   agree that if you hid behind that vehicle, on the
        3   left-hand side, near the wheel well on the driver’s
        4   side, you could not see the Machado vehicle, passenger
        5   side?    Would that be a fair statement to make?
        6           A.      Yes, because that vehicle wasn’t parked
        7   there, or stopped there.
        8           Q.      Yep.     Everybody moved their vehicles from
        9   here.    And your vehicle, obviously -- there’s no
       10   picture that you said shows where your vehicle is in
       11   the westbound lane, where you say it was, right?
       12                MR. RODRIGUEZ:       Objection to form.
       13   BY MR. SWITKES:
       14           Q.      Right?
       15           A.      Excuse me?
       16                MR. SWITKES:       Take the photograph off.
       17                Let’s go to the re-creation statement under
       18           oath.
       19                MR. DESAI:       Do you want me to play it, Bob?
       20                MR. SWITKES:       Play it and stop it after her
       21           sworn.
       22                (Video recording is played.)
       23                MR. RODRIGUEZ:       Just so you know, the audio
       24           is not understandable on this end.
       25                MR. SWITKES:       Can you see if you can



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 327 of
                                      368



                                                                       Page 326
        1          increase the volume, Devang?
        2                MR. DESAI:     It’s as loud as it can go.
        3                MR. RODRIGUEZ:      I’ve got my volume turned
        4          up 100 percent, as well.
        5                MR. SWITKES:      Stop.
        6                (Video recording is stopped.)
        7   BY MR. SWITKES:
        8          Q.    Do you recall being sworn to tell the truth,
        9   ma’am, and raise your right hand?
       10          A.    Yes.
       11          Q.    Did you tell the truth?
       12          A.    I told the truth.         And I was coached.      And
       13   you can tell in the video when you start seeing it.
       14          Q.    I’m going to ask you again, did you tell the
       15   truth on the date you were sworn in to tell the truth,
       16   yes, or no?
       17                MR. RODRIGUEZ:      Objection to form.
       18                THE WITNESS:      Yes, I told the truth.        I
       19          answered their questions, only the questions that
       20          they asked me.
       21   BY MR. SWITKES:
       22          Q.    The questions that were asked, your answers
       23   were the truth, yes, or no?
       24          A.    Yes.
       25          Q.    Okay.



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 328 of
                                      368



                                                                       Page 327
        1                MR. SWITKES:      Play.
        2                (Video recording is played.)
        3                MR. RODRIGUEZ:      There is no audio at all,
        4          now, on this end, just so you know.
        5                MR. SWITKES:      Okay.    I’m just going to go
        6          through the outline that I have.
        7                Devang, if you can fix the audio, then we’ll
        8          play it.     But other than that, I can do it just
        9          from my outline.
       10                (Video recording is stopped.)
       11   BY MR. SWITKES:
       12          Q.    They asked you to locate the vehicles at the
       13   scene in the re-creation; isn’t that correct, ma’am?
       14          A.    That they asked me what?
       15          Q.    To locate where the vehicles were during
       16   this incident, correct?
       17          A.    Yes.
       18          Q.    And you directed the vehicles to them and
       19   told them where the vehicles were, truthfully,
       20   correct?
       21          A.    Correct.
       22          Q.    And you testified that you saw Mr. Machado
       23   make a right-hand turn from 7th onto 25th, correct?
       24          A.    Yes.
       25          Q.    And you told them, at 2:18 of this tape,



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 329 of
                                      368



                                                                       Page 328
        1   that he rammed your vehicle; isn’t that correct?
        2                MR. RODRIGUEZ:       Form.
        3                THE WITNESS:       At 2:18, you would have to
        4          play it to see if that --
        5   BY MR. SWITKES:
        6          Q.    At 2:18 -- okay.
        7                MR. SWITKES:       Let’s play it.
        8                MR. DESAI:      Can you guys hear that better?
        9                MR. SWITKES:       Yeah.
       10                MR. RODRIGUEZ:       No, it’s horrible.
       11                MR. SWITKES:       If he talks over it, he won’t
       12          hear it.     Let’s try it and let’s see if she can
       13          hear it.     We’re up to the point where I asked
       14          her, where she just testified on 7th he made a
       15          right onto 25th.       Go ahead.
       16                (Video recording is played.)
       17                MR. SWITKES:       Stop it Devang.
       18                (Video recording is stopped.)
       19   BY MR. SWITKES:
       20          Q.    You just heard yourself say the subject
       21   vehicle rammed my vehicle, correct?
       22          A.    Correct.     But I was coached to say that.
       23   And if you can see my body language and how I’m
       24   looking around, you can tell.
       25          Q.    Okay.    Was it the truth, or was it a lie,



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 330 of
                                      368



                                                                       Page 329
        1   that you testified he rammed your vehicle?
        2                MR. RODRIGUEZ:       Form.
        3                THE WITNESS:       Yeah, he turned the corner,
        4          and he impacted the front of my vehicle, yes.
        5   BY MR. SWITKES:
        6          Q.    Did you testify under oath he rammed my
        7   vehicle, yes, or no?
        8          A.    Yes, I did.
        9          Q.    Okay.
       10                MR. SWITKES:       Play the tape.
       11                (Video recording is played.)
       12                MR. SWITKES:       Stop.
       13                (Video recording is stopped.)
       14   BY MR. SWITKES:
       15          Q.    Is that the truth; that’s where you were
       16   standing at that time?
       17          A.    Yes.
       18          Q.    Okay.
       19                MR. SWITKES:       Play the tape.
       20                (Video recording is played.)
       21                MR. SWITKES:       Stop.
       22                (Video recording is stopped.)
       23   BY MR. SWITKES:
       24          Q.    Was that the truth?
       25          A.    The car -- yes, it was the truth.             The only



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 331 of
                                      368



                                                                       Page 330
        1   thing that -- Teannie, I don’t know exactly where she
        2   was standing, but she was somewhere to my rear -- to
        3   the side of me.       Exactly where, I can’t locate her,
        4   exactly where.       But she was close to me, behind me to
        5   the side.     She wasn’t in front of me.          She was behind
        6   me to the side.
        7           Q.   Okay.    So if you testified in your
        8   deposition that she was parallel with you, that
        9   wouldn’t be correct?
       10           A.   That she was parallel to me?
       11           Q.   Yeah.
       12           A.   She was next to me, but I can’t tell you,
       13   like, I can’t tell you exactly where.             But she was --
       14   on this scene here, she was a little behind me, to the
       15   side.    But she wasn’t parallel that we could hold
       16   hands, no, not like that.
       17           Q.   Okay.
       18                MR. SWITKES:      Play the tape.
       19                (Video recording is played.)
       20                MR. SWITKES:      Stop.
       21                (Video recording is stopped.)
       22   BY MR. SWITKES:
       23           Q.   Okay.    So the question was just posed to
       24   you, could he have escaped by going over the median,
       25   and your answer was yes; was that the truth?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 332 of
                                      368



                                                                       Page 331
        1           A.   Well, common sense, yeah.         When I told
        2   him -- when I was asked if he could go off the record,
        3   I said, you would have to ask him that question.                And
        4   they said, well, use your common sense, yeah, he can
        5   go the other way.       He can go up off the other side.
        6           Q.   So are you saying this tape that I’m
        7   watching and that you’re watching was stopped, and
        8   then you had a discussion with --
        9           A.   No, it was not stopped.         It was --
       10           Q.   -- whoa, whoa, whoa, let me finish --
       11   Detective Garcia, and then they started the tape
       12   again?
       13           A.   No, I never said the tape was stopped.             This
       14   tape was never stopped.         We were coached before --
       15   before they recorded this.          And even before this, we
       16   had a meeting at the training building where they
       17   discussed that we were going to do a re-enacting of
       18   what took place that night at 7 and 25.
       19                We only did a re-enactment of 7 and 25.
       20   They didn’t do a re-enacting at the final stop.                It
       21   was just here.
       22                And in that meeting, that’s where they
       23   talked -- they said, okay, we’re going to place the
       24   cars.    And then I was told, why didn’t you say that
       25   Lester Machado had a gun.          And I said, I’m not saying



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 333 of
                                      368



                                                                       Page 332
        1   that, I didn’t see a gun.
        2          Q.    Ma’am, let’s try to stay with the question.
        3   Because you have --
        4          A.    You were listening up until now when I said
        5   the part about the gun.
        6          Q.    You’re going on and on about things that
        7   have nothing to do with the question.
        8          A.    Well, you’re asking so I had to explain to
        9   you that --
       10          Q.    You’re explaining what happened at a meeting
       11   that we haven’t discussed at all.            You want to say
       12   these things, but it has nothing to do with my
       13   question.
       14          A.    No, I’m trying to answer your question and
       15   make it clear.       It’s not what I want to, I’m telling
       16   you what I have to.
       17          Q.    Somehow telling me about a meeting that you
       18   had -- are you saying in the meeting with all of the
       19   officers, they told you what to say?
       20          A.    Yes, we talked about it.         And then when we
       21   came back here -- when we came back here to the scene
       22   that we pulled into that parking lot, when we were
       23   sitting in Carlos Hernandez’s vehicle, it was myself
       24   and Teannie, yes.       Does that answer your question,
       25   sir?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 334 of
                                      368



                                                                       Page 333
        1                MR. SWITKES:      Play the tape.
        2                (Video recording is played.)
        3                MR. SWITKES:      Stop.
        4                (Video recording is stopped.)
        5   BY MR. SWITKES:
        6          Q.    Was that the truth?
        7          A.    What part?
        8          Q.    That I just played for you, you jumped out
        9   of the way.
       10          A.    Yes, I jumped out of the way.
       11          Q.    Okay.    Because the car was coming right at
       12   you, correct?
       13          A.    Correct.
       14          Q.    Okay.
       15                MR. SWITKES:      Devang, play the tape.
       16                (Video recording is played.)
       17                MR. SWITKES:      Stop.
       18                (Video recording is stopped.)
       19   BY MR. SWITKES:
       20          Q.    Okay.    The question was asked, did we hear
       21   gun fire.     And you use both of your arms to
       22   demonstrate, pointing west, that the shots were coming
       23   from the west; isn’t that correct?
       24          A.    Yes, because that’s what I was coached.             And
       25   that’s why he did the same thing, and the officer that



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 335 of
                                      368



                                                                       Page 334
        1   was on the other side, that you cannot see on the
        2   camera, did the same thing.
        3          Q.    Ma’am, I’m --
        4          A.    I’m answering your questions.
        5          Q.    No, you’re not.       You’re --
        6          A.    Yes, I am.      I’m answering your questions,
        7   sir.
        8          Q.    I didn’t ask you anything but, did you just
        9   hear on the video that you said shots were fired, and
       10   you pointed both arms in the direction of west.                 Was
       11   that the truth?
       12                MR. RODRIGUEZ:       Objection to form.
       13                THE WITNESS:       It was northwest.
       14   BY MR. SWITKES:
       15          Q.    Okay, northwest.        And the Machado car was
       16   further west of you at the point where you’re
       17   re-creating this, correct?
       18          A.    Where I’m what?
       19                MR. RODRIGUEZ:       Objection to form.
       20   BY MR. SWITKES:
       21          Q.    You’re doing this re-creation.            At this
       22   point, you’re just about parallel with the front of
       23   your car.      At this point, the Machado’s vehicle is
       24   further west of you, correct?
       25          A.    Further west, a little bit --



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 336 of
                                      368



                                                                        Page 335
        1          Q.    Do you see where you’re standing on the
        2   roadway, ma’am?
        3          A.    I said, a little bit, sir.          Did you hear me?
        4          Q.    Do you see where you’re standing in the
        5   roadway, as this video was stopped right here?
        6          A.    Of course, I see it.
        7          Q.    Okay.    Do you see the Machado vehicle in
        8   this video?
        9          A.    No, I do not.
       10          Q.    And that’s because it’s further west of
       11   where you’re standing in the roadway; isn’t that
       12   correct?
       13          A.    No, it’s not.      It’s because of the angle of
       14   the person holding the camera.
       15          Q.    So you’re saying the Machado vehicle is
       16   further east from where you’re standing at this point
       17   in the re-creation?
       18                MR. RODRIGUEZ:      Objection to form.
       19                THE WITNESS:      No, it’s west.      Do you have
       20          the -- sir, let me ask you a question.              Do you
       21          have the video from Hialeah Hospital that
       22          shows -- they have good video --
       23                MR. SWITKES:      Ma’am --
       24                THE WITNESS:      -- that has other incidents
       25          that I’ve worked.       Do you have the video that



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 337 of
                                      368



                                                                       Page 336
        1          will show where all the cars are at?
        2                MR. SWITKES:      Ma’am, this is a --
        3                THE WITNESS:      Or the one from the strip
        4          club, or the one from there from the corner, from
        5          the doctor’s office?
        6                MR. SWITKES:      Ma’am, I don’t know why you
        7          want to delay this.
        8   BY MR. SWITKES:
        9          Q.    It’s a very simple question.          In this video,
       10   where I’ve stopped it at 5:07, is the Machado vehicle
       11   further west of where you’re standing, yes, or no?
       12          A.    A little bit, west, yes.
       13          Q.    Okay.    That was the question.
       14          A.    Okay.
       15          Q.    And as you’re pointing west, you’re saying
       16   you heard shot, correct?
       17                MR. RODRIGUEZ:      Form.
       18                THE WITNESS:      Correct.
       19   BY MR. SWITKES:
       20          Q.    How many shots did you hear at this time?
       21          A.    I heard one shot first, one shot.
       22          Q.    Okay.    And then how much time is it between
       23   the first shot you heard and the next shot?
       24          A.    Oh, I don’t know.       Let me finish answering
       25   your question, your first question, when you said how



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 338 of
                                      368



                                                                       Page 337
        1   many shots did I hear.
        2                I heard one shot first.         That was supposed
        3   to be a warning shot.        That’s what they labeled it, a
        4   warning shot.      And then after, I heard about four
        5   shots.
        6          Q.    Okay, ma’am, now, answer my question.
        7          A.    So it’s a total of five shots.
        8          Q.    You heard a total of five shots, but you
        9   heard one shot, and then how long a time was it
       10   between the first shot and the second shot?
       11          A.    It was quick.      It was rapid.      It was one
       12   shot, and then the other shots came.             It was, like,
       13   one shot, pause, and then the other shots.
       14          Q.    Okay.    So there was one shot, and then there
       15   was four shots?
       16          A.    There was one shot.        There was a pause.       And
       17   then there was four shots.
       18          Q.    Have you listened to the audio of the
       19   shooting at this scene?
       20          A.    Yes, I have.
       21          Q.    So you know what you just testified to is
       22   totally wrong, right?
       23          A.    I’m testifying to the day.          I’m not going
       24   off the video.       Or I’m testifying as me being there,
       25   what I heard, and what I saw.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 339 of
                                      368



                                                                       Page 338
        1           Q.   Ma’am, I just asked you a specific question.
        2   Did you listen to the audio of the shots at 7th
        3   and 25th, yes, or no?
        4           A.   I’ve heard it before.        Yes, I have.
        5           Q.   And during that audio, did you hear one
        6   shot, followed by a pause, and then four shots?
        7           A.   You would have to play the video.            I’m
        8   telling you the way that I can see it.             There was one
        9   shot.    There was a pause, quick pause, and then it
       10   was, shot, shot, shot, shot.
       11           Q.   Okay.    And I just told you -- and I don’t
       12   have to do anything.        I asked you if you’ve listened
       13   to the audio of the shots at 7 and 25th, and you said,
       14   yes.
       15           A.   Yes, I listened to them on February 2nd, was
       16   the last time that I heard it, when I did my depo and
       17   they played it.
       18           Q.   And you just testified there was one shot
       19   and then a pause and then four shots.
       20           A.   Well, I didn’t say that’s what I heard on
       21   the tape.     You asked me, how many shots did you hear.
       22   I said, I heard one shot, a pause, and then I heard
       23   four shots.
       24                Then you asked me, did you hear the tape of
       25   the shooting.      I said, yes, I did.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 340 of
                                      368



                                                                       Page 339
        1                And you’re saying, so you are not testifying
        2   that, well, you know, you lied because you said you
        3   heard one and then you heard four and that’s not
        4   what’s on there.
        5                I’m not testifying to what I heard on the
        6   tape.    I’m testifying to me being there and what
        7   happened and how many shots I heard.
        8           Q.   Okay.    We got that explanation.         Now the
        9   question is, when you heard the tape, the tape was
       10   totally inconsistent to what you just testified to;
       11   isn’t that correct?
       12                MR. RODRIGUEZ:      Objection to form.
       13                THE WITNESS:      I can’t answer that question.
       14           I would have to listen to the tape, and then I
       15           could tell you if I said one and then four, what
       16           the tape said.
       17   BY MR. SWITKES:
       18           Q.   The tape says there were four shots in
       19   succession, and a slight pause, and then another shot,
       20   and a slight pause, and another shot.
       21           A.   Well, I --
       22           Q.   Excuse me, I’m not done.
       23                The four original shots were in succession,
       24   you’re not aware of that?
       25           A.   No.     It was one shot, a pause, and four



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 341 of
                                      368



                                                                       Page 340
        1   shots.
        2          Q.    So --
        3          A.    One officer shot one.        And then the other
        4   four shots, I don’t know which officer shot them.
        5          Q.    But you testified in your deposition, one
        6   officer shot a warning shot from his holster, correct?
        7          A.    Say the last part?
        8          Q.    From his holster?       That was your testimony,
        9   into the ground, from his holster.
       10          A.    From his holster?       No, I didn’t say from his
       11   holster.     I never said the gun was in his holster.
       12   That word never came out of my mouth.             I never said
       13   that he shot while the gun was in his holster.               No,
       14   sir.
       15          Q.    So you testified someone fired a warning
       16   shot into the ground first, right?
       17          A.    Yes, but not from the holster.
       18          Q.    And then the other officers fired, correct?
       19   That’s what you testified to on February 2nd, right?
       20          A.    That’s what I said: other officers shot.
       21          Q.    But now today, your testimony is trying to
       22   embellish a little bit --
       23          A.    No, it’s not.
       24          Q.    Let me finish my question.
       25                It was one shot, and then there was a pause,



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 342 of
                                      368



                                                                       Page 341
        1   and then there were four shots.           When the physical
        2   evidence, the audio of that, shows that’s a lie; are
        3   you aware of that?
        4                MR. RODRIGUEZ:      Objection.      Argumentative.
        5                MR. SWITKES:      You can answer the question,
        6          ma’am.
        7                THE WITNESS:      Well, okay.     So what is your
        8          question?
        9                MR. SWITKES:      You heard it.      Answer the
       10          question.
       11                THE WITNESS:      I don’t know your question.
       12          You don’t need to give me the whole story you
       13          just gave me of the past minute.           All I just need
       14          is the question.
       15   BY MR. SWITKES:
       16          Q.    The audio is inconsistent with your false
       17   testimony; do you understand that?
       18          A.    It’s not false testimony.         I’m telling you
       19   exactly what happened.
       20          Q.    But if the audio shows there were four shots
       21   shot in concession, then that’s inconsistent with what
       22   you just testified to, isn’t it?
       23                MR. RODRIGUEZ:      Objection to form.
       24                THE WITNESS:      Well, I’m telling you when I
       25          was there what happened and how it happened.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 343 of
                                      368



                                                                       Page 342
        1   BY MR. SWITKES:
        2           Q.   Yep.    But you didn’t say anything about a
        3   warning shot in this video, did you?
        4           A.   I couldn’t say that.        I said it at the
        5   training building, and they told me not to say
        6   anything.
        7           Q.   You didn’t say in this video, or in your
        8   first statement, that anybody shot a warning shot, did
        9   you?
       10           A.   I said it in the training building.            Carlos
       11   was aware that there was a warning shot -- Hialeah
       12   police was aware that there was a warning shot --
       13           Q.   You didn’t hear the question.
       14           A.   -- and they didn’t want me to say that.               I
       15   did not say that.       If not, I was going to lose my job.
       16   That’s why I did not say that there was a warning
       17   shot.
       18           Q.   Let me --
       19           A.   I had to take care of my career.           So I
       20   wasn’t lying.       They didn’t ask me, so I didn’t say it,
       21   plain and simple.
       22           Q.   So you’re saying, you did lie under oath?
       23           A.   No, I didn’t say I lied under oath.            They
       24   never asked me, did somebody shoot a warning shot,
       25   after they already knew the answer.            They knew



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 344 of
                                      368



                                                                       Page 343
        1   already.
        2                 MR. SWITKES:      Play the audio, please.
        3                 MR. DESAI:     For the police dispatch tape?
        4                 MR. SWITKES:      No.   No.    No.   Play this.      We
        5          know what the audio shows.
        6                 (Video recording is played.)
        7                 MR. SWITKES:      Stop.
        8                 (Video recording is stopped.)
        9   BY MR. SWITKES:
       10          Q.     Was that the truth, ma’am?
       11          A.     I couldn’t hear it.
       12                 MR. RODRIGUEZ:      We couldn’t hear it on this
       13          end.
       14                 MR. SWITKES:      Play it again.
       15                 (Video recording is played.)
       16                 MR. SWITKES:      Stop.
       17                 (Video recording is stopped.)
       18   BY MR. SWITKES:
       19          Q.     Was that the truth, or was that a lie?
       20          A.     Which part?
       21          Q.     When you just testified under oath that you
       22   believe that shots were fired when the car was still
       23   stopped.
       24          A.     Can you play it again?
       25          Q.     Sure.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 345 of
                                      368



                                                                       Page 344
        1                (Video recording is played.)
        2                MR. SWITKES:      Stop.
        3                (Video recording is stopped.)
        4                THE WITNESS:      I don’t know what it says.
        5                MR. RODRIGUEZ:      We can’t understand.
        6                MR. SWITKES:      Play it back, Devang.
        7                (Video recording is played.)
        8                (Video recording is stopped.)
        9                MR. RODRIGUEZ:      We can’t hear on this end,
       10          what is being said.
       11                MR. SWITKES:      We’re going to play it again
       12          for you.
       13                (Video recording is played.)
       14                MR. SWITKES:      Stop.
       15                (Video recording is stopped.)
       16   BY MR. SWITKES:
       17          Q.    Did you hear it that time, ma’am?
       18          A.    Yes, I hear it, but the train -- so what is
       19   the part that you want me to testify to?
       20          Q.    He asked you, did you hear the gunshots when
       21   the vehicle was stopped.         And you said, yes, when the
       22   vehicle was stopped.        Was that the truth?
       23          A.    Yeah, the car was accelerating as it was
       24   moving, okay.      And like I said, the reason why that’s
       25   being answered like that is because I was told what to



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 346 of
                                      368



                                                                       Page 345
        1   say.    I was coached to say, even after the car had
        2   left and drove off, there was still shooting.
        3          Q.    Okay, ma’am --
        4          A.    And you can hear the 911 tape.           You can hear
        5   it on there, perfectly fine.
        6          Q.    Ma’am --
        7          A.    Yes?
        8          Q.    I just showed you a very short clip of your
        9   testimony.
       10          A.    Okay.
       11          Q.    The question was, where was the vehicle, the
       12   Machado vehicle, when the shots were fired.               You
       13   testified he was west of me --
       14          A.    A little bit west on the --
       15          Q.    Stop.    We went through that, correct?
       16          A.    Excuse me?
       17          Q.    We went through that and you pointed with
       18   both arms, it was west of you, correct?
       19          A.    No, I didn’t point west.         If I was pointing
       20   west, I would be pointing -- my body wouldn’t be at an
       21   angle, my body would be straight --
       22          Q.    So -- and you corrected me and I apologize.
       23   You were pointing northwest, is what you corrected?
       24          A.    Yeah, but I said, like you told me now --
       25   you keep jumping from one thing to another.               If you



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 347 of
                                      368



                                                                       Page 346
        1   want me -- you have to ask me a question, let me
        2   answer, ask me the second question, let me answer,
        3   then you ask me another question.
        4                  You can’t ask me a question, I’m answering,
        5   then you throw another question at me for me to
        6   answer.       And then you throw another question.
        7           Q.     I know this is very hard for you.          Just try
        8   to --
        9           A.     No, it’s not very hard.       The -- listen, the
       10   truth is, the truth is going to come out regardless.
       11   The evidence are there, sir.          So even if you want to
       12   lie, or not, the evidence says it all.
       13                 I have no reason to lie.        And that’s why you
       14   keep asking me these questions.           You keep hammering me
       15   on it.       You can ask me my testimony is going to be the
       16   same.     The evidence showed the same exact thing.             I
       17   have no reason to lie or to cover this up, no reason
       18   whatsoever.
       19           Q.     Okay.   So let’s go back.      Because I’m
       20   showing you you’re sworn testimony and I’m asking you
       21   if it was true.
       22                 So we just went through the direction of
       23   travel.      And I grossly apologize for saying --
       24           A.     No need to apologize.
       25           Q.     Okay.   And now we’re going to play the



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 348 of
                                      368



                                                                       Page 347
        1   portion where you said, the vehicle was stopped when
        2   the shooting occurred; you heard that, didn’t you?
        3          A.    Yes, I did.
        4          Q.    Okay.    And here’s the real tough question:
        5   Was that the truth?
        6                MR. RODRIGUEZ:      Objection to form.
        7                THE WITNESS:      That the vehicle -- why is it
        8          a tough question?
        9                MR. SWITKES:      I don’t know.      I seem to ask
       10          you --
       11                THE WITNESS:      Well, you said it’s a tough
       12          question, so in order to answer your question, I
       13          need to know why is it a tough question, so I can
       14          answer correctly.
       15                MR. SWITKES:      So answer it.      Was it the
       16          truth, ma’am?
       17                THE WITNESS:      Can you answer why is it
       18          tough, so I can answer you correctly?
       19                MR. SWITKES:      It --
       20                THE WITNESS:      Let me finish talking, sir, so
       21          then you can talk.       We can take turns.
       22                You said it’s a difficult question for me to
       23          answer; what is difficult?         You want me to answer
       24          your question.      You want me to answer a difficult
       25          question.     I need to know, what is difficult



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 349 of
                                      368



                                                                       Page 348
        1     about the question so I can answer it.
        2            MR. SWITKES:      Because you give explanations,
        3     when it just meant --
        4            THE WITNESS:      Because you don’t want to hear
        5     the truth.
        6            MR. SWITKES:      Just --
        7            THE WITNESS:      You don’t want to hear the
        8     truth.
        9            MR. SWITKES:      I’m playing back your
       10     testimony under oath --
       11            THE WITNESS:      That I was coached on, and
       12     told not to say --
       13            MR. SWITKES:      Excuse me.      I let you talk a
       14     long time.      Now, I’m going to respond to you.
       15            THE WITNESS:      Okay.
       16            MR. SWITKES:      When I played back a segment
       17     of this, and it’s a very short segment --
       18            THE WITNESS:      Yes.
       19            MR. SWITKES:      -- and I ask you whether it’s
       20     the truth or not --
       21            THE WITNESS:      Yes.
       22            MR. SWITKES:      -- and you give me a long
       23     explanation, your answer could be, yes, it’s the
       24     truth, or no, it’s a lie.           There’s no difficulty
       25     in answering that question, but I get a long



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 350 of
                                      368



                                                                       Page 349
        1          explanation.
        2                THE WITNESS:      That you don’t want to hear.
        3   BY MR. SWITKES:
        4          Q.    So I ask you for the third time, when you
        5   said that the vehicle was stopped when the shots were
        6   being fired, is that true?
        7                MR. RODRIGUEZ:      Objection to form.
        8          Argumentative.
        9                MR. SWITKES:      Nothing could be less
       10          argumentative.
       11                Answer the question.
       12                MR. RODRIGUEZ:      I did not understand what
       13          you just said, Mr. Switkes.
       14                MS. WELSTEAD:      There’s a question pending.
       15          Answer it.
       16                THE WITNESS:      Okay.    What is the question,
       17          ma’am?
       18   BY MR. SWITKES:
       19          Q.    Did you just hear on the video when you were
       20   asked was the vehicle stopped when the shots were
       21   fired, and you said, yes, it was stopped --
       22          A.    The first shot that was -- I’m going to
       23   answer you.      The first shot, the vehicle was stopped,
       24   but the vehicle was accelerating.
       25          Q.    Okay.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 351 of
                                      368



                                                                       Page 350
        1          A.    Then the vehicle moves forward, correct?             I
        2   jumped out of the way, and then the other shots come
        3   and the vehicle takes off.
        4                MR. SWITKES:      Can you play the video one
        5          more time when the question is asked, when the
        6          shots were fired, were you stopped, and her
        7          answer?
        8                (Video recording is played.)
        9                (Video recording is stopped.)
       10   BY MR. SWITKES:
       11          Q.    Was that the truth, ma’am?
       12          A.    Which part?
       13                MR. RODRIGUEZ:      Object to form.
       14                MR. SWITKES:      What we just played to you.
       15                THE WITNESS:      Was it the truth that the
       16          vehicle was stopped --
       17   BY MR. SWITKES:
       18          Q.    What you just said on the road, was it the
       19   truth, yes, or no?
       20          A.    About the shots being fired when the vehicle
       21   was stopped?
       22          Q.    Yes, ma’am.
       23          A.    Yes, but not all the shots.          There was more
       24   than one shot, like I told you from the get-go.
       25                MR. SWITKES:      Play the video.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 352 of
                                      368



                                                                       Page 351
        1                (Video recording is played.)
        2                (Video recording is stopped.)
        3                MR. RODRIGUEZ:       I didn’t hear the question
        4           or the answer.
        5                MR. SWITKES:       Play it again.
        6                (Video recording is played.)
        7                (Video recording is stopped.)
        8                THE WITNESS:       What was I saying?
        9                MR. RODRIGUEZ:       I -- I -- I --
       10                MR. SWITKES:       I don’t recall.
       11                MR. DESAI:      The question was asked, do you
       12           recall hearing more shots as the vehicle moved
       13           forward.    Answer:     I don’t recall.
       14   BY MR. SWITKES:
       15           Q.   Is that the truth?
       16           A.   (No audible response.)
       17           Q.   Why are you looking at your “not attorney”?
       18           A.   Because I was trying to figure out who said
       19   that.
       20           Q.   If you have any questions, you ask me.
       21                The question was, did you hear any more
       22   shots after that.        And you said, I don’t recall; was
       23   that the truth or was that a lie?
       24           A.   I don’t recall -- I didn’t answer the
       25   question.      That’s why I said, I don’t recall.            I was



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 353 of
                                      368



                                                                       Page 352
        1   set there -- they were telling me to say no and I was
        2   not going to say no.        So I said, I do not recall.
        3          Q.    I asked you whether it was true or a lie.
        4                MR. RODRIGUEZ:      Objection to form.
        5                THE WITNESS:      I was going to say -- they
        6          wanted me to say an answer which I was not going
        7          to say.     So I said, I do not recall.
        8   BY MR. SWITKES:
        9          Q.    So, I do not recall, is a lie?
       10                MR. RODRIGUEZ:      Objection to form.
       11                THE WITNESS:      I chose not to answer the
       12          question.
       13                MR. SWITKES:      No, you did answer the
       14          question.
       15                THE WITNESS:      And I said, I do not recall.
       16          I didn’t say, yes.       I didn’t say, no.       I said, I
       17          don’t recall.      If I don’t recall, I don’t recall.
       18   BY MR. SWITKES:
       19          Q.    Ma’am, when you’re asked a question as a
       20   police officer under oath, and you know the
       21   information, but then you lie and say, I don’t recall,
       22   is that perjury?
       23                MR. RODRIGUEZ:      Objection to form.
       24                THE WITNESS:      I don’t know.      Is it perjury?
       25   BY MR. SWITKES:



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 354 of
                                      368



                                                                       Page 353
        1          Q.    If you’re asking me, the answer is yes.             But
        2   I’m asking you.
        3          A.    When you’re asked to answer and you’re given
        4   an order to answer a certain way, when you’re given an
        5   order, you have to follow that order, sir.
        6          Q.    So you --
        7          A.    Sorry to tell you, but that’s the way that
        8   it works.
        9          Q.    So you committed perjury because --
       10          A.    No, I did not commit perjury.          I was told to
       11   answer -- that’ why I said -- if I would have said,
       12   no, or if I would have said, yes, then you can sit
       13   there and say that I lied.          I never lied.      I said, I
       14   don’t know.      Even though, as you can see, if you let
       15   the tape continue playing, you’ll see that there’s
       16   people there walking around, okay, telling me what to
       17   say and how to answer.
       18                You can tell, you can even see how I’m
       19   looking around because I’m getting answers and I’m
       20   trying not to answer the question.            You can clearly
       21   see it.     You show this video to anyone, and anyone’s
       22   going to tell you the same thing.            I’m not just
       23   answering.     I stop, I pause, so I didn’t lie, plain
       24   and simple.
       25                I was given an order: this is what you’re



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 355 of
                                      368



                                                                       Page 354
        1   going to say, this is the story you’re going to stick
        2   to, okay?     And what did I do?        I just didn’t answer.
        3   When they wanted me to lie, I didn’t answer the
        4   question.
        5          Q.    So if you said, I refuse to answer the
        6   question, that would be honest, correct?
        7          A.    No.   No.    No.    If you said I refuse to
        8   answer the question, you get fired, sir.              You get --
        9          Q.    So you --
       10          A.    -- fired because the chief put out an email,
       11   they’re going to ask for a public request that if you
       12   are a witness officer in any case, and you are called
       13   to give a testimony, you will give that testimony, if
       14   you have representation or not.
       15          Q.    So you say, I can commit perjury because I
       16   was ordered to do it, correct?
       17                MR. RODRIGUEZ:       Objection to form.
       18                THE WITNESS:       I never said that I committed
       19          perjury.    I said, I didn’t answer the question.
       20   BY MR. SWITKES:
       21          Q.    You said, I don’t remember, I don’t
       22   recall --
       23          A.    I don’t recall.
       24          Q.    -- which was a lie because you were afraid
       25   to be fired?



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 356 of
                                      368



                                                                       Page 355
        1                MR. RODRIGUEZ:      Objection to form.
        2                THE WITNESS:      That I would be fired and
        3          retaliation.     So I said -- I didn’t lie.          I did
        4          not lie.    I did not answer the question.
        5   BY MR. SWITKES:
        6          Q.    No, you answered the question with the
        7   verbiage, I don’t recall --
        8          A.    I don’t recall doesn’t mean yes or no.             I
        9   don’t know means I don’t recall.
       10          Q.    You can’t answer the question when I’m in
       11   the middle.      So listen to the question.
       12          A.    Okay.
       13          Q.    If you know the answer to a question and you
       14   say, I don’t recall, that is a lie, isn’t it?
       15                MR. RODRIGUEZ:      Objection to form.
       16                THE WITNESS:      No, it’s not.
       17   BY MR. SWITKES:
       18          Q.    Okay.    So you did recall, but you thought
       19   you were ordered to do something and lie under oath --
       20          A.    It was unethical and yes, I was ordered to.
       21                Yes, sir, I was.       I was ordered to do
       22   something unethical, unmoral.           And that’s why I didn’t
       23   answer the question.        That’s why I answered, I do not
       24   recall.
       25          Q.    And you did it.       You were ordered to lie,



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 357 of
                                      368



                                                                       Page 356
        1   and you did it.       That’s your testimony?
        2                MR. RODRIGUEZ:      Objection to form.
        3                THE WITNESS:      I did what?
        4   BY MR. SWITKES:
        5           Q.   You lied.
        6                MR. RODRIGUEZ:      Objection to form.
        7                THE WITNESS:      No, I didn’t lie.
        8                MR. SWITKES:      Play the tape.
        9                (Video recording is played.)
       10                (Video recording is stopped.)
       11   BY MR. SWITKES:
       12           Q.   Was that a lie, or was that the truth?
       13           A.   That’s the truth.
       14           Q.   So he was deliberately trying to run me
       15   over?
       16                MR. RODRIGUEZ:      Objection to form.
       17                THE WITNESS:      Yes, at the time.       Yes, at the
       18           time he was accelerating.        Yep, that’s what I
       19           could see at the time.
       20   BY MR. SWITKES:
       21           Q.   At your deposition you said that’s not true.
       22           A.   Right.    Because after the fact, when I’m
       23   walking near, I see that there’s the tire marks of his
       24   back tire being stuck on the median of the car.
       25   That’s why he’s accelerating.           That car is not moving.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 358 of
                                      368



                                                                       Page 357
        1                So my perception is he is accelerating to
        2   run me over, sir.
        3                MR. SWITKES:      Play the tape.
        4                (Video recording is played.)
        5                (Video recording is stopped.)
        6   BY MR. SWITKES:
        7          Q.    You’re still there and then you have said,
        8   he’s coming towards me, I hear the shots fired, so I
        9   jump on the sidewalk, in that sequence, correct?
       10          A.    That’s what it said, yes.
       11          Q.    And that was the truth, correct?
       12          A.    Yes, that was the truth.
       13          Q.    Not after he left the scene you heard shots.
       14          A.    No, there were shots after the scene also.
       15   We haven’t gotten there.         Now he’s asking me did the
       16   car take off in that direction.           Let it finish.       Don’t
       17   get ahead of the tape.
       18                MR. SWITKES:      Play the tape.
       19                (Video recording is played.)
       20                (Video recording is stopped.)
       21   BY MR. SWITKES:
       22          Q.    You said he deliberately backed into the
       23   Rodriguez vehicle, correct, at a high speed?
       24          A.    Excuse me?
       25          Q.    You just testified that he deliberately put



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 359 of
                                      368



                                                                       Page 358
        1   his car in reverse and moved backward in reverse and
        2   struck the Rodriguez vehicle at a high speed, correct?
        3           A.   Correct.
        4           Q.   That was the truth?
        5           A.   Yes, that was the truth.
        6                MR. SWITKES:      Play the tape.
        7                (Video recording is played.)
        8                MR. SWITKES:      Stop.
        9                (Video recording is stopped.)
       10   BY MR. SWITKES:
       11           Q.   Did you hear your testimony, ma’am?
       12           A.   No, you need to play it again.           I couldn’t
       13   hear.
       14           Q.   I’d be more than happy to play it again.
       15                (Video recording is played.)
       16                (Video recording is stopped.)
       17   BY MR. SWITKES:
       18           Q.   Did you hear your testimony, ma’am?
       19           A.   Yes, I did.
       20           Q.   Was it the truth?
       21           A.   Yes, it came from that direction.
       22           Q.   And you testified you thought the subject
       23   was the one shooting, correct?
       24           A.   That I thought, yes, I thought.           Not that it
       25   was; that I thought.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 360 of
                                      368



                                                                       Page 359
        1          Q.     Okay.   But that was the truthful testimony
        2   on October 5th, 2017, when you were doing this
        3   re-creation, correct?
        4                 MR. RODRIGUEZ:     Objection.      Form.
        5                 THE WITNESS:     Correct.
        6   BY MR. SWITKES:
        7          Q.     You said the subject, you thought, was
        8   firing the shots, not another officer, and certainly
        9   not one identifiable officer, correct?
       10                 MR. RODRIGUEZ:     Objection to form.
       11                 THE WITNESS:     Correct.     That’s what I said.
       12   BY MR. SWITKES:
       13          Q.     And that was truth under oath?
       14                 MR. RODRIGUEZ:     Form.
       15                 THE WITNESS:     That’s what I was told to say,
       16          yes.
       17   BY MR. SWITKES:
       18          Q.     Okay.   Don’t say it’s what -- I’m asking you
       19   not what --
       20          A.     I’m answering your --
       21          Q.     I told you, what you’re supposed to, or what
       22   you think you’re supposed to, I asked you a very
       23   simple question.
       24                 Today, as you watch the re-creation, what
       25   you just testified to, was that true, yes, or no?



                    National Reporting Service        (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 361 of
                                      368



                                                                       Page 360
        1                 MR. RODRIGUEZ:     Objection to form.
        2                 THE WITNESS:     (No audible response.)
        3                 MS. WELSTEAD:     There’s a question pending.
        4          Don’t look on your phone.         Answer it.
        5                 THE WITNESS:     You said you would need me
        6          here tomorrow, so you need to wait.
        7                 MR. SWITKES:     No.   I don’t want any phone
        8          looks during your testimony.          If you need a
        9          break, we’ll take a break.
       10                 MS. WELSTEAD:     Just answer the question.
       11                 THE WITNESS:     I need a break.
       12                 MR. SWITKES:     Ma’am, if you answer my
       13          question --
       14                 THE WITNESS:     I need to take a break.         I’m
       15          trying to plan how I can come back tomorrow.
       16                 MR. SWITKES:     After you answer the question.
       17                 THE WITNESS:     Okay.    So I’m not available
       18          tomorrow.
       19                 MR. SWITKES:     After you answer the question.
       20                 MR. RODRIGUEZ:     Just answer his question and
       21          we’ll take a break.
       22                 THE WITNESS:     Okay.    What is your question,
       23          sir?
       24   BY MR. SWITKES:
       25          Q.     Was the testimony you gave under oath true



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 362 of
                                      368



                                                                       Page 361
        1   just now that we played for you?
        2          A.    It was true.      And like I said, I was coached
        3   to say that part.       So yes, it was true.        And I was
        4   coached to say that -- not to say where the officer --
        5   yeah, it was -- when I said there was an officer
        6   standing over there that shot, okay?             That’s it.     You
        7   just say it came from the subject’s direction.               That’s
        8   it.    That’s why I said I thought it came from the
        9   subject’s direction.
       10          Q.    And you thought it was the subject firing
       11   the shots; that’s what you testified under oath,
       12   ma’am; is that correct, or is that a lie?
       13                MR. RODRIGUEZ:      You asked her to answer your
       14          last question and she did.         And she asked you for
       15          a break.    So we’re going to take a break now and
       16          then you can ask your next question.
       17                MR. SWITKES:      That’s an outrageous -- she’s
       18          trying to evade a simple question, ma’am, just
       19          for the record.
       20                MR. RODRIGUEZ:      There’s nothing outrageous
       21          about it, Mr. Switkes.        We all agreed that we
       22          were going to try to regroup for tomorrow and
       23          she’s getting a phone call about trying to
       24          arrange childcare so we can reconvene this
       25          deposition tomorrow and conclude it.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 363 of
                                      368



                                                                       Page 362
        1             (Pause in the Proceeding.)
        2             MR. RODRIGUEZ:      Well, it’s after six folks.
        3     Ms. Benitez is trying to arrange for childcare
        4     for tomorrow and we’re not going to know for
        5     probably a couple of hours, so I suggest that we
        6     adjourn and hopefully we will be able to regroup
        7     tomorrow and knock this out in another
        8     two-and-a-half to three hours, or so; does that
        9     sound reasonable?
       10             MR. SWITKES:     Can we just wait about ten or
       11     fifteen minutes so we can finish this segment, so
       12     we can get finished with it; or is that too much
       13     to ask?
       14             MR. RODRIGUEZ:      She’s got to go pick up her
       15     kids.    She’s already going to be late.             So we’ll
       16     finish it tomorrow.
       17             MR. SWITKES:     Ma’am, you’re under oath, you
       18     know.    You’re not supposed to speak to anybody.
       19             THE WITNESS:     I don’t.
       20             MR. RODRIGUEZ:      We know the rules,
       21     Mr. Switkes.       Thank you.
       22             MR. SWITKES:     I was talking to your
       23     “non client”.
       24             MR. RODRIGUEZ:      Thank you.      I appreciate
       25     that.    It’s considerate of you.



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 364 of
                                      368



                                                                       Page 363
        1            (Thereupon, the deposition was concluded
        2     at 6:03 p.m.)
        3
        4
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25



                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 365 of
                                      368



                                                                       Page 364
                            CERTIFICATE OF REPORTER



       STATE OF FLORIDA                   :


       COUNTY OF MIAMI-DADE               :



            I, LORI HART, Certified Electronic Reporter and
       Notary Public in and for the State of Florida at
       Large, do hereby certify that I reported the
       deposition of MARIA BENITEZ, a witness called by the
       Defendant in the above-styled cause; that said witness
       was duly sworn in by me; and that the foregoing pages,
       numbered from 189 to 363, inclusive, constitute a true
       and correct transcription of my shorthand notes of the
       deposition by said witness.

            I further certify that I am not an attorney or
       counsel of any of the parties, nor a relative or
       employee of any attorney or counsel connected with the
       action, nor financially interested in the action.

            WITNESS my hand and official seal in the City of
       Miami, County of Miami-Dade, State of Florida,
       this 26th day of April, 2021.




       _________________________________
       LORI HART, C.E.R.




                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 366 of
                                      368



                                                                       Page 365
                                     AFFIDAVIT


       STATE OF FLORIDA                    )


       COUNTY OF MIAMI-DADE                )

            I, MARIA BENITEZ, being first duly sworn, do
       hereby acknowledge that I did read a true and
       certified copy of my deposition and the corrections I
       desire to make are as indicated on the attached Errata
       sheet.
            Done and signed this ___________ day of
       __________, 2021.




       _____________________________
       MARIA BENITEZ




                                    CERTIFICATE



            The foregoing certificate was acknowledged before
       me this ____________ day of ________________, 2021,
       by MARIA BENITEZ, who has been identified as such.




              ___________________________
              Notary Public - State of Florida
              My Commission Expires:




                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 367 of
                                      368



                                                                       Page 366
                                  ERRATA SHEET


       DEPOSITION OF:       MARIA BENITEZ, April 26, 2021

       CASE STYLE: YOLAISY PEREZ, as the presumptive
       Personal Representative of the estate of
       LESTER MACHADO,
        V.
       CITY OF HIALEAH, et al.,

       CASE NO.:     1:19-cv-24047-MGC

            At the time of the reading and signing of the
       deposition, the following changes were noted:

       PAGE#      LINE #                    CORRECTION REASON
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
       ______________________________________________________
             Under penalties of perjury, I have read my
       deposition in this matter and it is true and correct,
       subject to any changes in form or substance as
       reflected above.




       ______________________________________________________

       Date                                                Signature




                    National Reporting Service       (305) 373-7295
Case 1:19-cv-24047-MGC Document 140-5 Entered on FLSD Docket 07/14/2021 Page 368 of
                                      368



                                                                       Page 367
                        NATIONAL REPORTING SERVICE
                     66 West Flagler Street, Suite 310
                           Miami, Florida 33130
                         Telephone (305) 373-7295

                                                            May 28th, 2021


       DOMINGO C. RODRIGUEZ, ESQUIRE
       RODRIGUEZ LAW OFFICE, LLC
       95 Merrick Way, Suite 720
       Miami, Florida 33134
       domingo@rlomiami.com


       In Re: Yolaisy Perez,
        v.
       City of Hialeah, et al.

       Dear Mr. Rodriguez:

            With reference to the deposition of Maria
       Benitez, taken on April 26, 2021, in connection with
       the above-captioned case, please be advised that the
       transcript of the deposition has been completed and is
       awaiting signature.

                  Ms. Benitez should read a copy of the
       transcript denoting any corrections by page and line
       number on the Errata sheet. Correction page must be
       signed by him and notarized for filing with the
       original. If this has not been taken care of,
       however, within the next 30 days or by the time of the
       trial, whichever comes first, we shall then conclude
       that the reading, subscribing and notice of filing
       is waived.



       National Reporting Service




                    National Reporting Service       (305) 373-7295
